



FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of May 2, 2017 among
GLOBAL PAYMENTS INC.,
THE OTHER BORROWERS PARTY HERETO,
 
GPA PS 3 C.V.,
as New Borrower,
THE GUARANTORS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
 
FIFTH THIRD BANK,
JPMORGAN CHASE BANK, N.A.,
PNC BANK, NATIONAL ASSOCIATION,
SUNTRUST BANK,
TD BANK, N.A.,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Syndication Agents,
 
BANK OF MONTREAL,
BARCLAYS BANK PLC,
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
CAPITAL ONE, N.A.,
CITIBANK, N.A.,
MIZUHO BANK LTD.,
and
SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agents,
HSBC BANK USA, N.A.,
U.S. BANK NATIONAL ASSOCATION
and
WELLS FARGO BANK, N.A.,
as Co-Senior Managing Agents
and
THE LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
CAPITAL ONE, N.A.
CITIBANK, N.A.,
FIFTH THIRD BANK,
JPMORGAN CHASE BANK, N.A.,
PNC CAPITAL MARKETS LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,






--------------------------------------------------------------------------------





TD SECURITIES (USA) LLC,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Bookrunner








--------------------------------------------------------------------------------








FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as
of May 2, 2017 (this “Amendment”) is entered into among Global Payments Inc., a
Georgia corporation (the “Company”), the other borrowers party hereto (together
with the Company, the “Borrowers” and each a “Borrower”), GPA PS 3 C.V., a
limited partnership entered into and formed under the laws of the Netherlands
(the “New Borrower”), the Guarantors party hereto, the Lenders party hereto
(including each New Lender (as defined below)), and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Existing
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Company, the other Borrowers, the Lenders and the Administrative
Agent entered into that certain Second Amended and Restated Credit Agreement
dated as of July 31, 2015 (as amended or modified from time to time, the
“Existing Credit Agreement”); and


WHEREAS, the parties hereto agree to amend the Existing Credit Agreement as set
forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.Amendments to Existing Credit Agreement.


(a)Effective upon satisfaction of the conditions precedent set forth herein, the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as set forth in Annex I attached hereto (as so amended, the “Amended Credit
Agreement”). Except as specified below in Sections 1(b) and 1(c), the Schedules
and the Exhibits to the Existing Credit Agreement shall not be modified or
otherwise affected hereby.


(b)Schedule 2.01 to the Existing Credit Agreement is hereby amended to reflect
(i) the Revolving Commitments, Existing Term Loan Commitments and Term A-2 Loan
Commitments and (ii) the Term B-2 Loan Commitments to the extent such Term B-2
Loan Commitments are not being converted pursuant to the Conversion (as
hereinafter defined), in each case, set forth on Schedule 2.01 attached hereto.


(c)Exhibit A-1, Exhibit B-3, Exhibit B-5, Exhibit B-6, Exhibit C and Exhibit L
to the Existing Credit Agreement are hereby deleted in their entirety and
replaced with Exhibit A-1, Exhibit B-3, Exhibit B-5, Exhibit B-6, Exhibit C and
Exhibit L attached hereto.


(d)Amendments to Other Loan Documents. All references to “Delayed Draw Term
Lender”, “Delayed Draw Term Loan”, “Delayed Draw Term Loan Commitment” and
“Delayed Draw Term Note” in the Loan Documents shall be deemed to refer to “Term
A-2 Lender”, “Term A-2 Loan”, “Term A-2 Loan Commitment”, “Term A-2 Note”,
respectively.


2.
Conversion.



The Lenders set forth on the Register (immediately prior to giving effect to
this Amendment) are the lenders of record of the portion of the Term B Loan set
forth on the Register opposite such Lender’s name (each such Lender, a
“Converting Lender”. Each such Converting
Lender represents and warrants that it holds such portion of the Term B Loan and
has not assigned or participated such portion of the Term B Loan to any other
Person.





--------------------------------------------------------------------------------







The Company, the Administrative Agent and each Converting Lender hereby agree
that on the Fourth Amendment Effective Date (as defined in the Amended Credit
Agreement) the principal amount of the portion of the Term B Loan set forth on
the Register (immediately prior to giving effect to this Amendment) opposite
such Converting Lender’s name and owing to such Converting Lender under the
Existing Credit Agreement shall be converted (the “Conversion”) into a portion
of the Term B-2 Loan (as defined in the Amended Credit Agreement) in an
aggregate principal amount equal to the amount set forth on the Register
(immediately after giving effect to this Amendment) opposite such Converting
Lender’s name, as contemplated by and to be evidenced and governed by the
Amended Credit Agreement and the related Loan Documents, all on the terms and
conditions set forth in the Amended Credit Agreement.


In order to effect the Conversion, (a) the Administrative Agent has notified the
Company that upon the Fourth Amendment Effective Date it will mark the Register
to reflect the Term B Loan as no longer outstanding on the Fourth Amendment
Effective Date and (b) each Converting Lender will have been deemed to become a
party to the Amended Credit Agreement as a Term B- 2 Lender on the Fourth
Amendment Effective Date in respect of the Term B-2 Loan in the amount set forth
opposite such Converting Lender’s name on the Register (immediately after giving
effect to this Amendment). The Conversion will not affect the right of any
Converting Lender to receive any accrued and unpaid interest with respect to the
Term B Loan that is owed to such Converting Lender, all of which shall be paid
by the Company on the Fourth Amendment Effective Date (but it is understood and
agreed that the Term B Loan shall not bear any interest from and after the
Conversion). Furthermore, each Converting Lender agrees that, effective upon the
Conversion and subject to receipt of such accrued and unpaid interest, it no
longer holds any portion of the Term B Loan.


(a)Conditions Precedent.    This Amendment shall be effective upon satisfaction
of the following conditions precedent:


(b)Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrowers, the New Borrower, the Guarantors, the Lenders
(including each New Lender) and the Administrative Agent;


(c)Receipt by the Administrative Agent of (i) Revolving Notes executed by the
New Borrower for each Lender (or, in the case of each New Lender, executed by
each Borrower of Revolving Loans) that has requested a Revolving Note, (ii)
Existing Term Notes (as defined in the Amended Credit Agreement) executed by the
Company for each Lender (including each New Lender) that has requested an
Existing Term Note, and (iii) Term B-2 Notes (as defined in the Amended Credit
Agreement) executed by the Company for each Lender (including each New Lender)
that has requested a Term B-2 Note.


(d)Receipt by the Administrative Agent of satisfactory evidence that (i) the
representations and warranties of the Borrowers (including the New Borrower) set
forth in Article V of the Amended Credit Agreement and in each other Loan
Document are true and correct in all material respects as of the date hereof
with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties expressly relate solely to an earlier
date (in which event such representations and warranties shall have been true in
all material respects on and as of such earlier date), and (ii) no event has
occurred and is continuing which constitutes a Default or an Event of Default;


(e)Receipt by the Administrative Agent of favorable written opinions (addressed
to the Administrative Agent and the Lenders (including each New Lender) and
dated the Fourth Amendment Effective Date), in a form reasonably satisfactory to
the Administrative Agent, and covering such matters relating to the Credit
Parties (including the New Borrower) and this Amendment as the Administrative
Agent shall reasonably request;


(f)Receipt by the Administrative Agent of such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of





--------------------------------------------------------------------------------





each Credit Party (including the New Borrower), the authorization of this
Amendment, and any other legal matters relating to the Credit Parties (including
the New Borrower), all in form and substance satisfactory to the Administrative
Agent and its counsel.


(g)Receipt by the Administrative Agent and the Lenders (including each New
Lender) of all documentation and other information with respect to the New
Borrower that is required by bank regulatory authorities under the applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.


(h)Receipt by the Administrative Agent of payment (i) in full of all accrued
interest and fees owing with respect to the Term B Loan, (ii) of $125,006,850 of
the Existing Term Loan,
(iii) of $185,257,920 of the Term A-2 Loan and (iv) of $300,059,667.50 of the
Revolving Loans (without, for the avoidance of doubt, a corresponding reduction
in the Aggregate Revolving Commitments).


(i)Payment by the Company of all agreed fees and expenses (including reasonable
attorney’s fees of the Administrative Agent).


3.
Non-Consenting Lenders; New Lenders.



(a)Each Person set forth on Schedule I attached hereto is a Non-Consenting
Lender. Upon giving effect to this Amendment, (i) the outstanding Loans of each
Non-Consenting Lender under the Existing Credit Agreement shall be fully
assigned at par to Lenders under the Amended Credit Agreement and the
outstanding Commitments of each Non-Consenting Lender under the Existing Credit
Agreement shall be fully assigned to Lenders under the Amended Credit Agreement
so that, after giving effect to such assignments, the Lenders shall hold each
class of the Loans and Commitments and have the Applicable Percentages, in each
case, as set forth on Schedule 2.01 attached hereto, and (ii) such
Non-Consenting Lender shall no longer be a Lender under the Existing Credit
Agreement or the Amended Credit Agreement.


(b)Each Person executing this Amendment under the heading “Lender” that was not
a Lender under the Existing Credit Agreement immediately prior to the Fourth
Amendment Effective Date (collectively, the “New Lenders” and each, a “New
Lender”) hereby agrees to provide a Commitment in the amount and of the class
set forth opposite its name on Schedule 2.01 and the initial Applicable
Percentage of each such New Lender, in each such class as appropriate, shall be
as set forth therein.


(c)Each New Lender (i) represents and warrants that (A) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Amended Credit Agreement, (B) it has received a copy of the
Amended Credit Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Amendment and to become a party to the Amended Credit Agreement, and
(C) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment and to become a party to the Amended Credit Agreement; and (ii) agrees
that (A) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (B) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


(d)The Company agrees that, as of the Fourth Amendment Effective Date, each New
Lender shall (i) be a party to the Amended Credit Agreement and the other Loan
Documents, (ii) be a “Lender” with respect to its Loans and Commitments for all
purposes of the Amended Credit Agreement and the other Loan Documents, and (iii)
have the rights and obligations of a Lender under the Amended Credit Agreement





--------------------------------------------------------------------------------





and the other Loan Documents. Each New Lender agrees that it will have the
rights and obligations of a Lender under the Amended Credit Agreement and the
other Loan Documents.


(e)The parties hereto agree that the Borrowers, the Lenders and the
Administrative Agent shall effect such assignments, prepayments, Borrowings and
reallocations as are necessary to effectuate the modifications to the
Commitments and Loans as contemplated in this Amendment such that, after giving
effect thereto, the Lenders shall hold each class of the Commitments and Loans
and have the Applicable Percentages, in each case as set forth on Schedule 2.01.
Each Lender party hereto waives any “breakage” costs that it would otherwise be
entitled to pursuant to Section 3.05 of the Existing Credit Agreement solely as
a result of the foregoing.


4.
Joinder of New Borrower.



(a)The New Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, the New Borrower will be deemed to be a party to
the Amended Credit Agreement and a “Borrower” for all purposes of the Amended
Credit Agreement, and shall have all of the obligations of a Borrower thereunder
as if it had executed the Amended Credit Agreement. The New Borrower hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Borrowers contained in the Amended
Credit Agreement. Without limiting the generality of the foregoing, the parties
hereto hereby confirm that with effect from the Fourth Amendment Effective Date,
the New Borrower shall have obligations, duties and liabilities toward each of
the other parties to the Amended Credit Agreement identical to those which the
New Borrower would have had if the New Borrower had been an original party to
the Amended Credit Agreement as a Borrower. The New Borrower hereby confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Amended Credit Agreement.


(b)The Borrowers hereby request that the New Borrower become a Borrower under
the Amended Credit Agreement and that the New Borrower be entitled to receive
Revolving Loans under the Amended Credit Agreement. Effective as of the Fourth
Amendment Effective Date, the Administrative Agent and each of the Revolving
Lenders agrees to permit the New Borrower to receive Revolving Loans for its
account, on the terms and conditions set forth in the Amended Credit Agreement;
provided that no Loan Notices or Letter of Credit Application may be submitted
by or on behalf of the New Borrower until the date that is five (5) Business
Days after the Fourth Amendment Effective Date.


(c)The New Borrower hereby irrevocably appoints the Company as its agent for all
purposes relevant to the Amended Credit Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated
thereunder and all modifications thereto, and (iii) the receipt of the proceeds
of any Revolving Loans made by the Revolving Lenders, to the New Borrower
thereunder. The New Borrower hereby acknowledges and agrees that any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not the New Borrower joins therein. Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of the Loan
Documents shall be deemed to have been delivered to the New Borrower.


(d)The Obligations of the Borrowers that are Foreign Subsidiaries (including the
New Borrower) shall be several in nature.


5.
Miscellaneous.



(a)The Amended Credit Agreement and the obligations of the Credit Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms, as amended
hereby. This Amendment is a Loan Document.





--------------------------------------------------------------------------------







(b)Each Guarantor joins the execution of this Amendment for the purpose of (i)
acknowledging and consenting to all of the terms and conditions of this
Amendment, (ii) affirming all of its obligations under the Loan Documents, and
(iii) agreeing that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the
Existing Credit Agreement, the Amended Credit Agreement or the other Loan
Documents.


(c)Each Credit Party (including the New Borrower) hereby represents and warrants
as follows:


(i)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.


(ii)This Amendment has been duly executed and delivered by it and constitutes
such Credit Party’s (including the New Borrower’s) legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) Debtor Relief Law, and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).


(iii)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Credit Party (including the New Borrower) of this Amendment.


(d)The Borrowers (including the New Borrower) represent and warrant to the
Lenders (including each New Lender) that (i) the representations and warranties
of the Borrowers (including the New Borrower) set forth in Article V of the
Amended Credit Agreement and in each other Loan Document are true and correct in
all material respects as of the date hereof with the same effect as if made on
and as of the date hereof, except to the extent such representations and
warranties
expressly relate solely to an earlier date (in which event such representations
and warranties shall have been true in all material respects on and as of such
earlier date), and (ii) no event has occurred and is continuing which
constitutes a Default or an Event of Default.


(e)This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy or other secure electronic format (.pdf) shall be
effective as an original and shall constitute a representation that an executed
original shall be delivered.


(f)THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWERS:
 
GLOBAL PAYMENTS INC,
 
 
a Georgia corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
GLOBAL PAYMENTS DIRECT, INC.,
 
 
a New York corporation
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
GLOBAL PAYMENTS UK LTD.,
 
 
an English company governed by the Laws of England and Wales
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Director
 
 
 
 
 
GLOBAL PAYMENTS ACQUISITION CORPORATION 2,
 
 
a Luxembourg société à responsabilité limitée, having its registered office at
6C, rue Gabriel Lippmann, L-5365 Munsbach, Grand-Duchy of Luxembourg, and
registered with the R.C.S. Luxembourg under number B 139.629
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Type A Manager










--------------------------------------------------------------------------------





 
 
GLOBAL PAYMENTS ACQUISITION PS 1 - GLOBAL PAYMENTS DIRECT,
 
 
a Luxembourg société en commandite simple, having its registered office at 6C,
rue Gabriel Lippmann, L-5365 Munsbach, Grand-Duchy of Luxembourg, and registered
with the R.C.S. Luxembourg under number B 139.804
 
 
 
 
 
By: Global Payments Acquisition Corporation, 7, LLC, its Unlimited Partner
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Manager
 
 
 
 
 
GLOBAL PAYMENTS ACQUISITION PS 2 C.V.,
 
 
a Netherlands limited partnership
 
 
 
 
 
By: Global Payments Acquisition Corporation 7, LLC, acting in its capacity as
unlimited partner of Global Payments Acquisition PS 1 - Global Payments Direct
SCS, in its turn acting in its capacity as general partner on behalf and for the
benefit of Global Payments Acquisition PS 2 C.V.
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Manager
 
 
 
NEW BORROWER:
 
GPA PS 3 C.V.,
 
 
a limited partnership formed under the laws of the Netherlands
 
 
 
 
 
By: Global Payments Acquisition Corporation 3, LLC, acting in its capacity as
general partner on behalf and for the benefit of GPA PS 3 C.V.
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Manager
 
 
 








--------------------------------------------------------------------------------





GUARANTORS:
 
GLOBAL PAYMENTS DIRECT, INC.,
 
 
a New York corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
GLOBAL PAYMENT HOLDING COMPANY,
 
 
a Delaware corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
GLOBAL PAYMENTS CHECK SERVICES, INC.,
 
 
an Illinois corporation
 
 
 
 
 
By: /s/ L.J. Williams
 
 
Name: L.J. Williams
 
 
Title: Secretary
 
 
 
 
 
GLOBAL PAYMENTS GAMING SERVICES, INC.,
 
 
an Illinois corporation
 
 
 
 
 
By: /s/ L.J. Williams
 
 
Name: L.J. Williams
 
 
Title: Secretary
 
 
 
 
 
GLOBAL PAYMENTS CHECK RECOVERY SERVICES, INC.,
 
 
a Georgia corporation
 
 
 
 
 
By: /s/ L.J. Williams
 
 
Name: L.J. Williams
 
 
Title: Secretary
 
 
 
 
 
GLOBAL PAYMENTS GAMING INTERNATIONAL, INC.,
 
 
a Georgia corporation
 
 
 
 
 
By: /s/ L.J. Williams
 
 
Name: L.J. Williams
 
 
Title: Secretary








--------------------------------------------------------------------------------





 
 
DEBITEK, INC.,
 
 
a Delaware corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
DIGITAL DINING, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
DINERWARE, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
GP FINANCE, INC.,
 
 
a Delaware corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
GREATER GIVING, INC.,
 
 
a Delaware corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
HEARTLAND ACQUISITION, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
















--------------------------------------------------------------------------------





 
 
HEARTLAND COMMERCE, INC.,
 
 
a Delaware corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
HEARTLAND PAYMENT SOLUTIONS, INC.,
 
 
a Delaware corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
HEARTLAND PAYMENT SYSTEMS, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
HEARTLAND PAYROLL SOLUTIONS, INC.,
 
 
a Delaware corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
OPENEDGE PAYMENTS LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
PAYPROS LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary












--------------------------------------------------------------------------------





 
 
PAYROLL 1, INC.,
 
 
a Michigan corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
PCAMERICA, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
TOUCHNET INFORMATION SYSTEMS, INC.,
 
 
a Kansas corporation
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
XPIENT, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By: /s/ David L. Green
 
 
Name: David L. Green
 
 
Title: Secretary
 
 
 
 
 
EDUCATIONAL COMPUTER SYSTEMS, INC.,
 
 
a Pennsylvania corporation
 
 
 
 
 
By: /s/ Ronald W. Farmer
 
 
Name: Ronald W. Farmer
 
 
Title: President






























--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.,
 
 
as Administrative Agent
 
 
 
 
 
By: /s/ Angela Larkin
 
 
Name: Angela Larkin
 
 
Title: Assistant Vice President










--------------------------------------------------------------------------------





LENDERS:
 
BANK OF AMERICA, N.A.,
 
 
as a Lender, Swing Line Lender and L/C Issuer
 
 
 
 
 
By: /s/ Dylan Rustemeyer
 
 
Name: Dylan Rustemeyer
 
 
Title: Vice President










--------------------------------------------------------------------------------





 
 
PNC BANK, NATIONAL ASSOCIATION,
 
 
as a Lender and L/C Issuer
 
 
 
 
 
By: /s/ Andrew Fraser
 
 
Name: Andrew Fraser
 
 
Title: Vice President












--------------------------------------------------------------------------------





 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Lillian Kim
 
 
Name: Lillian Kim
 
 
Title: Director










--------------------------------------------------------------------------------





 
 
TD BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Shreya Shah
 
 
Name: Shreya Shah
 
 
Title: Senior Vice President










--------------------------------------------------------------------------------





 
 
SUNTRUST BANK,
 
 
as a Lender
 
 
 
 
 
By: /s/ Jonathan Hart
 
 
Name: Jonathan Hart
 
 
Title: Vice President










--------------------------------------------------------------------------------





 
 
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
 
 
as a Lender
 
 
 
 
 
By: /s/ Don Komitor
 
 
Name: Don Komitor
 
 
Title: Managing Director










--------------------------------------------------------------------------------





 
 
CAPITAL ONE, N.A.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Jacob Villere
 
 
Name: Jacob Villere
 
 
Title: Senior Vice President








--------------------------------------------------------------------------------





 
 
BANK OF MONTREAL,
 
 
as a Lender
 
 
 
 
 
By: /s/ Anthony Ebdon
 
 
Name: Anthony Ebdon
 
 
Title: Managing Director
 
 
 
 
 
By: /s/ Scott Matthews
 
 
Name: Scott Matthews
 
 
Title: Managing Director
 
 
 
 
 
By: /s/ Christina Boyle
 
 
Name: Christina Boyle
 
 
Title: Managing Director












--------------------------------------------------------------------------------





 
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
 
 
as a Lender
 
 
 
 
 
By: /s/ Andrew R. Campbell
 
 
Name: Andrew R. Campbell
 
 
Title: Authorized Signatory
 
 
 
 
 
By: /s/ Zhen Ma
 
 
Name: Zhen Ma
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
MIZUHO BANK, LTD.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Anoop Varma
 
 
Name: Anoop Varma
 
 
Title: Director










--------------------------------------------------------------------------------





 
 
BARCLAYS BANK PLC,
 
 
as a Lender
 
 
 
 
 
By: /s/ Craig Malloy
 
 
Name: Craig Malloy
 
 
Title: Director








--------------------------------------------------------------------------------





 
 
HSBC BANK USA, N.A.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Stephen J. Contino
 
 
Name: Stephen J. Contino
 
 
Title: Vice President










--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
By: /s/ Allison Burgun
 
 
Name: Allison Burgun
 
 
Title: Vice President








--------------------------------------------------------------------------------





 
 
WELLS FARGO BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Brian Buck
 
 
Name: Brian Buck
 
 
Title: Managing Director








--------------------------------------------------------------------------------





 
 
CITIBANK, N.A.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Erik Andersen
 
 
Name: Erik Andersen
 
 
Title: Vice President








--------------------------------------------------------------------------------





 
 
REGIONS BANK,
 
 
as a Lender
 
 
 
 
 
By: /s/ Gregory H. Jones
 
 
Name: Gregory H. Jones
 
 
Title: Senior Vice President








--------------------------------------------------------------------------------





 
 
CITIZENS BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Ricky Simmons
 
 
Name: Ricky Simmons
 
 
Title: Vice President








--------------------------------------------------------------------------------





 
 
NC GARNET FUND, L.P.,
 
 
as a Lender
 
 
 
 
 
By: NC Garnet Fund (GenPar), LLC, its general partner
 
 
 
 
 
By: BlackRock Financial Management, Inc., its manager
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
NEUBERGER BERMAN CLO XIII, LTD.,
 
 
as a Lender
 
 
 
 
 
By: Neuberger Berman Investment Advisers LLC, as collateral manager
 
 
 
 
 
By: /s/ Colin Donlan
 
 
Name: Colin Donlan
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
OAKTREE EIF I SERIES A, LTD,
 
 
as a Lender
 
 
 
 
 
By: Oaktree Capital Management, L.P., its Collateral Manager
 
 
 
 
 
By: /s/ Lin Tien
 
 
Name: Lin Tien
 
 
Title: Vice President
 
 
 
 
 
By: /s/ Arment Panossian
 
 
Name: Armen Panossian
 
 
Title: Managing Director








--------------------------------------------------------------------------------





 
 
OAKTREE EIF I SERIES A1, LTD,
 
 
as a Lender
 
 
 
 
 
By: Oaktree Capital Management, L.P., its Collateral Manager
 
 
 
 
 
By: /s/ Lin Tien
 
 
Name: Lin Tien
 
 
Title: Vice President
 
 
 
 
 
By: /s/ Arment Panossian
 
 
Name: Armen Panossian
 
 
Title: Managing Director










--------------------------------------------------------------------------------





 
 
OAKTREE EIF II SERIES A1, LTD,
 
 
as a Lender
 
 
 
 
 
By: Oaktree Capital Management, L.P., its Collateral Manager
 
 
 
 
 
By: /s/ Lin Tien
 
 
Name: Lin Tien
 
 
Title: Vice President
 
 
 
 
 
By: /s/ Arment Panossian
 
 
Name: Armen Panossian
 
 
Title: Managing Director








--------------------------------------------------------------------------------





 
 
OAKTREE EIF II SERIES A2, LTD,
 
 
as a Lender
 
 
 
 
 
By: Oaktree Capital Management, L.P., its Collateral Manager
 
 
 
 
 
By: /s/ Lin Tien
 
 
Name: Lin Tien
 
 
Title: Vice President
 
 
 
 
 
By: /s/ Arment Panossian
 
 
Name: Armen Panossian
 
 
Title: Managing Director








--------------------------------------------------------------------------------





 
 
LIBERTY BANK
 
 
as a Lender
 
 
 
 
 
By: /s/ Carla Balesano
 
 
Name: Carla Balesano
 
 
Title: Senior Vice President








--------------------------------------------------------------------------------





 
 
HUA NAN COMMERCIAL BANK LTD., NEW YORK AGENCY,
 
 
as a Lender
 
 
 
 
 
By: /s/ Wen-Tang Wang
 
 
Name: Wen-Tang Wang
 
 
Title: Vice President & General Manager








--------------------------------------------------------------------------------





 
 
LAND BANK OF TAIWAN, NEW YORK BRANCH,
 
 
as a Lender
 
 
 
 
 
By: /s/ Fred Liu
 
 
Name: Fred Liu
 
 
Title: Deputy General Manager








--------------------------------------------------------------------------------





 
 
GOLDMAN SACHS BANK USA.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Ryan Durkin
 
 
Name: Ryan Durkin
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
FRANKLIN INVESTORS SECURITIES TRUST- FRANKLIN REAL RETURN FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
FRANKLIN INVESTORS SECURITIES TRUST- FRANKLIN LOW DURATION TOTAL RETURN FUND
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
MDPIM CANADIAN BOND POOL,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
FRANKLIN BISSETT CORE PLUS BOND FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Darcy Briggs
 
 
Name: Darcy Briggs
 
 
Title: Vice President








--------------------------------------------------------------------------------





 
 
FRANKLIN STRATEGIC SERIES-FRANKLIN STRATEGIC INCOME FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
FRANKLIN BISSETT CORPORATE BOND FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Darcy Briggs
 
 
Name: Darcy Briggs
 
 
Title: Vice President








--------------------------------------------------------------------------------





 
 
FRANKLIN INVESTORS SECURITIES TRUST - FRANKLIN TOTAL RETURN FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
FRANKLIN STRATEGIC INCOME FUND (CANADA),
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory






--------------------------------------------------------------------------------





 
 
FRANKLIN BISSETT CANADIAN SHORT TERM BOND FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Darcy Briggs
 
 
Name: Darcy Briggs
 
 
Title: Vice President






--------------------------------------------------------------------------------





 
 
FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST-FRANKLIN STRATEGIC INCOME
VIP FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
MET INVESTORS SERIES TRUST - MET/FRANKLIN LOW DURATION TOTAL RETURN PORTFOLIO,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
LVIP GLOBAL INCOME FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
MD BOND FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory






--------------------------------------------------------------------------------





 
 
MDPIM CANADIAN LONG TERM BOND POOL,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory










--------------------------------------------------------------------------------





 
 
FRANKLIN FLOATING RATE MASTER TRUST - FRANKLIN FLOATING RATE MASTER SERIES,
 
 
as a Lender
 
 
 
 
 
By: /s/ Madeline Lam
 
 
Name: Madeline Lam
 
 
Title: Assistant Vice President






--------------------------------------------------------------------------------





 
 
FRANKLIN LIMITED DURATION INCOME TRUST,
 
 
as a Lender
 
 
 
 
 
By: /s/ Madeline Lam
 
 
Name: Madeline Lam
 
 
Title: Assistant Vice President








--------------------------------------------------------------------------------





 
 
FRANKLIN INVESTORS SECURITIES TRUST - FRANKLIN FLOATING RATE DAILY ACCESS FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Madeline Lam
 
 
Name: Madeline Lam
 
 
Title: Assistant Vice President








--------------------------------------------------------------------------------





 
 
COMMONWEALTH FIXED INTEREST FUND 17,
 
 
as a Lender
 
 
 
 
 
By: /s/ Hague Van Dillen
 
 
Name: Hague Van Dillen
 
 
Title: Authorized Signer








--------------------------------------------------------------------------------





 
 
ATLANTIC CAPITAL BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Preston McDonald
 
 
Name: Preston McDonald
 
 
Title: Vice President








--------------------------------------------------------------------------------





 
 
BASON CLO LTD. 2014-I,
 
 
as a Lender
 
 
By: Barings LLC as Collateral Manager
 
 
 
 
 
By: /s/ Karl Hermann
 
 
Name: Karl Hermann
 
 
Title: Director
 
 
 
 
 
BABSON CLO LTD,
 
 
as a Lender
 
 
By: Baring LLC as Collateral Manager
 
 
 
 
 
By: /s/ Karl Hermann
 
 
Name: Karl Hermann
 
 
Title: Director










--------------------------------------------------------------------------------





 
 
BANCO POPULAR DE PUERTO RICO, NEW YORK BRANCH,
 
 
as a Lender
 
 
 
 
 
By: /s/ Hector J. Gonzalez
 
 
Name: Hector J. Gonzalez
 
 
Title: Vice President






--------------------------------------------------------------------------------





 
 
THE BANK OF EAST ASIA, LTD. NEW YORK BRANCH,
 
 
as a Lender
 
 
 
 
 
By: /s/ James Hua
 
 
Name: James Hua
 
 
Title: SVP
 
 
 
 
 
By: /s/ Kitty Sin
 
 
Name: Kitty Sin
 
 
Title: SVP








--------------------------------------------------------------------------------





 
 
BANK OF TAIWAN, NEW YORK BRANCH,
 
 
as a Lender
 
 
 
 
 
By: /s/ Yue-Li Shih
 
 
Name: Yue-Li Shih
 
 
Title: VP & General Manager








--------------------------------------------------------------------------------





 
 
BANK OF THE PHILIPPINE ISLANDS,
 
 
as a Lender
 
 
 
 
 
By: /s/ Maria Teresa Anna K. Lim
 
 
Name: Maria Teresa Anna K. Lim
 
 
Title: Vice President
 
 
 
 
 
By: /s/ Barbara C. Untalan
 
 
Name: Barbara C. Untalan
 
 
Title: Senior Vice President








--------------------------------------------------------------------------------





 
 
55 LOAN STRATEGY FUND A SERIES TRUST OF MULTIMANAGER GLOBAL INVESTMENT TRUST,
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management, Inc., Its Investment Manager
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title: Authorized Signatory










--------------------------------------------------------------------------------





 
 
55 LOAN STRATEGY FUND 2 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT TRUST,
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management, Inc., Its Investment Manager
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
55 LOAN STRATEGY FUND 3 A SERIES TRUST OF MULTIMANAGER GLOBAL INVESTMENT TRUST,
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management, Inc., Its Investment Manager
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
CITY NATIONAL BANK OF FLORIDA,
 
 
as a Lender
 
 
 
 
 
By: /s/ Tyler Kurau
 
 
Name: Tyler Kurau
 
 
Title: Senior Vice President






--------------------------------------------------------------------------------





 
 
CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH,
 
 
as a Lender
 
 
 
 
 
By: /s/ Garry Weiss
 
 
Name: Garry Weiss
 
 
Title: Managing Director
 
 
 
 
 
By: /s/ Clifford Abramsky
 
 
Name: Clifford Abramsky
 
 
Title: Managing Director








--------------------------------------------------------------------------------





 
 
CTBC BANK CO., LTD., NEW YORK BRANCH,
 
 
as a Lender
 
 
 
 
 
By: /s/ Ralph Wu
 
 
Name: Ralph Wu
 
 
Title: SVP & Branch General Manager








--------------------------------------------------------------------------------





 
 
FIRST COMMERCIAL BANK, LTD. NEW YORK BRANCH,
 
 
as a Lender
 
 
 
 
 
By: /s/ Bill Wang
 
 
Name: Bill Wang
 
 
Title: SVP & General Manager










--------------------------------------------------------------------------------





 
 
FIRST HAWAIIN BANK,
 
 
as a Lender
 
 
 
 
 
By: /s/ Jeffrey Inouye
 
 
Name: Jeffrey Inouye
 
 
Title: Vice President






--------------------------------------------------------------------------------





 
 
FIRSTBANK PUERTO RICO D/B/A FIRST BANK FLORIDA,
 
 
as a Lender
 
 
 
 
 
By: /s/ Jose M. Lacasa
 
 
Name: Jose M. Lacasa
 
 
Title: SVP Corporate Banking








--------------------------------------------------------------------------------





 
 
FRANKLIN GLOBAL INVESTMENT FUNDS - FRANKLIN UPPER TIER FLOATING RATE IV FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory






--------------------------------------------------------------------------------





 
 
CAPITAL BANK CORPORATION,
 
 
as a Lender
 
 
 
 
 
By: /s/ Rebecca L. Hetzer
 
 
Name: Rebecca L. Hetzer
 
 
Title: Senior Vice President








--------------------------------------------------------------------------------





 
 
CATHAY BANK,
 
 
as a Lender
 
 
 
 
 
By: /s/ Nancy A. Moore
 
 
Name: Nancy A. Moore
 
 
Title: Senior Vice President






--------------------------------------------------------------------------------





 
 
THE CITY OF NEW YORK GROUP TRUST,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual






--------------------------------------------------------------------------------





 
 
BOC PENSION INVESTMENT FUND,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Attorney in Fact
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual








--------------------------------------------------------------------------------





 
 
MERCER MULTI-ASSET GROWTH FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
FRANKLIN US FLOATING RATE MASTER FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory






--------------------------------------------------------------------------------





 
 
NEBRASKA INVESTMENT COUNCIL,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
KANSAS PUBLIC EMPLOYEES RETIREMENT SYSTEM,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alex Guang Yu
 
 
Name: Alex Guang Yu
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
FRANKLIN TEMPLETON SERIES II FUNDS- FRANKLIN UPPER TIER FLOATING RATE FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Hague Van Dillen
 
 
Name: Hague Van Dillen
 
 
Title: Authorized Signer






--------------------------------------------------------------------------------





 
 
FRANKLIN GLOGBAL INVESTMENT FUNDS- FRANKLIN UPPER TIER FLOATING RATE II FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Hague Van Dillen
 
 
Name: Hague Van Dillen
 
 
Title: Authorized Signer










--------------------------------------------------------------------------------





 
 
FRANKLIN GLOBAL INVESTMENT FUNDS - FRANKLIN UPPER TIER FLOATING RATE III FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Hague Van Dillen
 
 
Name: Hague Van Dillen
 
 
Title: Authorized Signer






--------------------------------------------------------------------------------





 
 
FRANKLIN TEMPLETON SERIES II - FRANKLIN UPPER TIER FLOATING RATE IV FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Hague Van Dillen
 
 
Name: Hague Van Dillen
 
 
Title: Authorized Signer






--------------------------------------------------------------------------------





 
 
FRANKLIN TEMPLETON SERIES II FUNDS - FRANKLIN FLOATING RATE II FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Madeline Lam
 
 
Name: Madeline Lam
 
 
Title: Assistant Vice President








--------------------------------------------------------------------------------





 
 
PALMER SQUARE INCOME PLUS FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Matt Bloomfield
 
 
Name: Matt Bloomfield
 
 
Title: Managing Director/Portfolio Manager










--------------------------------------------------------------------------------





 
 
PARK STERLING BANK,
 
 
as a Lender
 
 
 
 
 
By: /s/ Randy Royther
 
 
Name: Randy Royther
 
 
Title: Managing Director/Capital Markets








--------------------------------------------------------------------------------





 
 
PERMANENS CAPITAL FLOATING RATE FUND LP,
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management Inc., Its Sub-Advisor
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
RAYMOND JAMES BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Daniel Gendron
 
 
Name: Daniel Gendron
 
 
Title: Vice President










--------------------------------------------------------------------------------





 
 
SENTRY INSURANCE A MUTUAL COMPANY,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Sub- Advisor
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual








--------------------------------------------------------------------------------





 
 
SOUND POINT CLO I, LTD,
 
 
as a Lender
 
 
 
 
 
By: Sound Point Capital Management, LP as Collateral Manager
 
 
 
 
 
By: /s/ Andrew Wright
 
 
Name: Andrew Wright
 
 
Title: Authorized Signatory






--------------------------------------------------------------------------------





 
 
SOUND POINT CLO II, LTD,
 
 
as a Lender
 
 
 
 
 
By: Sound Point Capital Management, LP as Collateral Manager
 
 
 
 
 
By: /s/ Andrew Wright
 
 
Name: Andrew Wright
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
SOUND POINT CLO III, LTD,
 
 
as a Lender
 
 
 
 
 
By: Sound Point Capital Management, LP as Collateral Manager
 
 
 
 
 
By: /s/ Andrew Wright
 
 
Name: Andrew Wright
 
 
Title: Authorized Signatory










--------------------------------------------------------------------------------





 
 
SOUND POINT CLO IV, LTD,
 
 
as a Lender
 
 
 
 
 
By: Sound Point Capital Management, LP as Collateral Manager
 
 
 
 
 
By: /s/ Andrew Wright
 
 
Name: Andrew Wright
 
 
Title: Authorized Signatory






--------------------------------------------------------------------------------





 
 
SOUND POINT CLO V, LTD,
 
 
as a Lender
 
 
 
 
 
By: Sound Point Capital Management, LP as Collateral Manager
 
 
 
 
 
By: /s/ Andrew Wright
 
 
Name: Andrew Wright
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
SOUND POINT CLO VI, LTD,
 
 
as a Lender
 
 
 
 
 
By: Sound Point Capital Management, LP as Collateral Manager
 
 
 
 
 
By: /s/ Andrew Wright
 
 
Name: Andrew Wright
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
SOUND POINT CLO VII, LTD,
 
 
as a Lender
 
 
 
 
 
By: Sound Point Capital Management, LP as Collateral Manager
 
 
 
 
 
By: /s/ Andrew Wright
 
 
Name: Andrew Wright
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
SOUND POINT CLO VIII, LTD,
 
 
as a Lender
 
 
 
 
 
By: Sound Point Capital Management, LP as Collateral Manager
 
 
 
 
 
By: /s/ Andrew Wright
 
 
Name: Andrew Wright
 
 
Title: Authorized Signatory






--------------------------------------------------------------------------------





 
 
SOUND POINT CLO IX, LTD,
 
 
as a Lender
 
 
 
 
 
By: /s/ Andrew Wright
 
 
Name: Andrew Wright
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
SOUND POINT CLO X, LTD,
 
 
as a Lender
 
 
 
 
 
By: Sound Point Capital Management, LP as Collateral Manager
 
 
 
 
 
By: /s/ Andrew Wright
 
 
Name: Andrew Wright
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
SOUND POINT CLO XI, LTD,
 
 
as a Lender
 
 
 
 
 
By: Sound Point Capital Management, LP as Collateral Manager
 
 
 
 
 
By: /s/ Andrew Wright
 
 
Name: Andrew Wright
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
SOUND POINT CLO XIV, LTD,
 
 
as a Lender
 
 
 
 
 
By: Sound Point Capital Management, LP as Collateral Manager
 
 
 
 
 
By: /s/ Andrew Wright
 
 
Name: Andrew Wright
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
STIFEL BANK & TRUST,
 
 
as a Lender
 
 
 
 
 
By: /s/ Matthew L. Diehl
 
 
Name: Matthew L. Diehl
 
 
Title: Senior Vice President








--------------------------------------------------------------------------------





 
 
FRANKLIN GLOBAL INVESTMENT FUNDS - FRANKLIN UPPER TIER FLOATING RATE III FUND,
 
 
as a Lender
 
 
 
 
 
By: /s/ Hague Van Dillen
 
 
Name: Hague Van Dillen
 
 
Title: Authorized Signer








--------------------------------------------------------------------------------





 
 
SUMITOMO MITSUI BANKING CORPORATION,
 
 
as a Lender
 
 
 
 
 
By: /s/ James D. Weinstein
 
 
Name: James D. Weinstein
 
 
Title: Managing Director








--------------------------------------------------------------------------------





 
 
TAIWAN BUSINESS BANK, LOS ANGELES BRANCH,
 
 
as a Lender
 
 
 
 
 
By: /s/ Sam Chiu
 
 
Name: Sam Chiu
 
 
Title:General Manager








--------------------------------------------------------------------------------





 
 
TAIWAN COOPERATIVE BANK LTD., ACTING THROUGH ITS NEW YORK BRANCH,
 
 
as a Lender
 
 
 
 
 
By: /s/ Li Hua Huang
 
 
Name: Li Hua Huang
 
 
Title:SVP & General Manager








--------------------------------------------------------------------------------





 
 
THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title:Authorized Individual








--------------------------------------------------------------------------------





 
 
UNITEDHEALTHCARE INSURANCE COMPANY,
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management    Inc.; its Investment Manager
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title:Authorized Signatory








--------------------------------------------------------------------------------





 
 
THE VARIABLE ANNUITY LIFE INSURANCE COMPANY,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title:Authorized Individual








--------------------------------------------------------------------------------





 
 
WOODFOREST NATIONAL BANK,
 
 
as a Lender
 
 
 
 
 
By: /s/ Jacob McGee
 
 
Name: Jacob McGee
 
 
Title:Vice President






--------------------------------------------------------------------------------





 
 
ACE EUROPEAN GROUP LIMITED,
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management, Inc., its Sub- Advisor
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title:Authorized Signatory








--------------------------------------------------------------------------------





 
 
ACE PROPERTY & CASUALTY INSURANCE COMPANY,
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management, Inc., its Investment Advisor
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title:Authorized Signatory








--------------------------------------------------------------------------------





 
 
AMADABLUM US LEVERAGED LOAN FUND A SERIES TRUST OF GLOBAL MULTIPORTFOLIO
INVESTMENT TRUST,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title:Authorized Individual








--------------------------------------------------------------------------------





 
 
AMERICAN GENERAL LIFE INSURANCE COMPANY,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title:Authorized Individual






--------------------------------------------------------------------------------





 
 
AMERICAN HOME ASSURANCE COMPANY,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title:Authorized Individual








--------------------------------------------------------------------------------





 
 
JFIN US INVESTMENT GRADE & LEVERAGED LOAN BUY AND MAINTAIN FUND (FX AND IR
HEDGED),
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management,    Inc.,    as Investment Manager
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title:Authorized Signatory








--------------------------------------------------------------------------------





 
 
KKR CLO 10 LTD.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Jeffrey Smith
 
 
Name: Jeffrey Smith
 
 
Title:Authorized Signatory






--------------------------------------------------------------------------------





 
 
LAND BANK OF TAIWAN, NEW YORK BRANCH.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Fred Liu
 
 
Name: Fred Liu
 
 
Title: Deputy General Manager








--------------------------------------------------------------------------------





 
 
AMERICAN SAVINGS BANK, F.S.B.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Kyle J. Shelly
 
 
Name: Kyle J. Shelly
 
 
Title: Vice President








--------------------------------------------------------------------------------





 
 
BANCO DE SABADEL, S.A., MIAMI BRANCH,
 
 
as a Lender
 
 
 
 
 
By: /s/ Maurici Llado
 
 
Name: Maurici Llado
 
 
Title: Executive Director, Corporate Banking Americas & Asia








--------------------------------------------------------------------------------





 
 
JPMORGAN CHASE BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Nicholas Girton-Beer 
 
 
Name: Nicholas Girton-Beer
 
 
Title: Vice President










--------------------------------------------------------------------------------





 
 
TRUSTMARK NATIONAL BANK,
 
 
as a Lender
 
 
 
 
 
By: /s/ Robert Whartenby
 
 
Name: Robert Whartenby
 
 
Title: First VP








--------------------------------------------------------------------------------





 
 
JPMBI RE BLACKROCK BANKLOAN FUND,
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management, Inc., as Sub- Advisor
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
HOUSTON CASUALTY COMPANY,
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management, Inc., as its Investment Manager
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
U.S. SPECIALITY INSURANCE COMPANY,
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management, Inc., as its Investment Manager
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
BLACKROCK SENIOR FLOATING RATE PORTFOLIO,
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management, Inc., as its Investment Advisor
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
CONSUMER PROGRAM ADMINISTRATORS, INC.,
 
 
as a Lender
 
 
 
 
 
By: BlackRock Financial Management, Inc., as its Investment Manager
 
 
 
 
 
By: /s/ Rob Jacobi
 
 
Name: Rob Jacobi
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------





 
 
INVESCO BANK LOAN FUND A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT TRUST,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual








--------------------------------------------------------------------------------





 
 
INVESCO BANK LOAN FUND 2 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual








--------------------------------------------------------------------------------





 
 
INVESCO LEVERAGED LOAN FUND 2016 A SERIES TRUST OF GLOBAL MULTI PORTFOLIO
INVESTMENT TRUST,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual








--------------------------------------------------------------------------------





 
 
INVESCO POLARIS US BANK LOAN FUND,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual






--------------------------------------------------------------------------------





 
 
INVESCO SSL FUND LLC,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Collateral Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual








--------------------------------------------------------------------------------





 
 
KAISER FOUNDATION HOSPITALS,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual








--------------------------------------------------------------------------------





 
 
KAISER PERMANENTE GROUP TRUST,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual










--------------------------------------------------------------------------------





 
 
KVK CLO 2013-1, LTD.,
 
 
as a Lender
 
 
 
 
 
By: /s/ David Cifonelli 
 
 
Name: David Cifonelli
 
 
Title: Vice President








--------------------------------------------------------------------------------





 
 
KVK CLO 2013-2, LTD.,
 
 
as a Lender
 
 
 
 
 
By: /s/ David Cifonelli 
 
 
Name: David Cifonelli
 
 
Title: Vice President






--------------------------------------------------------------------------------





 
 
KVK CLO 2014-1, LTD.,
 
 
as a Lender
 
 
 
 
 
By: /s/ David Cifonelli 
 
 
Name: David Cifonelli
 
 
Title: Vice President








--------------------------------------------------------------------------------





 
 
KVK CLO 2014-2, LTD.,
 
 
as a Lender
 
 
 
 
 
By: /s/ David Cifonelli 
 
 
Name: David Cifonelli
 
 
Title: Vice President








--------------------------------------------------------------------------------





 
 
KVK CLO 2014-3, LTD.,
 
 
as a Lender
 
 
 
 
 
By: /s/ David Cifonelli 
 
 
Name: David Cifonelli
 
 
Title: Vice President










--------------------------------------------------------------------------------





 
 
KVK CLO 2015-1, LTD.,
 
 
as a Lender
 
 
 
 
 
By: /s/ David Cifonelli 
 
 
Name: David Cifonelli
 
 
Title: Vice President








--------------------------------------------------------------------------------





 
 
LEXINGTON INSURANCE COMPANY,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual








--------------------------------------------------------------------------------





 
 
LINDE PENSION PLAN TRUST,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual








--------------------------------------------------------------------------------





 
 
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA,
 
 
as a Lender
 
 
 
 
 
By: Invesco Senior Secured Management, Inc. as Investment Manager
 
 
 
 
 
By: /s/ Kevin Egan
 
 
Name: Kevin Egan
 
 
Title: Authorized Individual








--------------------------------------------------------------------------------





 
 
CAIXABANK, S.A.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Nona-Jose Bosser
 
 
Name: Nona-Jose Bosser
 
 
Title: Director of Corporate Finance
 
 
 
 
 
By: /s/ Juan Munoz
 
 
Name: Juan Munoz\
 
 
Title: Director of Corporate Finance


















--------------------------------------------------------------------------------






ANNEX I


AMENDED CREDIT AGREEMENT


See attached.



































--------------------------------------------------------------------------------


























SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement and First Amendment to Second Amended and Restated Term Loan
Agreement dated as of February 26, 2016, that certain Second Amendment to Second
Amended and Restated Credit Agreement dated as of October 31, 2016, that certain
Third Amendment to Second Amended and Restated Credit Agreement dated as of
March 30, 2017, and that certain Fourth Amendment to Second Amended and Restated
Credit Agreement dated as of May 2, 2017)


Dated as of July 31, 2015


among


GLOBAL PAYMENTS INC.,


The Other Borrowers Party Hereto,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


and


The Other Lenders Party Hereto







--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
Page


ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1


 
1.01
Defined Terms
1


 
1.02
Other Interpretive Provisions
26


 
1.03
Accounting Terms
27


 
1.04
Rounding
27


 
1.05
Exchange Rates; Currency Equivalents; Rates
28


 
1.06
Additional Alternative Currencies
28


 
1.07
Change of Currency
29


 
1.08
Times of Day
29


 
1.09
Letter of Credit Amounts
30


 
1.10
Certain Determinations
30


 
 
 
 
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
30


 
2.01
Loans
30


 
2.02
Borrowings, Conversions and Continuations
30


 
2.03
Letters of Credit.
33


 
2.04
Swing Line Loans.
42


 
2.05
Prepayments
44


 
2.06
Termination or Reduction of Commitments.
45


 
2.07
Repayment of Loans
46


 
2.08
Interest
46


 
2.09
Fees
47


 
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
47


 
2.11
Evidence of Debt
48


 
2.12
Payments Generally; Administrative Agent’s Clawback
49


 
2.13
Sharing of Payments by Lenders
50


 
2.14
Cash Collateral
51


 
2.15
Defaulting Lenders
52


 
2.16
Designated Borrowers
54


 
2.17
Refinancing Facilities
55


 
 
 
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
56


 
3.01
Taxes
56


 
3.02
Illegality
60


 
3.03
Inability to Determine Rates
61


 
3.04
Increased Costs
62


 
3.05
Compensation for Losses
63


 
3.06
Mitigation Obligations; Replacement of Lenders
64


 
3.07
Survival
65


 
 
 
 
ARTICLE IV CONDITIONS PRECEDENT
65


 
4.01
Conditions to Effectiveness and Initial Credit Extension
65


 
4.02
Conditions to all Credit Extensions
67


 
 
 
 






--------------------------------------------------------------------------------





ARTICLE V REPRESENTATIONS AND WARRANTIES
67


 
5.01
Organization; Powers
67


 
5.02
Authorization; Enforceability
67


 
5.03
Governmental Approvals; No Conflicts
68


 
5.04
Financial Condition; No Material Adverse Change
68


 
5.05
Properties
68


 
5.06
Litigation and Environmental Matters
68


 
5.07
Compliance with Laws and Agreements
69


 
5.08
Investment Company Status
69


 
5.09
Taxes
69


 
5.10
ERISA
69


 
5.11
Subsidiaries
69


 
5.12
Margin Securities
69


 
5.13
Disclosure
70


 
5.14
Taxpayer Identification Number; Other Identifying Information
70


 
5.15
OFAC
70


 
5.16
Anti-Corruption Laws
70


 
5.17
Perfection of Security Interests in the Collateral
70


 
5.18
Solvency
70


 
5.19
EEA Financial Institution Status
70


 
 
 
 
ARTICLE VI AFFIRMATIVE COVENANTS
70


 
6.01
Financial Statements and Other Information
70


 
6.02
Notices of Material Events
72


 
6.03
Maintenance of Existence
73


 
6.04
Payment of Obligations
73


 
6.05
Maintenance of Properties; Insurance
73


 
6.06
Books and Records; Inspection Rights
73


 
6.07
Compliance with Laws
74


 
6.08
Use of Proceeds
74


 
6.09
Additional Guarantors
74


 
6.10
Anti-Corruption Laws
74


 
6.11
Pledged Assets
74


 
6.12
Maintenance of Ratings
74


 
 
 
 
ARTICLE VII NEGATIVE COVENANTS
75


 
7.01
Indebtedness
75


 
7.02
Liens
76


 
7.03
Consolidations, Mergers and Sales of Assets
77


 
7.04
Lines of Business
78


 
7.05
Transactions with Affiliates
78


 
7.06
Restricted Payments
78


 
7.07
Accounting Changes
79


 
7.08
Leverage Ratio
79


 
7.09
Fixed Charge Coverage Ratio
79


 
7.10
Sanctions
79


 
7.11
Anti-Corruption Laws
79


 
7.12
Investments
79








--------------------------------------------------------------------------------





 
7.13
Burdensome Agreements
79


 
 
 
 
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
79


 
8.01
Events of Default
79


 
8.02
Application of Funds
81


 
 
 
 
ARTICLE IX ADMINISTRATIVE AGENT
83


 
9.01
Appointment and Authority
83


 
9.02
Rights as a Lender
83


 
9.03
Exculpatory Provisions
83


 
9.04
Reliance by Administrative Agent
84


 
9.05
Delegation of Duties
84


 
9.06
Resignation of Administrative Agent
84


 
9.07
Non‑Reliance on Administrative Agent and Other Lenders
86


 
9.08
No Other Duties, Etc
86


 
9.09
Administrative Agent May File Proofs of Claim
86


 
9.10
Collateral and Guaranty Matters
87


 
9.11
Related Swap Agreements
87


 
 
 
 
ARTICLE X MISCELLANEOUS
87


 
10.01
Amendments, Etc
87


 
10.02
Notices; Effectiveness; Electronic Communication
89


 
10.03
No Waiver; Cumulative Remedies; Enforcement
91


 
10.04
Expenses; Indemnity; Damage Waiver
92


 
10.05
Payments Set Aside
94


 
10.06
Successors and Assigns
94


 
10.07
Treatment of Certain Information; Confidentiality
98


 
10.08
Right of Setoff
99


 
10.09
Interest Rate Limitation
99


 
10.10
Counterparts; Integration; Effectiveness; Amendment and Restatement
100


 
10.11
Survival of Representations and Warranties
100


 
10.12
Severability
100


 
10.13
Replacement of Lenders
101


 
10.14
Governing Law; Jurisdiction; Etc
101


 
10.15
Waiver of Jury Trial
103


 
10.16
No Advisory or Fiduciary Responsibility
103


 
10.17
Electronic Execution of Assignments and Certain Other Documents.
103


 
10.18
USA PATRIOT Act
104


 
10.19
Judgment Currency
104


 
10.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
104


 
10.21
Flood Matters
104


 
 
 
 
 
 












--------------------------------------------------------------------------------








SCHEDULES
1.01    Existing Letters of Credit
2.01    Revolving Commitments and Applicable Percentages
5.11    Subsidiaries
10.02    Administrative Agent’s Office; Certain Addresses for Notices




EXHIBITS


Form of


A-1    Loan Notice
A-2    Swing Line Loan Notice
B-1    Revolving Note (Domestic)
B-2    Revolving Note (Foreign)
B-3    Swing Line Note
B-4    Incremental Term Note
B-5    Term A-2 Note
B-6    Term B-2 Note
B-7     Swing Line Note
C    Compliance Certificate
D    Assignment and Assumption
E    Second Amended and Restated Subsidiary Guaranty
F    Borrower Request and Assumption Agreement
G    Borrower Notice
H    Second Amended and Restated Company Guaranty
I    Form of U.S. Tax Compliance Certificates
J    Form of Guaranteed Party Designation Notice
K    Incremental Term Loan Lender Joinder Agreement
L    [Reserved]
M    Solvency Certificate
N    Security Agreement











--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of July 31, 2015, among GLOBAL PAYMENTS INC., a Georgia corporation (the
“Company”), the other Borrowers from time to time party hereto, each Lender from
time to time party hereto, and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.


The Borrowers are party to a certain Amended and Restated Credit Agreement dated
as of February 28, 2014 with certain Lenders and Bank of America, N.A., as
administrative agent for such Lenders (as amended, supplemented or otherwise
modified from time to time until (but not including) the date of this Agreement,
the “2014 Credit Agreement”).


The 2014 Credit Agreement was amended and restated by this Agreement (as
amended, supplemented or otherwise modified from time to time until (but not
including) the First Amendment Effective Date, the “Existing Revolving Credit
Agreement”).


The Company and Global Payments Direct are party to a certain Second Amended and
Restated Term Loan Agreement dated as of July 31, 2015 with certain Lenders and
Bank of America, N.A., as administrative agent for such Lenders (as amended,
supplemented or otherwise modified from time to time until (but not including)
the First Amendment Effective Date, the “Existing Term Loan Agreement” and
together with the Existing Revolving Credit Agreement, the “Existing Credit
Agreements”).


The parties to this Agreement desire to amend the Existing Credit Agreements as
set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:



ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.1Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:


“Acquired Entity” means the assets, in the case of an acquisition of assets, or
Equity Interests (or, if the context requires, the Person that is the issuer of
such Equity Interests), in the case of an acquisition of Equity Interests,
acquired by the Company or any of its Subsidiaries pursuant to an Acquisition.


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Person (i)
acquires any going business or all or substantially all of the assets of any
firm, corporation, partnership, limited liability company or division or other
business unit or segment thereof, whether through purchase of assets, merger or
otherwise, or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.


“Act” has the meaning specified in Section 10.18.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or





--------------------------------------------------------------------------------





account with respect to such currency as the Administrative Agent may from time
to time notify the Company and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Aggregate Revolving Commitments” means the aggregate Revolving Commitments of
all the Revolving Lenders. The aggregate principal amount of the Aggregate
Revolving Commitments in effect on the First Amendment Effective Date is ONE
BILLION TWO HUNDRED FIFTY MILLION DOLLARS ($1,250,000,000).


“Agreement” means this Second Amended and Restated Credit Agreement.


“All-In-Yield” means, with respect to any Indebtedness (including the Existing
Term Loan, any Incremental Term Loan, the Term A-2 Loan and the Term B-2 Loan),
the weighted average yield to maturity with respect to such Indebtedness which
shall take into account interest rate margins and any interest rate floors or
similar devices, and shall be deemed to include any original issue discount and
any fees (other than facility arrangement, structuring, underwriting, closing or
other similar fees and expenses not paid for the account of, or distributed to,
all Lenders providing such Indebtedness) paid or payable in connection with such
Indebtedness, in each case, as reasonably determined by the Administrative Agent
in a manner consistent with customary financial practice based on an assumed
four-year life to maturity or, if less, the actual remaining life to maturity of
such Indebtedness, commencing from the borrowing date of such Indebtedness and
assuming that the interest rate (including the Applicable Rate) for such
Indebtedness in effect on such borrowing date (after giving effect to the
incurrence of such Indebtedness) shall be the interest rate on such Indebtedness
for the entire Weighted Average Life to Maturity of such Indebtedness.


“Alternative Currency” means, with respect to Revolving Loans and Letters of
Credit, each of Euro, Sterling, Canadian Dollars and each other currency (other
than Dollars) that is approved in accordance with Section 1.06.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Applicable Percentage” means, with respect to any Lender at any time, (a) with
respect to such Revolving Lender’s Revolving Commitment, the percentage (carried
out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Revolving Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.15; provided that if the
commitment of each Lender to make Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.01 or if the Aggregate Revolving Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments, (b) with respect to such Lender’s portion of the outstanding
Existing Term Loan at any time, the percentage (carried out to the ninth decimal
place) of the outstanding principal amount of the Existing Term Loan held by
such Lender at such time, subject to adjustment as provided in Section 2.15, (c)
with respect to such Lender’s portion of any outstanding Incremental Term Loan
at any time, the percentage (carried out to the ninth decimal place) of the
outstanding principal amount of such Incremental Term Loan held by such Lender
at such time, subject to adjustment as provided in Section 2.15, (d) with
respect to such Lender’s portion of the outstanding Term A-2 Loan at any time,
the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of the Term A-2 Loan held by such Lender at such time, subject
to adjustment as provided in Section 2.15 and (e) with respect to such Lender’s
portion of the outstanding Term B-2 Loan at any time, the percentage (carried
out to the ninth decimal place) of the outstanding principal amount of the Term
B- 2 Loan held by such Lender at such time,





--------------------------------------------------------------------------------





subject to adjustment as provided in Section 2.15. The Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01, in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section 2.02
or 2.17, as applicable.


“Applicable Rate” means with respect to:


(a)any Incremental Term Loan made pursuant to any Incremental Term Loan Lender
Joinder Agreement, the percentage(s) per annum set forth in such Incremental
Term Loan Lender Joinder Agreement;


(b)the Term B-2 Loan, a percentage per annum equal to: (a) 2.00% with respect to
Eurocurrency Rate Loans and (b) 1.00% with respect to Base Rate Loans;


(c)Revolving Loans, Swing Line Loans, the Existing Term Loan, the Term A-2 Loan,
the Commitment Fee and Letter of Credit Fees, the following percentages per
annum, based upon the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.01(c):


Pricing Level
Leverage Ratio
Eurocurrency Rate Loans and Letter of Credit Fees
Base Rate Loans
Commitment Fee
1
< 2.50 to 1.0
1.25%
0.25%
0.20%
2
> 2.50 to 1.0 or
< 3.25 to 1.0
1.50%
0.50%
0.20%
3
> 3.25 to 1.0 or
< 4.25 to 1.0
1.75%
0.75%
0.25%
4
> 4.25 to 1.0
2.00%
1.00%
0.30%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.01(c); provided that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 4 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered.
Subject to the proviso in the immediately preceding sentence, the Applicable
Rate in effect from the Fourth Amendment Effective Date through the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c) for the Fiscal Quarter of the Company
ending September 30, 2017 shall be determined based upon Pricing Level 3.


Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.





--------------------------------------------------------------------------------







“Arrangers” means (a) MLPFS, in its capacity as joint lead arranger and sole
bookrunner, (b) The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its capacity as joint
lead arranger, (c) PNC Capital Markets LLC, in its capacity as joint lead
arranger, (d) TD Securities (USA) LLC, in its capacity as joint lead arranger,
(e) SunTrust Robinson Humphrey, Inc., in its capacity as joint lead arranger,
(f) Fifth Third Bank, in its capacity as joint lead arranger, (g) JPMorgan Chase
Bank, N.A., in its capacity as joint lead arranger and
(h) Capital One, N.A., in its capacity as joint lead arranger.


“Asset Sale” means the non-ordinary course sale (including any transaction that
has the economic effect of a sale), transfer or other disposition (by way of
merger or otherwise, including sales in connection with a sale and leaseback
transaction, or as a result of any condemnation or casualty in respect of
property) by the Company or any Subsidiary to any Person other than a Credit
Party, of (a) any Equity Interests of any Subsidiary, or (b) any other assets of
the Company or any Subsidiary (other than inventory licenses and sublicenses
granted in the ordinary course of business, obsolete or worn out assets, scrap,
cash equivalents, and marketable securities, in each case disposed of in the
ordinary course of business and the unwinding of any Swap Agreement), except (i)
Permitted Sale-Leasebacks and (ii) sales, transfers or other dispositions of any
assets in one transaction or a series of related transactions having a value not
in excess of
$20,000,000; provided that the aggregate value of all assets sold, transferred
or disposed of during the term of this Agreement pursuant to clause (ii) shall
not exceed $100,000,000.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended May 31, 2015, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year of the Company and its Subsidiaries,
including the notes thereto.


“Availability Period” means, the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments in their entirety pursuant to Section 2.06, and
(c) the date of termination of the commitment of each Revolving Lender to make
Revolving Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.01.


“Available ECF Amount” means, on any date, an amount determined on a cumulative
basis equal to the portion of Excess Cash Flow for each Fiscal Year, commencing
with the Fiscal Year of the Company ending December 31, 2017 and ending
thereafter with the Fiscal Year of the Company most recently ended
prior to such date for which financial statements and a Compliance Certificate
have been delivered pursuant to Section 6.01(c) to the extent Not Otherwise
Applied.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Bank Subsidiary” means any Subsidiary that is a bank, limited purpose bank, or
similarly regulated Person.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds





--------------------------------------------------------------------------------





Effective Rate plus 0.50%, (b) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate” and
(c) the Eurocurrency Base Rate plus 1%. The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.


“BIN/ISO Agreements” means (a) any sponsorship, depository, processing or
similar agreement with a bank or financial institution providing for the use of
such bank or financial institution’s BIN or ICA (or similar mechanism) to clear
credit card transactions through one or more card associations, or (b) any
agreement with any independent sales organization or similar entity related to,
or providing for, payments processing to merchant customers.


“Board” means the Board of Governors of the Federal Reserve System of the United
States.


“Borrower” means each of the Company, Global Payments Direct, GPA PS 3 and any
Designated Borrower that is identified on Schedule 5.11 as a Borrower or becomes
a Borrower under the terms of Section 2.16. For the avoidance of doubt, (a) the
Obligations of GPA PS 3 shall be several in nature, and
(a)GPA PS 3 shall not guarantee any obligation of (i) a U.S. Person or (ii) a
disregarded entity of a U.S. Person.


“Borrower Materials” has the meaning specified in Section 6.01.


“Borrower Request and Assumption Agreement” has the meaning specified in Section
2.16(a).


“Borrowing” means each of the following, as the context may require: (a) a
borrowing of Swing Line Loans pursuant to Section 2.04, and (b) a borrowing
consisting of simultaneous Loans of the same Type, in the same currency and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:


(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;


(b)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;


(c)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and


(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency





--------------------------------------------------------------------------------





other than Dollars or Euro in respect of a Eurocurrency Rate Loan denominated in
a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.


“Canadian Dollars” means the lawful currency of Canada.


“Canadian Receivables” means the accounts receivable of Global Payments Direct
generated in the ordinary course of business of its merchant processing business
in Canada, including VISA receivables, debit card receivables, merchant
charge-back receivables and merchant business receivables (relating to fees owed
to Global Payments Direct by its Canadian VISA merchants) generated in
connection with such business and any indemnities or obligations of VISA related
to non-payment of the foregoing.


“Canadian Receivables Collateral” means, collectively, the Canadian Receivables,
the accounts maintained by Global Payments Direct with Canadian Imperial Bank of
Commerce and into which are deposited only proceeds of the Canadian Receivables
and other sums anticipated for use in connection with the settlement of the
Canadian Receivables, and any foreign exchange hedging contracts entered into by
Global Payments Direct in order to mitigate foreign currency exchange risk
arising in respect of obligations under the Canadian Receivables Credit
Facility, together with all products and proceeds of the foregoing.


“Canadian Receivables Credit Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Canadian Imperial Bank of
Commerce providing for short-term advances to Global Payments Direct made in
respect of the Canadian Receivables, with the obligations of Global Payments
Direct under such credit facility to be Guaranteed by the Company and certain
Subsidiaries, together with any refinancings or replacements of such credit
facility and any amendments or modifications of such credit facility or
refinancing or replacement, in each case to the extent any such refinancing,
replacement, amendment or modification is not on terms or otherwise less
favorable in any material respect to the Lenders or the Administrative Agent.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Revolving
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the L/C Issuer shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means, as at any date, (1) with respect to the Company or any
of its Subsidiaries: (a) securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof) having maturities of not more than twelve months from the date of
acquisition, (b) Dollar denominated time deposits and certificates of deposit of
(i) any Lender, (ii) any domestic commercial bank of recognized standing having
capital and surplus in excess of $500,000,000 or (iii) any bank whose short term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by





--------------------------------------------------------------------------------





S&P or P-1 (or the equivalent thereof) or better by Moody’s and maturing within
six months of the date of acquisition, (d) repurchase agreements entered into by
any Person with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a Fair Market Value of at least 100% of the amount of the repurchase
obligations and (e) investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing subdivisions (a)
through (d) and (2) with respect to any Foreign Subsidiary: (a) investments of
the type and maturity described in clause (1) above of foreign commercial banks,
which investments or commercial banks (or the parents of such commercial banks)
have the ratings described in such clauses or reasonably equivalent ratings from
comparable foreign rating agencies (if available) and (b) other short-term
investments utilized by Foreign Subsidiaries in accordance with normal
investment practices for cash management of comparable tenure and credit quality
to those described in clause (1) above or other high quality short term
investments, in each case, customarily utilized in countries in which such
Foreign Subsidiary operates for short term cash management purposes.


“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.


“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent,
(b) in the case of any Cash Management Agreement in effect on or prior to the
First Amendment Effective Date, is, as of the First Amendment Effective Date or
within 30 days thereafter, a Lender or the Administrative Agent or an Affiliate
of a Lender or the Administrative Agent and a party to a Cash Management
Agreement or (c) within 30 days after the time it enters into the applicable
Cash Management Agreement, becomes a Lender, the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, in each case, in its capacity
as a party to such Cash Management Agreement.


“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.


“Change in Control” means the occurrence of one or more of the following events:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any entity, organization or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 50% or more of the
outstanding shares of the voting stock of the Company; (b) during any period of
up to 12 months, individuals who at the beginning of such 12 month period were
directors of the Company (together with any new directors whose election or
nomination for election by the Company’s board of directors was approved by a
vote of at least two-thirds of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason (other than death,
disability or voluntary retirement not for reasons related to an actual or
proposed change of control) to constitute at least a majority of the directors
of the Company then in office; (c) the Company ceases to own (directly or
indirectly) 100% of the outstanding shares of the voting stock of Global
Payments Direct;
(d) the Company ceases to own (directly or indirectly) 100% of the outstanding
shares of the voting stock of each Designated Borrower; (e) the Company ceases
to own (directly or indirectly) 100% of the partnership interest rights in GPA
PS 3 at any time while GPA PS 3 is a Borrower; or (f) the occurrence of any
sale, lease, exchange or other transfer (in a single transaction or series of
related transactions) of all or substantially all of the assets of the Company
to any Person or “group” (as defined above).


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or





--------------------------------------------------------------------------------





application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, implemented or issued.


“Closing Date” means July 31, 2015.


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Collateral” means all “Collateral” or other similar term referred to in the
Collateral Documents and all of the other property that is or is intended under
the terms of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent, for the benefit of itself and the other holders of the
Obligations and excluding, for the avoidance of doubt, any Excluded Property.


“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
any Credit Party pursuant to the terms of Section 6.11 or any of the Loan
Documents.
“Commitment” means a Term Loan Commitment or a Revolving Commitment, as the
context may require.


“Commitment Fee” has the meaning specified in Section 2.09(a).


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Company” has the meaning specified in the introductory paragraph hereto.


“Company Guaranty” means the Second Amended and Restated Company Guaranty
substantially in the form of Exhibit H (including any and all supplements
thereto) executed and delivered by the Company, in favor of the Administrative
Agent, the Lenders and the Swap Providers.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes).


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the meaning correlative thereto.


“Corporate Restructuring” means the transfer of any Foreign Subsidiary (or any
Equity Interests in any Foreign Subsidiary) to any other Foreign Subsidiary of
the Company, or the transfer by any Foreign Subsidiary of any Domestic
Subsidiary (or Equity Interests in any Domestic Subsidiary) to any other Foreign
Subsidiary or Domestic Subsidiary of the Company, in each case, in connection
with bona fide tax planning activities so long as (a) taken as a whole, the
value of the Collateral securing the Obligations is not materially reduced and
(b) the security





--------------------------------------------------------------------------------





interests of the Administrative Agent, on behalf of the Lenders, in the
Collateral, taken as a whole, are not materially impaired, in each case, as
reasonably determined by the Administrative Agent in consultation with the
Company.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Credit Parties” means, collectively, each Borrower and each Guarantor.


“Customary Settlement Lien Intercreditor Agreement” means that certain
Intercreditor Agreement dated as of the Heartland Acquisition Closing Date by
and among Global Payments Direct, Wells Fargo Bank, National Association and the
Administrative Agent, or any other intercreditor agreement by and among the
Company, any applicable Person for the benefit of whom any applicable
obligations are secured by a Settlement Lien and the Administrative Agent, in
each case, in form and substance reasonably satisfactory in all respects to the
Administrative Agent.


“Debt Issuance” means the issuance by the Company or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.01.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.


“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory





--------------------------------------------------------------------------------





authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(d)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.


“Designated Borrower” means any Subsidiary that has been designated as a
Borrower pursuant to the terms hereof and that has not ceased to be a Borrower
pursuant to the terms hereof.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Designated Subsidiaries” means the non-wholly owned Subsidiaries of the Company
that are subject to an encumbrance or restriction pursuant to an agreement
between the Company or the applicable Subsidiary with the Person (other than any
Affiliate of the Company) owning the minority of the outstanding Equity
Interests in such non-wholly owned Subsidiary of the Company requiring the
consent of such Person prior to (a) paying dividends or making any other
distributions on any of its Equity Interests,
(a)paying any amounts owing to the Company or any of its Subsidiaries or (iii)
granting any Liens on any of its assets to secure any of the Obligations.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“Dutch Auction” means an auction (an “Auction”) conducted by the Company or one
of its Subsidiaries in order to purchase any portion of the Term B-2 Loan (the
“Purchase”) in accordance with the following procedures or such other procedures
as may be agreed to between the Administrative Agent and the Company:


(a)Notice Procedures. In connection with any Auction, the Company shall provide
notification to the Administrative Agent (for distribution to the Term B-2
Lenders) of the portion of the Term B-2 Loan that will be the subject of the
Auction (an “Auction Notice”). Each Auction Notice shall be in a form reasonably
acceptable to the Administrative Agent and shall specify (i) the total cash
value of the bid, in a minimum amount of $10,000,000 with minimum increments of
$1,000,000 in excess thereof (the “Auction Amount”), and (ii) the discounts to
par, which shall be expressed as a range of percentages of the par principal
amount of the portion of the Term B-2 Loan at issue (the “Discount Range”),
representing the range of purchase prices that could be paid in the Auction.


(b)Reply Procedures. In connection with any Auction, each Term B-2 Lender may,
in its sole discretion, participate in such Auction by providing the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall





--------------------------------------------------------------------------------





specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of the portion of the Term B-2 Loan such Term B-2 Lender is willing to sell,
which must be in increments of $1,000,000 or in an amount equal to such Lender’s
entire remaining amount of its portion of the Term B-2 Loan (the “Reply
Amount”). The Term B-2 Lenders may only submit one Return Bid per Auction. In
addition to the Return Bid, each Term B-2 Lender wishing to participate in such
Auction must execute and deliver, to be held in escrow by the Administrative
Agent, an assignment and acceptance agreement in a form reasonably acceptable to
the Administrative Agent.


(c)Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Company, will reasonably determine the applicable discount (the
“Applicable Discount”) for the Auction, which shall be the lowest Reply Discount
for which the Company or a Subsidiary of the Company, as applicable, can
complete the Auction at the Auction Amount; provided that, in the event that the
Reply Amounts are insufficient to allow the Company or such Subsidiary, as
applicable, to complete a purchase of the entire Auction Amount, the Company or
such Subsidiary shall either, at its election, (i) withdraw the Auction or (ii)
complete the Auction at an Applicable Discount equal to the highest Reply
Discount. The Company or such Subsidiary, as applicable, shall purchase the
applicable portion of the Term B-2 Loan from each applicable Term B-2 Lender
with a Reply Discount that is equal to or greater than the Applicable Discount
(“Qualifying Bids”) at the Applicable Discount; provided that if the aggregate
proceeds required to purchase the entire portion of the Term B-2 Loan subject to
Qualifying Bids would exceed the Auction Amount for such Auction, the Company or
such Subsidiary, as applicable, shall purchase such portion of the Term B-2 Loan
at the Applicable Discount ratably based on the principal amounts of such
Qualifying Bids (subject to adjustment for rounding as specified by the
Administrative Agent). Each participating Term B-2 Lender will receive notice of
a Qualifying Bid as soon as reasonably practicable.


(d)Additional Procedures. The Purchase shall be consummated pursuant to and in
accordance with Section 10.06 and, to the extent not otherwise provided herein,
shall otherwise be consummated pursuant to procedures (including as to timing,
rounding and minimum amounts, Interest Periods, and other notices by the Company
or such Subsidiary, as applicable) reasonably acceptable to the Administrative
Agent (provided that such Purchase shall be required to be consummated as soon
as reasonably practicable but in no case later than five (5) Business Days (or
such longer period as the Administrative Agent shall otherwise agree) after the
time that the participating Lenders receive notice of a Qualifying Bid pursuant
to the last sentence in clause (c) above). Notwithstanding anything to the
contrary contained herein, if the Company or a Subsidiary of the Company, as
applicable, withdraws an Auction, the Company and its Subsidiaries may not
conduct a new Auction for at least 30 days after such withdrawal.


“EBITDA” means, for any period, the sum of the following (without duplication)
in each case determined on a consolidated basis in accordance with GAAP (to the
extent applicable): (a) with respect to the Company and its Subsidiaries
(excluding any Persons or assets that became Acquired Entities at any time
during such period), the sum of Net Income for such period plus (1) each of the
following for such period (to the extent included in determining Net Income):
(i) federal, state, local and foreign income, value added and similar taxes,
(ii) depreciation, (iii) amortization, (iv) Interest Expense; (v) extraordinary
or unusual losses incurred other than in the ordinary course of business, (vi)
Non-Cash Items to the extent such Non-Cash Items do not represent an accrual or
reserve for a future cash expenditure, charge or loss; and (vii) Non-Recurring
Items in an amount not to exceed, for any period of determination, the Non-
Recurring Cash Items Charge Limit; minus (2) each of the following for such
period (to the extent deducted in determining Net Income): (i) extraordinary or
unusual gains realized other than in the ordinary course of business; and (ii)
non-cash income or gains plus (3) with respect to each Acquisition not
prohibited hereunder (other than the Heartland Acquisition), cost synergies (net
of continued associated expenses) and integration, business optimization and
operating improvement expenses that, as of the date of calculation with respect
to such period, are anticipated by the Company in good faith to be realized
within 12 months following such Acquisition; provided that (A) such cost
synergies are factually supportable and (B) the aggregate amount of such
adjustments under this clause (a)(3) taken into account in determining EBITDA
for any period of determination shall not exceed an aggregate amount equal to
10% of the EBITDA attributable to the property acquired (or the property of the
Person acquired) in such Acquisition plus (4) with respect to the Heartland
Acquisition, cost synergies (net of continued associated





--------------------------------------------------------------------------------





expenses) and integration, business optimization and operating improvement
expenses that, as of the date of calculation with respect to such period, are
anticipated by the Company in good faith to be realized within 24 months
following the Heartland Acquisition; provided that (A) such cost synergies are
factually supportable and (B) the aggregate amount of such adjustments under
this clause (a)(4) taken into account in determining EBITDA for any period of
determination shall not exceed $135,000,000 and (b) “EBITDA” of any Persons or
assets that became Acquired Entities at any time during such period, calculated
on a pro forma basis for such Acquired Entities for the entire period in a
manner otherwise consistent with this definition and the definitions referred to
herein. Notwithstanding the foregoing, “EBITDA” for Heartland and its
Subsidiaries (1) for the Fiscal Quarter ended March 31, 2015 shall be deemed to
be $45,563,000.00, (2) for the Fiscal Quarter ended June 30, 2015 shall be
deemed to be $60,149,000.00, (3) for the Fiscal Quarter ended September 30, 2015
shall be deemed to be $62,983,000.00 and (4) for any other Fiscal Quarter ending
prior to the Heartland Acquisition Closing Date, such amounts as agreed by the
Administrative Agent and the Company, in each case, as may be adjusted on a pro
forma basis in accordance with the terms hereof.


“EBITR” means, for the Company and its Subsidiaries for any period, an amount
equal to the sum of each of the following for such period (without duplication)
in each case determined on a consolidated basis in accordance with GAAP: (a)
EBITDA plus (b) Lease Expense, minus (c) depreciation and amortization.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 10.06(b)(ii)).


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any such equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974.







--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any Reportable Event; (b) the failure to contribute the
minimum required contribution under Section 412 of the Code; (c) the filing
pursuant to Section 412(c) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “EUR” mean the single currency of the Participating Member States.


“Eurocurrency Base Rate” means:


(a)for any Interest Period with respect to a Eurocurrency Rate Loan:


(i)in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or, if
not available, a comparable or successor rate, which rate is approved by the
Administrative Agent, as published by Bloomberg (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;


(ii)in the case of any Eurocurrency Rate Loan denominated in Canadian Dollars,
the rate per annum equal to the Canadian Dealer Offered Rate, or, if not
available, a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date with a term equivalent to
such Interest Period;


(iii)in the case of any Eurocurrency Rate Loan denominated in any other
Non-LIBOR Quoted Currency (other than those specified above), the rate
designated and disclosed to the Company in writing with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06; and


(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits for a term
of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice and disclosed to the Company prior
to such application; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied as otherwise reasonably determined by the





--------------------------------------------------------------------------------





Administrative Agent and disclosed to the Company prior to such application;
provided, further, the Eurocurrency Base Rate with respect to the Term B-2 Loan
shall in no event be less than zero at any time.


“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:


Eurocurrency Rate =    __________________Eurocurrency Base Rate_________________
    
1.00 - Eurocurrency Reserve Percentage


“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
“Eurocurrency Rate”. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in Alternative Currencies must be
Eurocurrency Rate Loans.


“Event of Default” has the meaning specified in Section 8.01.


“Excess Cash Flow” means, for any Fiscal Year of the Company, determined on a
consolidated basis, an amount equal to (a) the sum, without duplication, of (i)
EBITDA for such Fiscal Year, and (ii) to the extent received in cash and
deducted from the calculation of EBITDA for such Fiscal Year, all gains or other
income identified in clause (a)(2) of the definition thereof for such Fiscal
Year less (b) the sum, without duplication, of (i) the amount of any taxes paid
in cash by the Company and its Subsidiaries with respect to such Fiscal Year or
with respect to any applicable payment required by Section 2.05(b)(iv), (ii)
Interest Expenses for such Fiscal Year paid in cash, (iii) capital expenditures
made in cash during such Fiscal Year, except to the extent financed with the
proceeds of Indebtedness (other than Revolving Loans to the extent such
Revolving Loans are repaid during such Fiscal Year), equity issuances, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
EBITDA, (iv) cash consideration in an aggregate amount not to exceed
$250,000,000 paid during such period to make (and (x) transaction expenses
incurred in connection with and (y) amounts paid in cash during such Fiscal Year
in respect of earn-out arrangements in connection with) any Permitted
Acquisitions and Investments in joint ventures, except to the extent financed
with the proceeds of Indebtedness (other than Revolving Loans to the extent such
Revolving Loans are repaid during such Fiscal Year), equity issuances, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
EBITDA and (v) permanent repayments of Indebtedness (other than prepayments of
Revolving Loans unless accompanied by a corresponding permanent reduction in the
Revolving Commitments) made in cash by the Company or any of its Subsidiaries
during such Fiscal Year, but only to the extent that the Indebtedness so prepaid
by its terms cannot be reborrowed or redrawn and such prepayments do not occur
in connection with a refinancing of all or any portion of such Indebtedness,
less (c) the net increase in Working Capital for such Fiscal Year plus (d) the
net decrease in Working Capital for such Fiscal Year.


“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (a) a
direct or indirect Subsidiary of a CFC or (b) a Foreign Subsidiary Holding
Company.


“Excluded Property” means, with respect to any Credit Party, (a)(i) any owned
real property which is located outside of the United States, (ii) any owned real
property with a Fair Market Value of less than $10,000,000 and the Heartland
Service Center, and (iii) any leasehold interest in any real property, (b) any
Intellectual Property (as defined in the Security Agreement) for which a
perfected Lien thereon is not effected either by filing of a Uniform Commercial
Code financing statement or by appropriate evidence of such Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, (c) any personal property (other than personal property
described in clause (b) above) for which the attachment or perfection of a Lien
thereon is not governed by the Uniform Commercial Code, (d) the Equity Interests
of any





--------------------------------------------------------------------------------





direct Foreign Subsidiary or Foreign Subsidiary Holding Company of any Credit
Party to the extent not required to be pledged to secure the Obligations
pursuant to Section 6.11, (e) any property which, subject to the terms of
Section 7.01(b) is subject to a Lien of the type described in Section
7.02(a)(iii) pursuant to documents which prohibit such Credit Party from
granting, or requires the consent of any applicable Person (other than the
Company or any of its Subsidiaries) in order for such Credit Party to grant, any
other Liens in such property, (f) pledges of, and security interests in, certain
assets, which are prohibited by applicable Law; provided, that (i) any such
limitation described in this clause (f) on the security interests granted under
the Collateral Documents shall only apply to the extent that any such
prohibition would not be rendered ineffective pursuant to the Uniform Commercial
Code (assuming a customary UCC financing statement has been filed) or could not
be rendered ineffective pursuant to any other applicable Law and (ii) in the
event of the termination or elimination of any such prohibition contained in any
applicable Law, a security interest in such assets shall be automatically and
simultaneously granted under the Collateral Documents and shall be included as
Collateral, (g) any property if the grant of a security interest therein
requires any consent, approval, license or authorization of any Governmental
Authority unless (i) such consent, approval, license or authorization has been
received or (ii) such requirement would be rendered ineffective pursuant to the
Uniform Commercial Code (assuming a customary UCC-1 financing statement has been
filed) or is rendered ineffective pursuant to any other applicable Law, (h) any
lease, license or other agreement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
create a right of termination in favor of any other party thereto after giving
effect to the applicable anti-assignment provisions of the Uniform Commercial
Code or other applicable Law, other than proceeds and receivables thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code notwithstanding such prohibition, (i) any property as to which the
Administrative Agent and the Company agree that the cost of obtaining a security
interest in such property or perfecting a security interest in such property is
excessive in relation to the benefit to the holders of the Obligations to be
afforded thereby, (j) any property to the extent the granting of a security
interest in such property would result in material adverse tax consequences to
the Company or any of its Subsidiaries as determined by the Company in its
reasonable discretion, (k) any commercial tort claim with a face amount of less
than $10,000,000, (l) letter-of-credit rights, except to the extent constituting
a supporting obligation for other Collateral as to which perfection is
accomplished by the filing of a UCC financing statement, (m) those assets to the
extent that granting a security interest in such assets would result in a
violation of a contractual obligation so long as (i) such contractual
restriction is not incurred in contemplation of the owning Person becoming a
Subsidiary or the entry of such Person into the Loan Documents and (ii) such
contract is permitted under this Agreement; provided, that in the event of the
termination or elimination of any such restriction contained in any applicable
contract, a security interest in such assets shall be automatically and
simultaneously granted under the Collateral Documents and shall be included as
Collateral and (n) any assets which are subject to a Settlement Lien, other than
those assets that are subject to a Customary Settlement Lien Intercreditor
Agreement.


“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant under a Loan Document by such Credit Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Credit Party’s failure for
any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 22 of the
Company Guaranty and Section 24 of the Subsidiary Guaranty and any and all
guarantees of such Credit Party’s Swap Obligations by other Credit Parties) at
the time the Guaranty of such Credit Party, or grant by such Credit Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Agreement, such exclusion shall apply to only the portion of such Swap
Obligation that is attributable to Swap Agreements for which such Guaranty or
security interest is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection





--------------------------------------------------------------------------------





Taxes, (b) in the case of a Lender, U.S. federal or United Kingdom withholding
Taxes (excluding (x) the portion of any United Kingdom withholding Taxes with
respect to which any applicable Lender is entitled to claim a reduction under an
income tax treaty, provided such Lender has complied with Section 3.01(e) and
(y) United Kingdom withholding Taxes imposed on payments by any Guarantor under
any Guaranty of the Obligations) imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), 3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.


“Existing Credit Agreements” has the meaning set forth in the recitals hereto.


“Existing Letters of Credit” means the standby letters of credit (a) existing as
of the First Amendment Effective Date and described on Schedule 1.01, and (b)
existing as of the Heartland Acquisition Closing Date and described on Schedule
1.01.


“Existing Revolving Credit Agreement” has the meaning set forth in the recitals
hereto.


“Existing Term Lender” means any Lender that holds a portion of the Existing
Term Loan at such time.


“Existing Term Loan” has the meaning specified in Section 2.01(b).


“Existing Term Loan Agreement” has the meaning set forth in the recitals hereto.


“Existing Term Loan Commitment” means, as to each Existing Term Lender, its
obligation to make its portion of the Existing Term Loan to the Company pursuant
to Section 2.01(b), in the principal amount set forth opposite such Existing
Term Lender’s name on Schedule 2.01. The aggregate principal amount of the
Existing Term Loan Commitments of all of the Existing Term Lenders as in effect
on the Closing Date is ONE BILLION SEVEN HUNDRED FIFTY MILLION DOLLARS
($1,750,000,000).


“Existing Term Note” means has the meaning specified in Section 2.11(a).


“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time taking into account the nature and
characteristics of such asset, as reasonably determined by the Company in good
faith in consultation with the Administrative Agent.


“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements entered into
in connection with the foregoing.


“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average





--------------------------------------------------------------------------------





rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged
to Bank of America on such day on such transactions as reasonably determined by
the Administrative Agent.


“Fee Letter” means, collectively, (a) the letter agreement, dated January 8,
2016, among the Company, the Administrative Agent and MLPFS and (b) the letter
agreement, dated January 8, 2016, among the Company, the Administrative Agent,
MLPFS, The Bank of Tokyo-Mitsubishi UFJ, Ltd., PNC Capital Markets LLC, PNC
Bank, National Association, TD Securities (USA) LLC, Toronto Dominion (Texas)
LLC, SunTrust Bank, SunTrust Robinson Humphrey, Inc., Fifth Third Bank, Barclays
Bank PLC, Capital One, N.A., Regions Capital Markets, a division of Regions
Bank, Bank of Montreal and Canadian Imperial Bank of Commerce, New York Branch.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company or any other Credit Party, as
applicable, and, solely for purposes of the delivery of incumbency certificates,
the secretary or any assistant secretary of a Credit Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Credit Party so designated by any of the foregoing officers in
a notice to the Administrative Agent or any other officer or employee of the
applicable Credit Party designated in or pursuant to an agreement between the
applicable Credit Party and the Administrative Agent.


“First Amendment Effective Date” means February 26, 2016.


“Fiscal Quarter” means any fiscal quarter of the Company.


“Fiscal Year” means any fiscal year of the Company.


“Fixed Charges” means, without duplication, for the Company and its Subsidiaries
for any period, the sum of each of the following for such period: (a) Interest
Expense, and (b) Lease Expense.


“Foreign Lender” means a Lender that is not a U.S. Person.


“Foreign Subsidiary” means any Subsidiary of the Company other than a Domestic
Subsidiary.


“Foreign Subsidiary Borrower” means each Borrower that is a Foreign Subsidiary.


“Foreign Subsidiary Holding Company” means, as of any time of determination, a
Subsidiary substantially all of the assets of which consist of, directly or
indirectly, Equity Interests in or Equity Interests in and Indebtedness of one
or more CFCs.


“Fourth Amendment” means that certain Fourth Amendment to Second Amended and
Restated Credit Agreement, dated as of the Fourth Amendment Effective Date,
among the Borrowers, the Guarantors, the Lenders and the Administrative Agent.


“Fourth Amendment Effective Date” means May 2, 2017.


“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders or Cash Collateralized in accordance with the terms
hereof and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.





--------------------------------------------------------------------------------







“Funding Indemnity Letter” means a letter by and among the Company and the
Administrative Agent, on behalf of the Lenders, entered into on or prior to the
date that is three Business Days prior to the Closing Date pursuant to which the
Company agrees to compensate the Lenders for certain losses, costs or expenses
incurred by such Lender as a result of any failure for any reason to make the
Loan Borrowings on the date set forth therein, in the form agreed to by the
parties thereto.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Global Payments Acquisition Corporation 2” is a Luxembourg société à
responsabilité limitée having its registered office at 6C, rue Gabriel Lippmann,
L-5365 Munsbach, Grand-Duchy of Luxembourg, and registered with the Registre de
Commerce et des Sociétés, Luxembourg under number B 139.629.


“Global Payments Acquisition PS1 - Global Payments Direct” is a Luxembourg
société en commandite simple having its registered office at 6C, rue Gabriel
Lippmann, L-5365 Munsbach, Grand- Duchy of Luxembourg, and registered with the
Registre de Commerce et des Sociétés, Luxembourg under number B 139.804.


“Global Payments Direct” means Global Payments Direct, Inc., a New York
corporation.


“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).


“GPA PS 3” means GPA PS 3 C.V., a limited partnership formed under the laws of
the Netherlands.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Guarantors” means the collective reference to (a) each Domestic Subsidiary
(other than a Bank Subsidiary) that qualifies as a Material Subsidiary as
provided herein and each additional Subsidiary that executes and delivers to the
Administrative Agent a Subsidiary Guaranty Supplement pursuant to Section 6.09
and (b) with respect to (i) Obligations of the Designated Borrowers, GPA PS 3
and Global Payments Direct, (ii) Obligations under any Related Swap Agreement
and (iii) any Swap Obligation of a Specified Credit Party (determined before
giving effect to Sections 3 and 22 of the Company Guaranty and Sections 3 and 24
of the Subsidiary Guaranty) under the Guaranty, the Company.


“Guaranty” means the Company Guaranty and the Subsidiary Guaranty.







--------------------------------------------------------------------------------





“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Heartland” means Heartland Payment Systems, Inc., a Delaware corporation.


“Heartland Acquisition” means the acquisition by the Company, directly or
indirectly, of all of the outstanding Equity Interests of Heartland pursuant to
and in accordance with the Heartland Merger Agreement.


“Heartland Acquisition Closing Date” means April 22, 2016.


“Heartland Merger Agreement” means that certain Agreement and Plan of Merger,
dated December 15, 2015, by and among Heartland, the Company, Data Merger Sub
One, Inc., a Delaware corporation, and Data Merger Sub Two, LLC, a Delaware
limited liability company.


“Heartland Service Center” means the service center located at 1 Heartland Way,
Jeffersonville, Indiana.


“Honor Date” has the meaning set forth in Section 2.03(c).


“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.


“Incremental Amount” means, as of any date of determination, the difference of
(a) an unlimited amount so long as the Maximum Leverage Ratio Requirement at
such time is satisfied at the time of the increase in the Aggregate Revolving
Commitments, the increase in the Existing Term Loan, the increase in the Term
A-2 Loan and/or the institution of an Incremental Term Loan minus (b) the
aggregate amount of any Permitted Incremental Equivalent Debt incurred on or
after the Fourth Amendment Effective Date and prior to such date.


“Incremental Term Lender” means, with respect to any Incremental Term Loan, each
of the Persons identified as an “Incremental Term Lender” in the Incremental
Term Loan Lender Joinder Agreement relating to such Incremental Term Loan,
together with their respective successors and assigns.


“Incremental Term Loan” has the meaning specified in Section 2.01(c).


“Incremental Term Loan Commitment” means, as to each Incremental Term Lender,
with respect to any Incremental Term Loan, its obligation to make its portion of
such Incremental Term Loan hereunder pursuant to the Incremental Term Loan
Lender Joinder Agreement relating to such Incremental Term Loan; provided, that
at any time after the funding of such Incremental Term Loan, the determination
of “Required Lenders” and “Required Financial Covenant Lenders” shall include
the Outstanding Amount of all Incremental Term Loans.


“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit K, executed and delivered in accordance
with the provisions of Section 2.02(f)(iii).


“Incremental Term Loan Maturity Date” with respect to any Incremental Term Loan,
shall be as set forth in the Incremental Term Loan Lender Joinder Agreement for
such Incremental Term Loan.


“Incremental Term Note” has the meaning specified in Section 2.11(a).


“Indebtedness” of any Person means, without duplication, (a) obligations of such
Person for borrowed money, (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations of such Person
in respect of the deferred purchase price of property or services (other than
(i) trade





--------------------------------------------------------------------------------





payables incurred in the ordinary course of business on terms customary in the
trade and (ii) the current and long-term portions of accrued buyout
obligations), (d) obligations of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person, (e)
Capital Lease Obligations of such Person, (f) obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (g) Guarantees by such Person of the type of
indebtedness described in clauses (a) through (f) above, (h) all indebtedness of
a third party secured by any lien on property owned by such Person, whether or
not such indebtedness has been assumed by such Person, (i) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Equity Interests of such Person, and (j) off-balance sheet
liability retained in connection with asset securitization programs, synthetic
leases, sale and leaseback transactions or other similar obligations arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries. “Indebtedness”
shall not include (i) Settlement Obligations or any contingent obligations under
surety bonds or similar obligations incurred in the ordinary course of business
or (ii) any liabilities of a Bank Subsidiary for, or in respect of, deposits
received by such Bank Subsidiary.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Integration Costs” mean costs and charges attributable to the undertaking
and/or implementation of cost savings initiatives, operating expense reductions
and other restructuring or integration charges (including, without limitation,
inventory optimization expenses, business optimization expenses, transaction
costs and costs related to the opening, closure, consolidation or separation of
facilities and curtailments, costs related to entry into new markets, consulting
fees, recruiter fees, signing costs, retention or completion bonuses, transition
costs, relocation costs, severance payments, fiscal period alignment and
modifications to pension and post-retirement employee benefit plans).


“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multi-national or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how processes and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds in damages therefrom.


“Interest Expense” means, for the Company and its Subsidiaries for any period
determined on a consolidated basis, the sum (without duplication) of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case paid in cash and to the
extent treated as interest in accordance with GAAP, (b) all interest paid in
cash with respect to discontinued operations to the extent treated as interest
in accordance with GAAP and (c) the interest component of any payments in
respect of Capital Lease Obligations (whether capitalized or expensed) that is
treated as interest in accordance with GAAP, in each case, of or by the Company
and its Subsidiaries for any period.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each February, May, August and November, and the Maturity Date.


“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such





--------------------------------------------------------------------------------





Eurocurrency Rate Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one week or one, two, three or six
months thereafter (in each case, subject to availability), as selected by the
applicable Borrower in its Loan Notice or such other period that is twelve
months or less requested by the applicable Borrower and consented to by all the
Lenders required to fund or maintain a portion of such Loan; provided that:


(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;


(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and


(c)
no Interest Period shall extend beyond the Maturity Date;



provided, further, that the Company shall not request any portion of the Term
B-2 Loan that is a Eurocurrency Rate Loan with an Interest Period of one week
and no Term B-2 Lender shall be required to make any portion of the Term B-2
Loan that is a Eurocurrency Rate Loan with an Interest Period of one week.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance (other
than (i) deposits with financial institutions available for withdrawal on
demand, accounts receivable, trade credit and similar advances to customers,
commission, salary and similar advances to officers, employees, consultants or
independent contractors and (ii) in the case of the Company and its
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding three hundred sixty-four (364) days (inclusive of any roll-over or
extensions of terms), in each case, made in the ordinary course of business) or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends and
distributions) received by such Person from such Investment. For the avoidance
of doubt, a Guarantee that is not a Guarantee of debt shall be deemed not to
constitute an “Investment”.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.


“Latest Maturity Date” means the latest of (i) the Maturity Date for the
Revolving Loans, (ii) the Maturity Date for the Existing Term Loan, (iii) the
Maturity Date for the Term A-2 Loan, (iv) the Maturity Date for the Term B-2
Loan and (v) any Incremental Term Loan Maturity Date, as of any date of
determination.


“Lease Expense” means, for any period, the aggregate amount of fixed and
contingent rentals payable by the Company and its Subsidiaries with respect to
leases of real and personal property (excluding Capital Lease Obligations)
determined on a consolidated basis in accordance with GAAP for such period.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules,





--------------------------------------------------------------------------------





guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.


“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage. All L/C Advances shall be denominated in Dollars.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means (a) Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
Notwithstanding the foregoing, PNC Bank, National Association shall be the L/C
Issuer with respect to the Existing Letters of Credit issued by it, as further
specified on Schedule 1.01.


“L/C Obligations” means, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus (b) the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $100,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.





--------------------------------------------------------------------------------







“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of Total
Debt of the Company and its Subsidiaries as of such date to EBITDA of the
Company and its Subsidiaries for the twelve month period ending on the last day
of such Fiscal Quarter.


“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.


“LIBOR Quoted Currency” means Dollars, Euros, Sterling and any other Alternative
Currency for which there is a published LIBOR rate, in each case as long as
there is a published LIBOR rate with respect thereto.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.


“Limited Conditionality Acquisition” means a Permitted Acquisition or other
Investment, the consummation of which is not conditioned on the availability of,
or on obtaining, third party financing.


“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, the Existing Term Loan, any Incremental Term
Loan, the Term A-2 Loan, the Term B-2 Loan or a Swing Line Loan.


“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Subsidiary
Guaranty, any Subsidiary Guaranty Supplements, the Company Guaranty, the
Collateral Documents, each Issuer Document, each Incremental Term Loan Lender
Joinder Agreement, each Borrower Request and Assumption Agreement, any Customary
Settlement Lien Intercreditor Agreement, the Secured Cash Management
Intercreditor Agreement and all other documents and agreements contemplated
hereby and executed by the Company or any Subsidiary of the Company in favor of
the Administrative Agent or any Lender.


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A-1 or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Financial Officer of the applicable
Borrower.


“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, together with any
related schedules.
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, results of operations, business, or properties of the Company and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or the Lenders under the Loan Documents, or the ability of any of the
Credit Parties to perform its obligations under the Loan Documents to which it
is a party (such obligations to include, without limitation, payment of the
Obligations and observance and performance of the covenants set forth in
Articles VI and VII hereof), as applicable, or (c) the legality, validity or
enforceability of any Loan Document.


“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Company and its Subsidiaries in an aggregate principal amount exceeding
$75,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount





--------------------------------------------------------------------------------





(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.


“Material Subsidiary” means each Subsidiary that, as of the last day of the most
recent Fiscal Quarter, for the period of twelve months then ended, for which
financial statements have been delivered, or are required to have been
delivered, pursuant to Section 6.01, (a) contributed more than five percent (5%)
of the Company’s consolidated revenues for such period or (b) contributed more
than five percent (5%) of the EBITDA of the Company and its Subsidiaries for
such period; provided all Subsidiaries that are not Material Subsidiaries shall
not account in the aggregate for more than (i) twenty-five percent (25%) of the
EBITDA of the Company and its Subsidiaries for such period or (ii) twenty-five
percent (25%) of the Company’s consolidated revenues for such period. Such
determinations shall be made with respect to Subsidiaries at each time that the
financial statements for the Company and its Subsidiaries are delivered, or are
required to be delivered, pursuant to Section 6.01; provided that if a Person
becomes a Subsidiary pursuant to or in connection with an Acquisition, then such
initial determination shall be made as of the date such Acquisition is
consummated, based on the financial statements of such Person for its most
recent quarter end (for the period of twelve months then ended) for which
financial statements are available (which may be unaudited). Notwithstanding
anything to the contrary contained herein, no Bank Subsidiary shall be a
“Material Subsidiary”.


“Maturity Date” means (a) with respect to the Revolving Loans, May 2, 2022, (b)
with respect to the Existing Term Loan, May 2, 2022, (c) with respect to the
Term A-2 Loan, May 2, 2022, (d) with respect to an Incremental Term Loan, the
Incremental Term Loan Maturity Date relating to such Incremental Term Loan and
(e) with respect to the Term B-2 Loan, April 22, 2023; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.


“Maximum Leverage Ratio Requirement” means, with respect to any request pursuant
to Section 2.02(f) or in respect of any Permitted Incremental Equivalent Debt,
the requirement that the Company shall have delivered to the Administrative
Agent a Compliance Certificate demonstrating that immediately after giving pro
forma effect to the applicable increase in the Aggregate Revolving Commitments,
increase in the Existing Term Loan, and/or institution of an Incremental Term
Loan and the use of proceeds therefrom (and any related Acquisitions, other
Investments or other transactions in connection therewith), (a) the Credit
Parties would be in compliance with the financial covenants set forth in Section
7.08 and 7.09 as of the most recent Fiscal Quarter end for which financial
statements were required to be delivered pursuant to Section 6.01(a) or 6.01(b)
and (b) the Leverage Ratio does not exceed 3.75 to 1.00 (it being understood
that any increase and/or institution may be incurred prior to any increase
and/or institution in reliance on clause of the definition of “Incremental
Amount”, and, in the case of a simultaneous incurrence and/or advance of the
maximum amount permitted to be incurred under clause (a) of the definition of
“Incremental Amount”, the Company shall not be required to give pro forma effect
to any such increase and/or institution in reliance on clause (a) of the
definition of “Incremental Amount”); provided, that, for the purpose of
calculating the Leverage Ratio pursuant to this definition, (i) such increase of
the Aggregate Revolving Commitments shall be deemed to be fully drawn, and (ii)
in the case of any increase in the Aggregate Revolving Commitments, increase in
the Existing Term Loan, and/or institution of an Incremental Term Loan, the
proceeds of which will finance a Limited Conditionality Acquisition, the
applicable Maximum Leverage Ratio Requirement shall be determined at the time of
signing of the applicable acquisition agreement.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred





--------------------------------------------------------------------------------





following the Second Amendment Effective Date).


“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.


“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interests and/or leasehold
interests of any Credit Party in any real property.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by the Company or any Subsidiary in respect of any Asset Sale, Recovery
Event or Debt Issuance net of (a) fees, expenses and costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) Taxes paid or payable as a
result thereof, and (c) in the case of any Asset Sale or any Recovery Event, the
amount necessary to retire any Indebtedness secured by a Lien permitted
hereunder (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include,
without limitation, any cash or cash equivalents received upon the sale or other
disposition of any non-cash consideration received by the Company or any
Subsidiary in any Asset Sale, Recovery Event or Debt Issuance.


“Net Income” means, for any period, net income of the Company and its
consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent included therein):
any net income of Designated Subsidiaries and any equity interests in the net
income of joint ventures or other Persons that are not Subsidiaries, in each
case to the extent such net income not actually paid in cash, and the Company or
its Subsidiaries do not have the ability to cause such net income to be paid in
cash, to the Company or its Subsidiaries (other than Designated Subsidiaries)
with respect to such period.


“No Undisclosed Information Representation” means a representation that such
Person is not in possession of any material non-public information that has not
been disclosed to investors or has not otherwise been disseminated in a manner
making it available to investors generally, in each case within the meaning of
Regulation FD, prior to such time, with respect to the Company or its
Affiliates, or the securities of any of the foregoing.


“Non-Cash Items” means, for any period, an accounting item that does not impact
cash, including without limitation, the non-cash portions of gains, losses,
stock based compensation expense, asset impairments, restructuring charges,
extraordinary items, unusual items, and the cumulative effect of changes in
accounting principles.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.


“Non-Recurring Cash Items Charge Limit” means, as of any date of determination,
(a) with respect to all Non-Recurring Items other than those related to the
Heartland Acquisition, an amount equal to five percent (5%) of the EBITDA of the
Company and its Subsidiaries for the four Fiscal Quarter period ending on or
prior to such date of determination, and (b) with respect to all Non-Recurring
Items related to the Heartland Acquisition, an amount equal to (i) $145,000,000
in respect of Integration Costs, provided, that such Integration Costs are
incurred prior to June 30, 2018, and (ii) $50,000,000 with respect to Non-
Recurring Items other than Integration Costs, provided, that such Non-Recurring
Items are incurred prior to June 30, 2017.


“Non-Recurring Items” means, for any period, an accounting item that impacts
cash in the current period or any future period and is generally non-recurring
in nature, including without limitation, losses, asset impairments,





--------------------------------------------------------------------------------





restructuring charges, extraordinary items, unusual items, and the cumulative
effect of changes in accounting principles and costs, fees and expenses incurred
in connection with the Heartland Acquisition, Permitted Acquisitions (whether or
not consummated), other Investments permitted by Section 7.12 consisting of
acquisitions of assets or equity constituting a business unit, line of business,
division or entity (whether or not consummated) and Asset Sales permitted by
this Agreement.


“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of Excess Cash Flow or the Available ECF Amount that is proposed to
be applied to a particular use or transaction, that such amount (a) was not
required to prepay Loans pursuant to Section 2.05(b)(iv) and (b) has not
previously been (and is not simultaneously being) applied to anything other than
such particular use or transaction (including, without limitation, Investments
permitted under Section 7.12(q) and Restricted Payments permitted under Section
7.06(j)).


“Note” or “Notes” means the Revolving Notes, the Existing Term Notes, the
Incremental Term Notes, the Term A-2 Notes, the Term B-2 Notes and/or the Swing
Line Loan Notes, individually or collectively, as appropriate.


“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on all Loans or Letters of Credit, accrued and unpaid fees, and
expenses, reimbursements, indemnities and other obligations of any Credit Party
to the Lenders or to any Lender, the L/C Issuer, the Administrative Agent or any
Indemnitee hereunder arising under this Agreement or any other Loan Document,
all amounts payable by any Credit Party under any Related Swap Agreement, and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided, however,
that the “Obligations” of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the outstanding amount of such L/C Obligations
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,





--------------------------------------------------------------------------------





including as a result of any reimbursements by the Company of Unreimbursed
Amounts.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Acquisition” means an Investment consisting of an Acquisition by any
Credit Party or any Subsidiary; provided that (a) no Default (or, in the case of
a Limited Conditionality Acquisition, no Specified Event of Default) shall have
occurred and be continuing or would result from such Acquisition, the property
acquired (or the property of the Person acquired) in such Acquisition is used or
useful in the same or a similar line of business as the Company and its
Subsidiaries were engaged in on the First Amendment Effective Date (or any
reasonable extensions or expansions thereof), (c) in the case of an Acquisition
of the Equity Interests of another Person, the board of directors (or other
comparable governing body) of such other Person shall have duly approved such
Acquisition, (d) the Company shall have delivered to the Administrative Agent a
Compliance Certificate demonstrating that immediately after giving pro forma
effect to the Acquisition, the Credit Parties would be in compliance with the
financial covenants set forth in Section 7.08 and 7.09 recomputed as of the end
of the period of twelve months most recently ended for which the Company has
delivered financial statements pursuant to Section 6.01(a) or (b), (e) if such
transaction involves the purchase of an interest in a partnership between any
Credit Party as a general partner and entities unaffiliated with the Company as
the other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly wholly
owned by such Credit Party newly formed for the sole purpose of effecting such
transaction and (f) the aggregate cash and non-cash consideration (including
assumed Indebtedness, the good faith estimate by the Company of the maximum
amount of any deferred purchase price obligations (including any earn out
payments) and Equity Interests) for all such Acquisitions of Persons that will
not become Credit Parties (or of property purchased by a Person that is not a
Credit Party) occurring during the term of this Agreement shall not exceed
$1,000,000,000.


“Permitted Encumbrances” means:


(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 6.04;


(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not Indebtedness, which do not in the aggregate
materially impair the use thereof in the operation of the business;


(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;







--------------------------------------------------------------------------------





(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.01(j);


(f)imperfections of title, statutory exceptions to title, restrictive covenants,
easements, municipal and zoning restrictions and by laws and ordinances or
similar laws or rights, rights of way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially interfere with the ordinary
conduct of business of the Company or any Subsidiary;


(g)Settlement Liens, which Settlement Liens may be secured subject to a
Customary Settlement Lien Intercreditor Agreement;


(h)
Liens pursuant to any Loan Document;



(i)Liens such as banker’s liens, rights of set off, revocation, refund,
chargeback or similar rights and remedies and burdening only deposit,
disbursement, concentration or other accounts or other funds maintained with a
depository institution in the ordinary course of business, including such Liens
arising under the Uniform Commercial Code (or comparable foreign law) or by
operation of law or agreement;


(j)Liens of landlords or mortgages of landlords on fixtures, equipment and
movable property located on premises leased by the Company or any Subsidiary in
the ordinary course of business;


(k)deposits of cash or the issuance of a Letter of Credit made to secure
liability to insurance carriers under insurance or self-insurance arrangements;


(l)Liens incurred and financing statements filed or recorded in each case with
respect to property leased by the Company and its Subsidiaries in the ordinary
course of business to the owners of such property which are operating leases;
provided that such Lien does not extend to any other property of the Company and
its Subsidiaries;


(m)Liens on existing and future cash or Cash Equivalents securing or supporting
letters of credit or bank guaranties permitted by Section 7.01(q);


(n)Liens arising from the granting of a lease or license to enter into or use
any asset of the Company or any Subsidiary of the Company to any Person in the
ordinary course of business of the Company or any Subsidiary of the Company that
does not interfere in any material respect with the use or application by the
Company or any Subsidiary of the Company of the asset subject to such lease or
license in the business of the Company or such Subsidiary;


(o)Liens attaching solely to cash earnest money deposits made by the Company or
any Subsidiary of the Company in connection with any letter of intent or
purchase agreement entered into it in connection with an acquisition permitted
hereunder;


(p)Liens arising from precautionary UCC financing statements (or analogous
personal property security filings or registrations in other jurisdictions)
regarding operating leases;


(q)
Liens on insurance policies and proceeds thereof to secure premiums thereunder;



(r)Liens on assets that may be deemed to exist by reason of contractual
provisions that restrict the ability of the Company or any of its Subsidiaries
from granting or permitting to exist Liens on such assets





--------------------------------------------------------------------------------





to the extent such restrictions are permitted by Section 7.13;


(s)Liens in favor of the trustee under any indenture (as provided for therein)
on money or property held or collected by the trustee thereunder in its capacity
as such in connection with the defeasance or discharge of Indebtedness
thereunder, so long as the payment of such money or property to such trustee or
administrative agent would be permitted by the Loan Documents;


(t)Liens created under any agreement relating to any Asset Sale permitted
hereunder, provided that such Liens relate solely to the assets subject to such
Asset Sale;


(u)
Liens securing Indebtedness permitted by Section 7.01(s); and



(v)Liens securing Secured Cash Management Agreements so long as such Liens are
subject to the Secured Cash Management Intercreditor Agreement.


“Permitted Incremental Equivalent Debt” means any Indebtedness incurred by the
Company (which may be guaranteed by the Subsidiary Guarantors) in the form of
one or more series of secured or unsecured debt securities or loans; provided
that (i) other than in respect of any Indebtedness which is secured by the
Collateral on a pari passu basis with the Lien securing the Obligations (in
which case the final maturity date shall not be earlier than the Latest Maturity
Date), the final maturity date of any such Indebtedness shall not be earlier
than the date that is 91 days following the Latest Maturity Date, (ii) such
Indebtedness shall be either (A) solely in the case of debt securities, secured
by the Collateral on a pari passu basis (but with the Administrative Agent (for
the benefit of the Lenders and the L/C Issuer) having control of remedies) with
the Lien securing the Obligations and shall not be secured by any property or
assets of the Company or any Subsidiary other than Collateral, and a senior
representative acting on behalf of the holders of such Indebtedness shall have
become party to a first lien intercreditor or collateral trust agreement having
customary terms and reasonably satisfactory to the Administrative Agent
reflecting the pari passu status of the Liens securing such Indebtedness, (B)
secured by the Collateral on a junior basis with the Obligations and shall not
be secured by any property or assets of the Company or any Subsidiary other than
Collateral, and a senior representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a junior lien intercreditor agreement or collateral trust agreement having
customary terms and reasonably satisfactory to the Administrative Agent
reflecting the second (or more junior) lien status of the Liens securing such
Indebtedness or (C) unsecured, none of the obligors or guarantors with respect
to such Indebtedness shall be a Person that is not the Company or a Subsidiary
Guarantor and (iv) prior to the Latest Maturity Date, such Indebtedness does not
contain financial maintenance or other covenants which are more restrictive, as
reasonably determined by the Company in good faith, than those contained in this
Agreement, except to the extent that such financial maintenance or other
covenant is added for the benefit of the Lenders hereunder, which additional
covenant shall be effected by an amendment hereto with only the consent of the
Administrative Agent.


“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized, any premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such modification, refinancing, refunding, renewal or extension; (b) such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a weighted
average life to maturity equal to or longer than the weighted average life to
maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended; (c) if the Indebtedness being modified, refinanced, refunded, renewed
or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable, taken as a
whole, to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended; and (d)
such modification, refinancing, refunding, renewal or extension is incurred by
the Person who is the obligor on the Indebtedness being modified, refinanced,
refunded, renewed or extended.


“Permitted Sale-Leaseback” means any arrangement with any Person providing for
property of the





--------------------------------------------------------------------------------





Company or a Subsidiary to be sold or transferred to such Person and as part of
such arrangement the Company or its Subsidiary to lease (except for temporary
leases for a term, including any renewal thereof, of not more than one year and
except for leases between the Company and a Subsidiary or between Subsidiaries)
such property and use such property for substantially the same purpose or
purposes as the property being sold or transferred; provided that the aggregate
Fair Market Value of all such property sold or transferred shall not exceed (i)
$15,000,000 per Fiscal Year and (ii) $40,000,000 during the term of this
Agreement; provided, further, that notwithstanding the limitations in the
foregoing proviso, the Company may be permitted to consummate a Permitted
Sale-Leaseback with respect to the Heartland Service Center.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning specified in Section 6.01.


“Pre-Collateral Financial Covenants” means (a) with respect to the Leverage
Ratio, that the Leverage Ratio as at the end of each Fiscal Quarter shall not be
greater than 3.50 to 1.0 for the twelve- month period ending on the last day of
such Fiscal Quarter, and (b) with respect to the ratio of EBITR to Fixed
Charges, that the ratio of EBITR to Fixed Charges as at the end of each Fiscal
Quarter shall not be less than 2.50 to 1.0 for the twelve-month period ending on
the last day of such Fiscal Quarter.


“PMP” means a professional market party (professionele marktpartij) as defined
in the Dutch Financial Supervision Act (Wet op het financieel toezicht) as
amended from time to time.


“Public Lender” has the meaning specified in Section 6.01.


“Qualified Acquisition” means (a) a Permitted Acquisition for which the
aggregate cash and non- cash consideration (including assumed Indebtedness, the
good faith estimate by the Company of the maximum amount of any deferred
purchase price obligations (including any earn out payments) and Equity
Interests) exceeds $350,000,000, or (b) a series of related Permitted
Acquisitions in any twelve (12) month period, for which the aggregate cash and
non-cash consideration (including assumed Indebtedness, the good faith estimate
by the Company of the maximum amount of any deferred purchase price obligations
(including any earn out payments) and Equity Interests) for all such Permitted
Acquisitions exceeds $350,000,000; provided, that, for any Permitted Acquisition
or series of Permitted Acquisitions to qualify as a “Qualified Acquisition”, the
Administrative Agent shall have received (not fewer than ten (10) Business Days
(or such lesser period of time as may be agreed to by the Administrative Agent
in its sole discretion) prior to the consummation of such Permitted Acquisition
or the last in a series of related Permitted Acquisitions) a Qualified
Acquisition Election Certificate with respect to such Permitted Acquisition or
series of Permitted Acquisitions.


“Qualified Acquisition Election Certificate” means a certificate of a Financial
Officer of the Company, in form and substance reasonably satisfactory to the
Administrative Agent, (a) certifying that the applicable Permitted Acquisition
or series of related Permitted Acquisitions meet the criteria set forth in
clauses (a) or (b) (as applicable) of the definition of “Qualified Acquisition”,
and (b) notifying the Administrative Agent that the Company has elected to treat
such Permitted Acquisition or series of related Permitted Acquisitions as a
“Qualified Acquisition”.


“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative





--------------------------------------------------------------------------------





Agent).


“Ratings” means a public corporate family rating from Moody’s and S&P in respect
of the Company after giving effect to the Heartland Acquisition, the Borrowings
hereunder and the other transactions contemplated by this Agreement and the
Heartland Merger Agreement.


“Real Property Security Documents” means with respect to the fee interest of any
Credit Party in any real property:


(a)a fully executed and notarized Mortgage encumbering the fee interest and/or
leasehold interest of such Credit Party in such real property;


(b)if requested by the Administrative Agent in its sole discretion, maps or
plats of an as-built survey of the sites of such real property certified to the
Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner satisfactory to each of
the Administrative Agent and such title insurance company, dated a date
satisfactory to each of the Administrative Agent and such title insurance
company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 2011 with
items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14, 16,17, 18 and
19 on Table A thereof completed;


(c)ALTA mortgagee title insurance policies issued by a title insurance company
acceptable to the Administrative Agent with respect to such real property,
assuring the Administrative Agent that the Mortgage covering such real property
creates a valid and enforceable first priority mortgage lien on such real
property, free and clear of all defects and encumbrances except Liens permitted
hereunder, which title insurance policies shall otherwise be in form and
substance satisfactory to the Administrative Agent and shall include such
endorsements as are requested by the Administrative Agent;


(d)evidence as to (i) whether such real property is in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide hazards
(a “Flood Hazard Property”) and (ii) if such real property is a Flood Hazard
Property, (A) whether the community in which such real property is located is
participating in the National Flood Insurance Program, (B) the applicable Credit
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (1) as to the fact that such real property is a Flood
Hazard Property and (2) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (C) copies of insurance policies or certificates of insurance of the
Company and its Subsidiaries evidencing flood insurance on such terms and in
such amounts as required by The National Flood Insurance Reform Act of 1994 and
all other applicable laws and regulations or as otherwise reasonably required by
the Administrative Agent and naming the Administrative Agent and its successors
and/or assigns as sole loss payee on behalf of the Lenders;


(e)if requested by the Administrative Agent in its sole discretion, an
environmental assessment report, as to such real property, in form and substance
and from professional firms acceptable to the Administrative Agent; and


(f)if requested by the Administrative Agent in its sole discretion, an opinion
of legal counsel to the Credit Party granting the Mortgage on such real
property, addressed to the Administrative Agent and each Lender, in form and
substance reasonably acceptable to the Administrative Agent.


“Recipient” means the Administrative Agent, the L/C Issuer, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder.







--------------------------------------------------------------------------------





“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Company or
any Subsidiary.


“Refinancing Facility” has the meaning specified in Section 2.17(a).


“Refinancing Facility Amendment” has the meaning specified in Section 2.17(a).


“Register” has the meaning specified in Section 10.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Related Swap Agreement” means any Swap Agreement that is entered into by and
between a Credit Party and a Swap Provider. For the avoidance of doubt, a holder
of Obligations in respect of Related Swap Agreements shall be subject to the
last paragraph of Section 8.02 and Section 9.11.


“Release Date” has the meaning specified in Section 6.11(d)(i).


“Removal Effective Date” has the meaning specified in Section 9.06(b).


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event; provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(c) of the Code.


“Repricing Event” means (a) there shall occur any amendment, amendment and
restatement or other modification of this Agreement which reduces the
All-In-Yield then in effect for the Term B-2 Loan,
(b) all or any portion of the Term B-2 Loan is voluntarily prepaid or
mandatorily prepaid with the net cash proceeds of issuances, offerings or
placement of debt obligations, or refinanced substantially concurrently with the
incurrence of, or conversion of the loans thereunder into, new Indebtedness that
has an effective All-In-Yield lower than the All-In-Yield in effect for the
portion of the Term B-2 Loan so prepaid and such issuance, offering or placement
provides for such Indebtedness to have a reduced All-In-Yield or (c) a Lender
must assign its portion of the Term B-2 Loan as a result of its failure to
consent to an amendment, amendment and restatement or other modification of this
Agreement which reduces the All-In-Yield then in effect for the Term B-2 Loan;
provided, that in each case of clauses (a), (b) and (c), a Repricing Event shall
have occurred only to the extent the primary purpose of such amendment,
amendment and restatement, modification, issuance, offering, placement,
prepayment or assignment, as determined in good faith by the Administrative
Agent, is to reduce the All-In-Yield then in effect for the Term B-2 Loan.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Financial Covenant Lenders” means, as of any date of determination,
Lenders holding in the aggregate more than 50% of (a) the unfunded Revolving
Commitments, the outstanding Loans (other than the Term B-2 Loan), L/C
Obligations and participations therein or (b) if the Revolving Commitments have
been terminated, the outstanding Loans (other than the Term B-2 Loan), L/C
Obligations and participations therein. The unfunded Revolving Commitments of,
and the outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
that the amount of any participation





--------------------------------------------------------------------------------





in any Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination.


“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of (a) the unfunded Revolving Commitments, the
outstanding Loans, L/C Obligations and participations therein or (b) if the
Revolving Commitments have been terminated, the outstanding Loans, L/C
Obligations and participations therein. The unfunded Revolving Commitments of,
and the outstanding Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
that the amount of any participation in any Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.


“Resignation Effective Date” has the meaning specified in Section 9.06(a).


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall reasonably determine or
the Required Lenders shall reasonably require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the L/C
Issuer shall reasonably determine or the Required Lenders shall reasonably
require.


“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrowers pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender’s name on Schedule
2.01, in the Assignment and Assumption pursuant to which such Revolving Lender
becomes a party hereto or in any documentation executed by such Lender pursuant
to Section 2.02(f), as applicable, as such amount may be increased or decreased
from time to time in accordance with this Agreement.


“Revolving Exposure” means the aggregate Outstanding Amount of the Revolving
Loans of any Revolving Lender, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans.


“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swing Line Loans at such
time.


“Revolving Loan” has the meaning specified in Section 2.01(a).


“Revolving Note” has the meaning specified in Section 2.11(a).


“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its





--------------------------------------------------------------------------------





rating agency business.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.


“Sanction(s)” means any economic sanction administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other sanctions
authority in other jurisdictions with authority or jurisdiction over the
Borrowers or their Subsidiaries.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement, dated as of the Second Amendment Effective Date,
among the Borrowers, the Guarantors, the Lenders and the Administrative Agent.


“Second Amendment Effective Date” means October 31, 2016.


“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank with
respect to such Cash Management Agreement. For the avoidance of doubt, a holder
of obligations in respect of Secured Cash
Management Agreements shall be subject to the terms of the Secured Cash
Management Intercreditor Agreement.


“Secured Cash Management Intercreditor Agreement” means an intercreditor
agreement by and among the Company and the Administrative Agent (on behalf of
the Cash Management Banks and the Lenders) in form and substance reasonably
satisfactory in all respects to the Administrative Agent and which agreement may
be incorporated into the terms of the Collateral Documents.


“Secured Party Designation Notice” means a notice from any Swap Provider
substantially in the form of Exhibit J.


“Security Agreement” means the security and pledge agreement in the form of
Exhibit N or in such other form as may otherwise be reasonably satisfactory to
the Administrative Agent, dated as of the Heartland Acquisition Closing Date,
executed in favor of the Administrative Agent for the benefit of the holders of
the Obligations by each of the Credit Parties.


“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.


“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.


“Settlement Lien” means a Lien securing obligations arising under or related to
any Settlement or Settlement Obligation that attaches to (i) Settlement Assets
(including any assignment of Settlement Assets in consideration of Settlement
Payments), (ii) any intraday and overnight overdraft and automated clearing
house exposure or asset specifically related to Settlement Assets, (iii) loss
reserve accounts specifically related to Settlement Assets, (iv)





--------------------------------------------------------------------------------





merchant suspense funds specifically related to Settlement Assets, (v) rights
under any BIN/ISO Agreement or fees paid or payable under any BIN/ISO Agreement,
(vi) the Canadian Receivables Collateral or (vii) the Wells Fargo Settlement
Receivables Collateral.


“Settlement Obligations” means any payment or reimbursement obligation in
respect of a Settlement Payment (including, for the avoidance of doubt, any
Short Term Line of Credit Obligations).


“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.


“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.


“Short Term Line of Credit” means any agreement with a bank or financial
institution providing for short term financing for the purpose of funding any
Settlement (including, for the avoidance of doubt, the Wells Fargo Settlement
Facility).


“Short Term Line of Credit Obligations” means any payment or reimbursement
obligation in respect of a Short Term Line of Credit.


“Significant Subsidiary” means each wholly owned Domestic Subsidiary that, as of
the most recent Fiscal Quarter, for the period of twelve months then ended, for
which financial statements have been delivered, or are required to have been
delivered, pursuant to Section 6.01, contributed more than five percent (5%) (on
a consolidated basis) of the Company’s consolidated revenues for such period.
Such determinations shall be made with respect to Subsidiaries at each time that
the financial statements for the Company and its Subsidiaries are delivered, or
are required to be delivered, pursuant to Section 6.01; provided that if a
Person becomes a Subsidiary pursuant to or in connection with an Acquisition,
then such determination shall be made as of the date such Acquisition is
consummated, based on the financial statements of such Person for its most
recent quarter end (for the twelve month period then ended) for which financial
statements are available (which may be unaudited).


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country (a) that is a member of the Organization for Economic
Cooperation and Development at such time and (b) is located in North America or
Europe.


“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act.


“Specified Event of Default” means an Event of Default pursuant to Section
8.01(a), Section 8.01(b), Section 8.01(h) or Section 8.01(i).







--------------------------------------------------------------------------------





“Spot Rate” for an Alternative Currency means the rate determined by the
Administrative Agent or the L/C Issuer, as applicable, to be the rate quoted by
the Administrative Agent or the L/C Issuer, as applicable, as the spot rate for
the purchase by such Person of such Alternative Currency with Dollars through
its principal foreign exchange trading office at approximately 11:00 a.m. London
time on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent or the L/C Issuer if the Administrative Agent or the
L/C Issuer, as applicable, does not have as of the date of determination a spot
buying rate for any such Alternative Currency; and provided further that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.


“Sterling” and “£” mean the lawful currency of the United Kingdom.


“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent, or by the parent and one or more subsidiaries of the parent, and the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.


“Subsidiary Guarantors” means each Subsidiary that is at any time a party to the
Subsidiary Guaranty, whether on the Closing Date, pursuant to the execution and
delivery to the Administrative Agent of a Subsidiary Guaranty Supplement
pursuant to Section 6.09 or otherwise.


“Subsidiary Guaranty” means the Second Amended and Restated Subsidiary Guaranty
substantially in the form of Exhibit E (including any and all supplements
thereto) executed and delivered by the Subsidiary Guarantors, in favor of the
Administrative Agent, the Lenders and the Swap Providers.


“Subsidiary Guaranty Supplement” means each supplement substantially in the form
of Annex I to the Subsidiary Guaranty executed and delivered by a Subsidiary
pursuant to Section 6.09.


“Surety Indemnification Obligations” means all obligations of the Company or any
Subsidiary to indemnify any issuers for amounts required to be paid under any
surety bonds issued by such issuers and posted in accordance with applicable
legal requirements with any Governmental Authority at the request and for the
use of the Company or any Subsidiary in the ordinary course of its business.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.


“Swap Obligation” means with respect to any Credit Party any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swap Provider” means any Person that, at the time it enters into a Swap
Agreement is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Agreement.







--------------------------------------------------------------------------------





“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit A-2 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approve by the Administrative Agent), appropriately completed and
signed by a Financial Officer of the Company.


“Swing Line Note” has the meaning specified in Section 2.11(a).
“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Lender” means any Lender that holds a portion of the Existing Term Loan, a
portion of the Term A-2 Loan, a portion of the Term B-2 Loan, or a portion of
any Incremental Term Loans at such time.


“Term Loan” means the Existing Term Loan, the Term A-2 Loan, the Term B-2 Loan
or an Incremental Term Loan.


“Term Loan Commitment” means, as to each Term Lender, with respect to any Term
Loan, such Term Lender’s obligation to make its portion of such Term Loan to the
applicable Borrower.


“Term A-2 Lender” means any Lender that holds a portion of the Term A-2 Loan at
such time.


“Term A-2 Loan” has the meaning specified in Section 2.01(d).


“Term A-2 Loan Commitment” means, as to each Term A-2 Lender, its obligation to
make a portion of the Term A-2 Loan to the Company pursuant to Section 2.01(d),
in the principal amount set forth opposite such Term A-2 Lender’s name on
Schedule 2.01. The aggregate principal amount of the Term A-2 Loan Commitments
of all of the Term A-2 Lenders in effect on the Second Amendment Effective Date
is ONE BILLION FOUR HUNDRED EIGHTY THREE MILLION TWO HUNDRED EIGHTY SEVEN
THOUSAND FIVE HUNDRED DOLLARS ($1,483,287,500).


“Term A-2 Note” has the meaning specified in Section 2.11(a).


“Term B Loan” means the term loan made by certain of the Lenders to the Company
prior to the Fourth Amendment Effective Date and identified as the “Term B Loan”
under this Agreement immediately prior to the Fourth Amendment Effective Date.


“Term B-2 Lender” means any Lender that holds a portion of the Term B-2 Loan at
such time.





--------------------------------------------------------------------------------







“Term B-2 Loan” has the meaning specified in Section 2.01(d).


“Term B-2 Loan Commitment” means, as to each Term B-2 Lender, its obligation to
make its portion of the Term B-2 Loan to the Company pursuant to Section
2.01(d), in the principal amount set forth opposite such Term B-2 Lender’s name
on Schedule 2.01. The aggregate principal amount of the Term B- 2 Loan
Commitments of all of the Term B-2 Lenders as in effect on the Fourth Amendment
Effective Date is ONE BILLION ONE HUNDRED FIFTY MILLION DOLLARS
($1,150,000,000).


“Term B-2 Note” has the meaning specified in Section 2.11(a).


“Total Debt” means at any date, all Indebtedness of the Company and its
Subsidiaries measured on a consolidated basis as of such date (excluding
therefrom, however, without duplication, (a) Guarantees of Indebtedness of such
Person or any of its Subsidiaries, respectively, by such Person or any such
Subsidiary, (b) any obligations in respect of Swap Agreements, (c) up to
$50,000,000 in obligations incurred by the Company and its Subsidiaries in
respect of the Permitted Sale-Leaseback with respect to the Heartland Service
Center, and (d) up to $25,000,000 in obligations arising under letters of credit
issued in support of Settlement Obligations).


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.


“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the borrowing of Loans, the use of the proceeds thereof.


“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.


“United Kingdom” and “UK” mean the United Kingdom of Great Britain and Northern
Ireland.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date of determination and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.


“Wells Fargo Merchant Agreement” has the meaning as is assigned to the term
“Merchant Agreement” in the Wells Fargo Settlement Facility.


“Wells Fargo Settlement Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Wells Fargo Bank, National
Association providing for short-term advances to Global Payments Direct made in
respect of the Wells Fargo Settlement Receivables, with the obligations of
Global Payments Direct under such credit facility to be Guaranteed by the
Company, together with any refinancings or replacements





--------------------------------------------------------------------------------





of such credit facility and any amendments or modifications of such credit
facility or refinancing or replacement, in each case, in accordance with the
terms of the Customary Settlement Lien Intercreditor Agreement.


“Wells Fargo Settlement Receivables” means all accounts (as such term is defined
in the Uniform Commercial Code), payment intangibles (as such term is defined in
the Uniform Commercial Code) and
other amounts owed to Global Payments Direct by the Merchants (as defined in the
Wells Fargo Merchant Agreement) arising from or created pursuant to the Wells
Fargo Merchant Agreement.


“Wells Fargo Settlement Receivables Collateral” means the Wells Fargo Settlement
Receivables, together with all products and proceeds thereof.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Working Capital” means, as of any date of determination, with respect to the
Company and its Subsidiaries on a consolidated basis, without duplication, (a)
all assets (other than cash and Cash Equivalents) which, in accordance with
GAAP, would be included as current assets on the Company’s consolidated balance
sheet at such date (other than any Settlement Assets) minus (b) all amounts,
which, in accordance with GAAP, would be included as current liabilities (other
than the current portion of long-term debt and capitalized leases) on the
Company’s consolidated balance sheet at such date (other than (i) any Settlement
Obligations and (ii) the current portion of deferred revenue of the Company and
its Subsidiaries).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“2014 Credit Agreement” has the meaning set forth in the recitals hereto.


“2014 Term Loan Agreement” means that certain Amended and Restated Term Loan
Agreement, dated as of February 28, 2014, among the Company and Global Payments
Direct, as borrowers, the lenders party thereto and Bank of America, as
administrative agent.


1.2Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed





--------------------------------------------------------------------------------





to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.3Accounting Terms.


(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Credit Parties
and their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.


(b)Changes in GAAP. If at any time any change in GAAP (including the adoption of
IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.


(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 - Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.


1.4Rounding.


Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated in accordance with this Agreement and, if
necessary, by carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.5Exchange Rates; Currency Equivalents; Rates.


(a)The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the





--------------------------------------------------------------------------------





applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Credit Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.


(b)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
rounded upward to the nearest 1000 units), as reasonably determined by the
Administrative Agent or the L/C Issuer, as the case may be.


(c)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.


1.6Additional Alternative Currencies.


(a)The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “LIBOR Quoted Currency” or “Non-LIBOR
Quoted Currency”; provided that such requested currency is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars. In the case of any such request with respect to the
making of Eurocurrency Rate Loans, such request shall be subject to the approval
of the Administrative Agent and each Revolving Lender; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.


(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., seven
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.


(c)Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that a Eurocurrency
Base Rate is available to be used for such requested currency, the
Administrative Agent shall so notify the Company and (i) the Administrative
Agent, such Lenders and the Company may amend the definition of Eurocurrency
Base Rate for any Non-LIBOR Quoted Currency to the extent necessary to add the
applicable Eurocurrency Base Rate for such currency and (ii) to the extent the
definition of Eurocurrency Base Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be a LIBOR
Quoted Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes





--------------------------------------------------------------------------------





of any Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and
the L/C Issuer consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Company and (A) the
Administrative Agent, the L/C Issuer and the Company may amend the definition of
Eurocurrency Base Rate for any Non-LIBOR Quoted Currency to the extent necessary
to add the applicable Eurocurrency Base Rate for such currency and (B) to the
extent the definition of Eurocurrency Base Rate reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
rate for such currency, such currency shall thereupon be deemed for all purposes
to be a LIBOR Quoted Currency or a Non-LIBOR Quoted Currency, as applicable, for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Company.


1.7Change of Currency.


(a)Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.


(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as agreed to by the Administrative Agent and the Company from
time to time to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as agreed to by the Administrative Agent and the Company
from time to time to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.


1.8Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).




1.9Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.


1.10Certain Determinations.


For purposes of determining compliance with any of the covenants set forth in
Article VI or Article VII (including in connection with any Incremental Term
Loan or Permitted Incremental Equivalent Debt) at any time (whether at the time
of incurrence or thereafter), any Lien, Investment, Indebtedness, Asset Sale,
Restricted Payment or Affiliate transaction meets the criteria of one, or more
than one, of the categories permitted pursuant to Article VI or Article VII
(including in connection with any Incremental Term Loan or Permitted Incremental
Equivalent





--------------------------------------------------------------------------------





Debt), the Company (i) shall in its sole discretion determine under which
category such Lien (other than Liens with respect to the Loans), Investment,
Indebtedness (other than Indebtedness consisting of the Loans), Asset Sale,
Restricted Payment or Affiliate transaction (or, in each case, any portion
there) is permitted and (ii) shall be permitted to make any such determination
or redetermination or classification at such time and from time to time as it
may determine and without notice to the Administrative Agent or any Lender.















--------------------------------------------------------------------------------






ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.1Loans.


(a)Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrowers in Dollars and one or more Alternative Currencies from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments and (ii) the aggregate Revolving Exposure of any Lender shall not
exceed such Lender’s Revolving Commitment. Within the limits of each Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein.


(b)On the Closing Date, each Existing Term Lender made available to one of the
Borrowers a term loan in Dollars in an aggregate principal amount equal to the
Existing Term Loan Commitments. As of the Fourth Amendment Effective Date, the
outstanding principal amount of such Loan equals ONE BILLION FIVE HUNDRED
THIRTY-EIGHT MILLION, FIVE HUNDRED EIGHTY-SIX THOUSAND NINE HUNDRED DOLLARS
($1,538,586,900.00) (the “Existing Term Loan”). Subject to Section 2.02(f), each
Existing Term Lender agrees to make a portion of any increase in the aggregate
Existing Term Loan Commitments available to one of the Borrowers on the
effective date of any such increase pursuant to Section 2.02(f). Amounts repaid
on the Existing Term Loan may not be reborrowed. The Existing Term Loan may
consist of Base Rate Loans or Eurocurrency Rate Loans, or a combination thereof,
as further provided herein.


(c)Subject to Section 2.02(f), on the effective date of any Incremental Term
Loan Lender Joinder Agreement, each Incremental Term Lender party to such
Incremental Term Loan Lender Joinder Agreement severally agrees to make its
portion of a term loan (each, an “Incremental Term Loan”) in a single advance to
the applicable Borrower in the amount of its respective Incremental Term Loan
Commitment for such Incremental Term Loan as set forth in the applicable
Incremental Term Loan Lender Joinder Agreement; provided, however, that after
giving effect to such advances, the Outstanding Amount of such Incremental Term
Loans shall not exceed the aggregate amount of the Incremental Term Loan
Commitments set forth in the applicable Incremental Term Loan Lender Joinder
Agreement of the applicable Incremental Term Lenders. Each Incremental Term Loan
prepaid or repaid may not be reborrowed. Each Incremental Term Loan may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided.


(d)On the Heartland Acquisition Closing Date, each Term A-2 Lender made
available to the Company a term loan in Dollars in an aggregate principal amount
equal to the Term A-2 Loan Commitments. As of the Fourth Amendment Effective
Date, the outstanding principal amount of such Loan equals ONE BILLION TWO
HUNDRED NINETY-FOUR MILLION SIX HUNDRED FOUR THOUSAND FIVE HUNDRED EIGHTY
DOLLARS ($1,294,604,580.00) (the “Term A-2 Loan”). Amounts repaid on the Term
A-2 Loan may not be reborrowed. The Term A-2 Loan may consist of Base Rate Loans
or Eurocurrency Rate Loans, or a combination thereof, as further provided
herein.


(e)Subject to the terms and conditions set forth herein, each Term B-2 Lender
severally agrees to make its portion of a term loan (the “Term B-2 Loan”) in a
single advance to the Company in Dollars on the Fourth Amendment Effective Date
in an amount not to exceed such Term B-2 Lender’s Term B-2 Loan Commitment. It
is understood that the Term B-2 Lenders identified on Schedule I to the Fourth
Amendment shall fund their portion of the Term B-2 Loan pursuant to the
Conversion (as defined in the Fourth Amendment). Amounts repaid on the Term B-2
Loan may not be reborrowed. The Term B-2 Loan may consist of Base Rate Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein.







--------------------------------------------------------------------------------





2.2
Borrowings, Conversions and Continuations.



(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than (i)
11:00 a.m. on the requested date of any Borrowings of Base Rate Loans, (ii) 1:00
p.m. three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, and (iii) 11:00 a.m. four Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans denominated in any
Alternative Currency (or five Business Days in the case of a Special Notice
Currency); provided, however, that if such Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one week, one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than (i) 1:00 p.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (ii) 11:00 a.m. five Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in any Alternative Currency, whereupon the Administrative Agent
shall give prompt notice to the applicable Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. In the case
of a request pursuant to the proviso in the preceding sentence, not later than
(i) 1:00 p.m. three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
any Alternative Currency, the Administrative Agent shall notify such Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the applicable Lenders. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
shall specify (i) whether such Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, and (vi) the currency of
the Loans to be Borrowed. If the applicable Borrower fails to specify a Type of
Loan in a Loan Notice or if such Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in such
Alternative Currency with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the applicable Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Loan may be converted into or continued as a Loan
denominated in a different currency. The initial Borrowing from any Lender and
any initial L/C Credit Extension by the L/C Issuer, to any Borrower governed by
the laws of The Netherlands shall exceed EUR 100,000 (or its equivalent in
another currency) or such other amount as a result of which such Lender or the
L/C Issuer qualifies as a PMP.


(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans or continuation of Loans denominated in an Alternative
Currency, in each case as described in the preceding





--------------------------------------------------------------------------------





subsection. In the case of a Borrowing, each applicable Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than (i)
1:00 p.m., in the case of any Loan denominated in Dollars or (ii) the Applicable
Time specified by the Administrative Agent in the case of any Loan denominated
in an Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Sections 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to such Borrower as provided above. Each Lender, at its option,
may make any Eurocurrency Rate Loans by causing any domestic or, if such Loan is
denominated in an Alternative Currency, foreign branch or Affiliate of such
Lender to make such Eurocurrency Rate Loan (and in the case of an Affiliate, the
provisions of Sections 3.01, 3.02, 3.03, 3.04 and 3.05 shall apply to such
Affiliate to the same extent as they apply to such Lender).


(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, at the
request of the Required Lenders or the Administrative Agent, no Loans may be
requested as, converted to or, if such Loan is denominated in Dollars, continued
as Eurocurrency Rate Loans. During the existence of an Event of Default,
Eurocurrency Rate Loans denominated in an Alternative Currency may be maintained
and at the end of the Interest Period with respect thereto shall automatically
be continued as Eurocurrency Rate Loans in such Alternative Currency with an
Interest Period of one month.


(d)The Administrative Agent shall promptly notify the applicable Borrower and
the applicable Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Company and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.


(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than fifteen Interest Periods in effect with respect to all Loans.


(f)The Company may at any time and from time to time, upon prior written notice
by the Company to the Administrative Agent, increase the Aggregate Revolving
Commitments (but not the Letter of Credit Sublimit or the Swing Line Sublimit),
increase the Existing Term Loan and/or establish one or more Incremental Term
Loans, by a maximum aggregate amount not to exceed the Incremental Amount, as
follows:


(i)The Company may at any time and from time to time, upon prior written notice
by the Company to the Administrative Agent, increase the Aggregate Revolving
Commitments (but not the Letter of Credit Sublimit or the Swing Line Sublimit)
with additional Revolving Commitments from any existing Revolving Lender or new
Revolving Commitments from any other Person selected by the Company and
acceptable to the Administrative Agent, the L/C Issuer and the Swing Line
Lender; provided that:


(A)any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof;


(B)no Default or Event of Default shall exist and be continuing at the time of
any such increase;





--------------------------------------------------------------------------------







(C)no existing Revolving Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its
Revolving Commitment shall be in such Revolving Lender’s sole and absolute
discretion;


(D)(1) any new Revolving Lender shall join this Agreement by executing such
joinder documents required by the Administrative Agent and/or (2) any existing
Revolving Lender electing to increase its Revolving Commitment shall have
executed a commitment agreement reasonably satisfactory to the Administrative
Agent; and


(E)as a condition precedent to such increase, (1) the Company shall deliver to
the Administrative Agent a certificate of each Credit Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Financial
Officer of such Credit Party (x) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and (y)
in the case of the Company, certifying that, before and after giving effect to
such increase, (I) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects on and as
of the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (II) no
Default or Event of Default exists; (2) the Company shall deliver to the
Administrative Agent customary opinions of legal counsel to the Credit Parties,
addressed to the Administrative Agent and each Lender, dated as of the effect
date of such increase; (3) the Company shall deliver to the Administrative Agent
such amendments to the Collateral Documents as the Administrative Agent may deem
necessary in connection with such increase; and (4) the Administrative Agent and
each Lender providing a portion of such increase shall have received all flood
hazard determination certifications, acknowledgements and evidence of flood
insurance and other flood-related documentation with respect to all real
property Collateral, as required by applicable Law and as reasonably required by
the Administrative Agent or any such Lender (it being understood that the
Lenders shall direct any requests for additional flood-related documentation
through the Administrative Agent).


The Borrowers shall prepay any Loans owing by them and outstanding on the date
of any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Revolving Commitments arising from any nonratable increase in the
Revolving Commitments under this Section.


(ii)The Company may at any time and from time to time, upon prior written notice
by the Company to the Administrative Agent, increase the Existing Term Loan with
additional Existing Term Loan Commitments from any Existing Term Lender or new
Existing Term Loan Commitments from any other Person selected by the Company and
acceptable to the Administrative Agent; provided that:


(A)any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof;


(B)no Default or Event of Default shall exist and be continuing at the time of
any such increase; provided, that in the case of any such increase used to
finance a Limited Conditionality Acquisition, such requirement shall be limited
to no Specified Event of Default;


(C)no Existing Term Lender shall be under any obligation to increase its
Existing





--------------------------------------------------------------------------------





Term Loan Commitment and any such decision whether to increase its Existing Term
Loan Commitment shall be in such Lender’s sole and absolute discretion;


(D)(1) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (2) any Existing Term
Lender electing to increase its Existing Term Loan Commitment shall have
executed a commitment agreement reasonably satisfactory to the Administrative
Agent; and


(E)as a condition precedent to such increase, (1) the Company shall deliver to
the Administrative Agent a certificate of each Credit Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Financial
Officer of such Credit Party (x) certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such increase, and (y)
in the case of the Company, certifying that, before and after giving effect to
such increase, (I) the representations and warranties contained in Article V and
the other Loan Documents are true and correct in all material respects on and as
of the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (provided, that in
the case of any such increase used to finance a Limited Conditionality
Acquisition, such requirement shall be limited to certain specified
representations and acquisition agreement representations to be agreed by the
Company and the Lenders providing such increase), and (II) no Default or Event
of Default exists (provided, that in the case of any such increase used to
finance a Limited Conditionality Acquisition, such requirement shall be limited
to no Specified Event of Default); (2) the Company shall deliver to the
Administrative Agent customary opinions of legal counsel to the Credit Parties,
addressed to the Administrative Agent and each Lender, dated as of the effect
date of such increase; (3) the Company shall deliver to the Administrative Agent
such amendments to the Collateral Documents as the Administrative Agent may deem
necessary in connection with such increase; and (4) the Administrative Agent and
each Lender providing a portion of such increase shall have received all flood
hazard determination certifications, acknowledgements and evidence of flood
insurance and other flood-related documentation with respect to all real
property Collateral, as required by applicable Law and as reasonably required by
the Administrative Agent or any such Lender (it being understood that the
Lenders shall direct any requests for additional flood-related documentation
through the Administrative Agent).


(iii)The Company may at any time and from time to time, upon prior written
notice by the Company to the Administrative Agent, institute an Incremental Term
Loan; provided that:


(A)the Company (in consultation and coordination with the Administrative Agent)
shall obtain commitments for the amount of such Incremental Term Loan from
existing Lenders or other Persons reasonably acceptable to the Administrative
Agent (such consent not to be unreasonably withheld), which Lenders shall join
this Agreement as Incremental Term Lenders by executing an Incremental Term Loan
Lender Joinder Agreement;


(B)any such Incremental Term Loan shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof;


(C)no Default or Event of Default shall exist and be continuing at the time of
any such institution; provided, that in the case of any such institution used to
finance a Limited Conditionality Acquisition, such requirement shall be limited
to no Specified Event of Default;


(D)no existing Lender shall be under any obligation to become an Incremental





--------------------------------------------------------------------------------





Term Lender and any such decision whether to become an Incremental Term Lender
shall be in such Lender’s sole and absolute discretion;


(E)the Applicable Rate of such Incremental Term Loan shall be as set forth in
the Incremental Term Loan Lender Joinder Agreement relating to such Incremental
Term Loan; provided, that with respect to any such Incremental Term Loan
denominated in Dollars, if the All-In-Yield on such Incremental Term Loan
exceeds the All-In-Yield on the Term B-2 Loan by more than fifty basis points
(0.50%) per annum, then the Applicable Rate or fees payable with respect to the
Term B-2 Loan shall on the effective date of such Incremental Term Loan be
increased to the extent necessary to cause the All-In-Yield on the Term B-2 Loan
to be fifty basis points (0.50%) less than the All-In-Yield on such Incremental
Term Loan (such increase to be allocated as reasonably determined by the
Administrative Agent);


(F)the Incremental Term Loan Maturity Date for such Incremental Term Loan shall
be as set forth in the Incremental Term Loan Lender Joinder Agreement relating
to such Incremental Term Loan; provided, that (1) if such Incremental Term Loan
is a term loan A, such date shall not be earlier than the Maturity Date for the
Existing Term Loan and (2) if such Incremental Term Loan is a term loan B, such
date shall not be earlier than the Maturity Date for the Term B-2 Loan;


(G)the scheduled principal amortization payments under such Incremental Term
Loan shall be as set forth in the Incremental Term Loan Lender Joinder Agreement
relating to such Incremental Term Loan; provided, that (1) if such Incremental
Term Loan is a term loan A, the Weighted Average Life to Maturity of such
Incremental Term Loan shall not be shorter than the then- remaining Weighted
Average Life to Maturity of the Existing Term Loan and (2) if such Incremental
Term Loan is a term loan B, the Weighted Average Life to Maturity of such
Incremental Term Loan shall not be shorter than the then- remaining Weighted
Average Life to Maturity of the Term B-2 Loan;


(H)as a condition precedent to such institution, (1) the Company shall deliver
to the Administrative Agent a certificate of each Credit Party dated as of the
date of such institution (in sufficient copies for each Lender) signed by a
Financial Officer of such Credit Party (x) certifying and attaching the
resolutions adopted by such Credit Party approving or consenting to such
institution, and (y) in the case of the Company, certifying that, before and
after giving effect to such institution, (I) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the date of such institution, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date (provided, that in the case of any such increase used to
finance a Limited Conditionality Acquisition, such requirement shall be limited
to certain specified representations and acquisition agreement representations
to be agreed by the Company and the Lenders providing such Incremental Term
Loan), and (II) no Default or Event of Default exists (provided, that in the
case of any such institution used to finance a Limited Conditionality
Acquisition, such requirement shall be limited to no Specified Event of
Default); (2) the Company shall deliver to the Administrative Agent customary
opinions of legal counsel to the Credit Parties, addressed to the Administrative
Agent and each Lender, dated as of the effect date of such institution; (3) the
Company shall deliver to the Administrative Agent such amendments to the
Collateral Documents as the Administrative Agent may deem necessary in
connection with such institution; and (4) the Administrative Agent and each
Lender providing a portion of such increase shall have received all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to all real property
Collateral, as required by applicable Law and as reasonably required by the
Administrative Agent or any such





--------------------------------------------------------------------------------





Lender (it being understood that the Lenders shall direct any requests for
additional flood-related documentation through the Administrative Agent); and


(I)such Incremental Term Loan shall share ratably in any prepayments of the
Existing Term Loan, any existing Incremental Term Loan, the Term A-2 Loan and
the Term B-2 Loan pursuant to Section 2.05 (or otherwise provide for more
favorable prepayment treatment for the Existing Term Loan, any existing
Incremental Term Loan, the Term A-2 Loan and the Term B-2 Loan) and shall have
ratable voting rights as the Existing Term Loan, any existing Incremental Term
Loan, the Term A-2 Loan and the Term B-2 Loan (or otherwise provide for more
favorable voting rights for the Existing Term Loan, any existing Incremental
Term Loan, the Term A-2 Loan and the Term B-2 Loan).


(g)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent and such Lender. On
the Closing Date, the Lenders that are party to the 2014 Credit Agreement (other
than Compass Bank, Citizens Bank of Pennsylvania, Deutsche Bank AG New York
Branch and Comerica Bank) will continue their existing loans under the 2014
Credit Agreement as Loans under this Agreement. On the Second Amendment
Effective Date, to the extent elected by those Lenders party to the Second
Amendment, such Lenders agree that the existing loans of such Lenders will
continue as Loans under this Agreement. On the Fourth Amendment Effective Date,
to the extent elected by those Lenders party to the Fourth Amendment, such
Lenders agree that the existing loans of such Lenders will continue as Loans
under this Agreement.


2.3
Letters of Credit.



(a)The Letter of Credit Commitment.


(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or one or more Alternative Currencies
for the account of the Company or any of its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Company or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Revolving Exposure of any
Revolving Lender shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Company or any Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Company or such Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Company’s and the applicable Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Company or such Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the First Amendment Effective Date shall be subject to and
governed by the terms and conditions hereof.


(ii)
The L/C Issuer shall not issue any Letter of Credit if:



(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of





--------------------------------------------------------------------------------





Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders under which such Letter of Credit is to
be issued have approved such expiry date; or


(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.


(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B)the issuance of such Letter of Credit would violate one or more material
policies of the L/C Issuer applicable to letters of credit generally applied on
a consistent basis to similarly situated letter of credit applicants;


(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $10,000;


(D)such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;


(E)except in the case of a Letter of Credit to be denominated in Dollars, Euros,
Sterling and Canadian Dollars, the L/C Issuer does not as of the issuance date
of the requested Letter of Credit issue Letters of Credit in the requested
currency; or


(F)any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its reasonable discretion) with the
applicable Borrowers or such Defaulting Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section 2.15(b))
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which the L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion.


(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.


(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have





--------------------------------------------------------------------------------





all of the benefits and immunities (A) provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.


(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Financial Officer of such Borrower. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof (and in the absence of
specification of currency shall be deemed to be a request for a Letter of Credit
denominated in Dollars); (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the applicable Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.


(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Credit
Party, at least two Business Days prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Company or the applicable Subsidiary
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Percentage
times the amount of such Letter of Credit.


(iii)If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer agrees to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period





--------------------------------------------------------------------------------





(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the applicable Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Lender or any Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension.


(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)
Drawings and Reimbursements; Funding of Participations.



(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the applicable Borrower shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that such Borrower will reimburse the
L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the applicable Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 1:00 p.m. on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency; provided
that such Borrower has received notice of such payment by 11:00 a.m., or two
hours prior to the Applicable Time with respect to a Letter of Credit to be
reimbursed in an Alternative Currency, on such Honor Date, and if such Borrower
receives notice of such payment after such time, such Borrower shall make such
payment not later than 11:00 a.m., or the Applicable Time with respect to a
Letter of Credit to be reimbursed in an Alternative Currency, on the Business
Day following receipt of such notice (together with interest thereon). In the
event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the applicable Borrower, whether on the Honor
Date (as a result of an error in calculating the Dollar amount to be paid by the
applicable Borrower, but in any event, not as a result of any intraday
fluctuation in a currency exchange rate) or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, such Borrower agrees, as a separate and independent obligation, to
indemnify the L/C Issuer for the loss resulting from its inability on that date
to purchase





--------------------------------------------------------------------------------





the Alternative Currency in the full amount of the drawing. If the applicable
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Percentage thereof. In such event, the Company
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 or the prior notice
required therefor for the principal amount of Base Rate Loans, but subject to
the amount of the unutilized portion of the Aggregate Revolving Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice). Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the Administrative Agent for the account of the
L/C Issuer, in Dollars, at the Administrative Agent’s Office for
dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.


(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied, the Company shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.


(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.


(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by a Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrowers to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing





--------------------------------------------------------------------------------





provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the Overnight Rate. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)
Repayment of Participations.



(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)Obligations Absolute. The obligation of each Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:


(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of any Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice any Borrower;







--------------------------------------------------------------------------------





(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;


(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the ISP;


(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally; or


(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.


The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the L/C Issuer.
The applicable Borrower shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.


(f)Role of L/C Issuer. Each Revolving Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, a Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
the L/C Issuer is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority. In furtherance
and not in limitation of the foregoing, the L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless





--------------------------------------------------------------------------------





of any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary and reasonably acceptable to the beneficiary.


(g)Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to any
Borrower for, and the L/C Issuer’s rights and remedies any Borrower shall not be
impaired by, any action or inaction of the L/C Issuer required or permitted
under any Law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such Law or practice.


(h)Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily maximum amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.


(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the Dollar Equivalent of the actual daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) and on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.


(a)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(b)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or





--------------------------------------------------------------------------------





outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary, the applicable Borrower shall be obligated to reimburse the
L/C Issuer hereunder for any and all drawings under such Letter of Credit. Each
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of such Borrower, and that such
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.


2.4
Swing Line Loans.



(a)Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Company in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit;
provided, however, that (i) after giving effect to any Swing Line Loan, (A) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments and (B) the aggregate Revolving Exposure of any Revolving Lender
shall not exceed such Lender’s Revolving Commitment, (ii) the Company shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan and (iii) the Swing Line Lender shall not be under any obligation to make
any Swing Line Loan if it shall reasonably determine (which determination shall
be conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Applicable Percentage times the amount of such Swing
Line Loan.


(b)Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.


(c)
Refinancing of Swing Line Loans.



(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably requests and authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum





--------------------------------------------------------------------------------





and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the conditions set forth in Section 4.02 (other than the delivery of
a Loan Notice); provided that, after giving effect to such Borrowing, the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments. The
Swing Line Lender shall furnish the Company with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.


(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.


(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Overnight Rate. A certificate of
the Swing Line Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.


(i)Each Revolving Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the Company
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.


(d)
Repayment of Participations.



(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.


(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender





--------------------------------------------------------------------------------





under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by the Swing Line Lender in its discretion), each
Revolving Lender shall pay to the Swing Line Lender its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Effective Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.


(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Lender funds its Revolving Loans that are Base Rate Loans
or risk participation pursuant to this Section 2.04 to refinance such Revolving
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.


(f)Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.


2.5
Prepayments.



(a)
Optional Prepayments.



(i)Any Borrower may, upon notice from such Borrower to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty (other than as set forth in the last sentence of this
Section 2.05(a)(i)); provided, in each case, that (w) such notice must be in a
form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than (A) 1:00 p.m. three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B)
11:00 a.m. four Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (C) 11:00 a.m. on the date
of prepayment of Base Rate Loans; (x) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; (y) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding; and (z) any
prepayment of the Existing Term Loan, any Incremental Term Loan, the Term A-2
Loan or the Term B-2 Loan shall be applied to the remaining principal
amortization payments thereof as directed by such Borrower. Each such notice
shall specify the date and amount of such prepayment, the Loans to be prepaid,
and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each applicable Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by a Borrower, such Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
each such prepayment shall be applied to the Loans of the applicable Lenders in
accordance with their respective Applicable Percentages. Each prepayment of the
Term B-2 Loan made in connection with a Repricing Event on or before the date
that is six (6) months after the Fourth Amendment Effective Date shall be
accompanied by a prepayment premium equal to 1.00% of the principal amount being
repaid in connection with such Repricing Event.


(ii)Swing Line Loans. The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of





--------------------------------------------------------------------------------





$500,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.


(b)
Mandatory Prepayments of Loans.



(i)Revolving Commitments. If for any reason, including exchange rate
fluctuations, the Total Revolving Outstandings at any time exceed the Aggregate
Revolving Commitments then in effect, the Borrowers shall promptly following
notice from the Administrative Agent prepay Revolving Loans and/or the Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b)(i) unless after the prepayment in full of the Revolving Loans and the
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.


(ii)Asset Sales and Recovery Events. The Borrowers shall prepay the Term Loans
in an aggregate amount equal to 100% of the Net Cash Proceeds of any Asset Sale
or Recovery Event to the extent such Net Cash Proceeds are not reinvested or
committed to be reinvested in assets (including Acquisitions) that are useful in
the business of the Company and its Subsidiaries within 365 days of the date of
such Asset Sale or Recovery Event (it being understood that such prepayment
shall be due immediately upon the expiration of such 365 day period); provided,
that in the case of any legally binding commitment to reinvest such Net Cash
Proceeds within 365 days of receipt thereof, such 365 day period shall be
extended by an additional 180 days; provided, further, that if such Net Cash
Proceeds are received by any Foreign Subsidiary in connection with any Asset
Sale or Recovery Event by a Foreign Subsidiary, then the mandatory prepayment
required by this Section 2.05(b)(ii) shall be limited to the amount of such
prepayment that (x) is not prohibited by applicable law; provided that the
Company and its Subsidiaries shall take commercially reasonable actions under
applicable local law to permit such repatriation or (y) could not reasonably be
expected to result in adverse Tax consequences to the Company as determined by
the Company in good faith in consultation with the Administrative Agent.


(iii)Debt Issuance. Immediately upon receipt by the Company or any Subsidiary of
the Net Cash Proceeds of any Debt Issuance, the Borrowers shall prepay the Term
Loans in an aggregate amount equal to 100% of such Net Cash Proceeds.


(iv)Excess Cash Flow. Within ninety days after the end of each Fiscal Year of
the Company (such date the “Excess Cash Flow Payment Date”) commencing with the
Fiscal Year ending December 31, 2017, the Company shall prepay the Term B-2 Loan
as hereafter provided in an aggregate amount equal to (x) fifty percent (50%) of
Excess Cash Flow (if the Leverage Ratio as of the end of such Fiscal Year is
equal to or greater than 4.00 to 1.0), (y) twenty-five percent (25%) of Excess
Cash Flow (if the Leverage Ratio as of the end of such Fiscal Year is less than
4.00 to 1.0 but equal to or greater than 3.50 to 1.0), or (z) zero percent (0%)
of Excess Cash Flow (if the Leverage Ratio as of the end of such Fiscal Year is
less than 3.50 to 1.0); provided, that if such Excess Cash Flow is from any
Foreign Subsidiary, then the mandatory prepayment required by this Section
2.05(b)(iv) shall be limited to the amount of such prepayment that (x) is not
prohibited by applicable law; provided that the Company and its Subsidiaries
shall take commercially reasonable actions under applicable local law to permit
such repatriation or (y) could not reasonably be expected to result in adverse
Tax consequences to the Company as determined by the Company in good faith in
consultation with the Administrative Agent; provided that the Company and its
Subsidiaries shall take commercially reasonable actions under applicable local
law to permit such repatriation; provided, further, that the amount required to
be prepaid pursuant to this Section 2.05(b)(iv) for any Fiscal Year shall be
reduced by, without duplication, (1) the aggregate amount of any Loans prepaid
pursuant to Section 2.05(a) or 2.06(a) (including any prepayments of Revolving
Loans, to the extent





--------------------------------------------------------------------------------





the corresponding Revolving Commitments have been permanently reduced pursuant
to Section 2.06(a) and to the extent not funded with proceeds from the
incurrence of long- term indebtedness) during such Fiscal Year or, at the option
of the Company (without counting such amounts against the subsequent Fiscal
Year’s Excess Cash Flow calculation) after the end of such Fiscal Year and prior
to such Excess Cash Flow Payment Date and (2) the aggregate amount of any
Permitted Incremental Equivalent Debt with a Lien on the Collateral ranking pari
passu with the Liens securing the Obligations voluntarily prepaid or repaid (in
the case of any “excess cash flow” or similar required prepayments) (including
any prepayments of revolving loans constituting Permitted Incremental Equivalent
Debt (to the extent such Permitted Incremental Equivalent Debt is secured by a
first priority lien on the Collateral), to the extent the corresponding
revolving commitments with respect thereto have been permanently reduced and to
the extent not funded with proceeds from the incurrence of long-term
indebtedness) during such Fiscal Year or, at the option of the Company (without
counting such amounts against the subsequent Fiscal Year’s Excess Cash Flow
calculation) after the end of such Fiscal Year and prior to such Excess Cash
Flow Payment Date (or, in the case of any “excess cash flow” or similar required
prepayment, on such Excess Cash Flow Payment Date).


(v)Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows: (A) with respect
to all amounts prepaid pursuant to Section 2.05(b)(i), first, ratably to the L/C
Borrowings and the Swing Line Loans, second, to the outstanding Revolving Loans,
and, third, to Cash Collateralize the remaining L/C Obligations; (B) with
respect to all amounts prepaid pursuant to Section 2.05(b)(ii) or (iii), ratably
to the Term Loans (in each case to the remaining scheduled principal
amortization payments on a pro rata basis) and (C) with respect to all amounts
prepaid pursuant to Section 2.05(b)(iv), to the Term B-2 Loan (in each case to
the remaining scheduled principal amortization payments on a pro rata basis).
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.


2.6
Termination or Reduction of Commitments.



(a)Revolving Commitments. The Company may, upon notice to the Administrative
Agent, (i) terminate the Aggregate Revolving Commitments, (ii) from time to time
permanently reduce the Letter of Credit Sublimit and/or the Swing Line Sublimit
or (iii) from time to time permanently reduce the Aggregate Revolving
Commitments to an amount not less than the Outstanding Amount of Revolving
Loans, Swing Line Loans and L/C Obligations; provided that (A) any such notice
shall be received by the Administrative Agent not later than 12:00 noon three
(3) Business Days prior to the date of termination or reduction, (B) any such
partial reduction shall be in an aggregate amount of $2,000,000 or any whole
multiple of $1,000,000 in excess thereof and (C) the Company shall not terminate
or reduce (x) (1) the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (2) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (3) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.


(b)Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit or the Aggregate Revolving Commitments under this Section 2.06. Upon
any reduction of the Aggregate Revolving Commitments, the Revolving Commitment
of each Revolving Lender shall be reduced by such Lender’s Applicable Percentage
of such reduction amount. All fees in respect of the Aggregate Revolving
Commitments accrued until the effective





--------------------------------------------------------------------------------





date of any termination of the Aggregate Revolving Commitments shall be paid on
the effective date of such termination.


2.7
Repayment of Loans.



(a)Revolving Loans. The Borrowers shall repay to the Revolving Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.


(b)Swing Line Loans. The Company shall repay each Swing Line Loan on the earlier
to occur of (i) the date within ten (10) Business Days of demand therefor by the
Swing Line Lender and (ii) the Maturity Date.


(c)Existing Term Loan. The Company shall repay the outstanding principal amount
of the Existing Term Loan in installments on the dates and in the amounts set
forth in the table below (as such installments may hereafter be adjusted as a
result of prepayments of the Existing Term Loan made pursuant to Section 2.05),
unless accelerated sooner pursuant to Section 8.01:


Payment Dates
Principal Amortization Payment
(% of principal of the Existing Term Loan)
September 30, 2017
1.250%
December 31, 2017
1.250%
March 31, 2018
1.250%
June 30, 2018
1.250%
September 30, 2018
1.250%
December 31, 2018
1.250%
March 31, 2019
1.250%
June 30, 2019
1.250%
September 30, 2019
1.875%



December 31, 2019
1.875%
March 31, 2020
1.875%
June 30, 2020
1.875%
September 30, 2020
1.875%
December 31, 2020
1.875%
March 31, 2021
1.875%
June 30, 2021
1.875%
September 30, 2021
2.500%
December 31, 2021
2.500%
March 31, 2022
2.500%
Maturity Date
Outstanding Principal Balance of the Existing Term Loan





If any date set for payment is not a Business Day, the payment to be made on
such payment date shall be made on the immediately prior Business Day.


(d)Incremental Term Loans. The Borrowers shall repay the outstanding principal
amount of all Incremental Term Loans in the installments, on the dates and in
the amounts set forth in the applicable Incremental Term Loan Lender Joinder
Agreement for such Incremental Term Loan (as such installments may hereafter be
adjusted as a result of the application of prepayments of Incremental Term Loans
in





--------------------------------------------------------------------------------





accordance with the order of priority set forth in Section 2.05), unless
accelerated sooner pursuant to Section 8.01.


(e)Term A-2 Loan. The Company shall repay the outstanding principal amount of
the Term A-2 Loan in installments on the dates and in the amounts set forth in
the table below (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 8.01:


Payment Dates
Principal Amortization Payment
September 30, 2017
$1,712,500
December 31, 2017
$1,712,500
March 31, 2018
$1,712,500
June 30, 2018
$1,712,500
September 30, 2018
$8,562,500
December 31, 2018
$8,562,500
March 31, 2019
$8,562,500
June 30, 2019
$8,562,500
September 30, 2019
$8,562,500
December 31, 2019
$8,562,500
March 31, 2020
$8,562,500
June 30, 2020
$8,562,500
September 30, 2020
$8,562,500
December 31, 2020
$8,562,500
March 31, 2021
$8,562,500
June 30, 2021
$8,562,500
September 30, 2021
$8,562,500
December 31, 2021
$8,562,500
March 31, 2022
$8,562,500
Maturity Date
Outstanding Principal Balance



If any date set for payment is not a Business Day, the payment to be made on
such payment date shall be made on the immediately prior Business Day.


(f)Term B-2 Loan. The Company shall repay the outstanding principal amount of
the Term B-2 Loan in the installments, on the dates and in the amounts set forth
in the table below (as such installments may hereafter be adjusted as a result
of the application of prepayments of the Term B-2 Loan in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 8.01:







--------------------------------------------------------------------------------





Payment Dates
Principal Amortization Payment (% of principal of the Term B-2 Loan
advanced)
June 30, 2017
0.25%
September 30, 2017
0.25%
December 31, 2017
0.25%
March 31, 2018
0.25%
June 30, 2018
0.25%
September 30, 2018
0.25%
December 31, 2018
0.25%
March 31, 2019
0.25%
June 30, 2019
0.25%
September 30, 2019
0.25%
December 31, 2019
0.25%
March 31, 2020
0.25%
June 30, 2020
0.25%
September 20, 2020
0.25%
December 31, 2020
0.25%
March 31, 2021
0.25%
June 30, 2021
0.25%
September 30, 2021
0.25%
December 31, 2021
0.25%
March 31, 2022
0.25%
June 30, 2022
0.25%
September 30, 2022
0.25%
December 31, 2022
0.25%
March 31, 2023
0.25%
Maturity Date
Outstanding Principal Balance of the Term B-2 Loan





If any date set for payment is not a Business Day, the payment to be made on
such payment date shall be made on the immediately prior Business Day.


2.8
Interest.



(a)Subject to the provisions of subsection (b) below, (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the sum of (A) the Base Rate plus the Applicable Rate minus (B) the
Commitment Fee.


(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.







--------------------------------------------------------------------------------





(ii)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.9
Fees.



In addition to certain fees described in subsections (h) and (i) of Section
2.03:


(a)Commitment Fee. The Company shall pay to the Administrative Agent, for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) at a rate per annum equal to the product
of (i) the Applicable Rate times
(ii) the actual daily amount by which the Aggregate Revolving Commitments exceed
the sum of
(y) the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.15. The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the first
Business Day of after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The Commitment Fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Revolving
Commitments.


(b) Other Fees. The Company shall pay (i) to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter, and (ii) to the Lenders,
in Dollars, such fees, if any, as shall have been separately agreed upon in
writing in the amounts and at the times so specified. All such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.


2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.



(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
if market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that





--------------------------------------------------------------------------------





is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Company shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Company under the Bankruptcy Code of the
United States or other applicable Debtor Relief Law, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under Article VIII. The Company’s obligations under
this paragraph shall survive the termination of all commitments and the
repayment of all Obligations hereunder.


2.11
Evidence of Debt.



(a)The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligations of the Borrowers
hereunder to pay any amount owing with respect to their respective Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Aministrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each such promissory note shall (i) in the case of Revolving Loans, be
in the form of (x) Exhibit B-1 with respect to the Company or any other Borrower
that is a Domestic Subsidiary and (y) Exhibit B-2 with respect to any Borrower
that is a Foreign Subsidiary Borrower (each a “Revolving Note”), (ii) in the
case of the Existing Term Loan, be in the form of Exhibit B-3 (an “Existing Term
Note”), (iii) in the case of any Incremental Term Loan, be in the form of
Exhibit B-4 (an “Incremental Term Note”), (iv) in the case of the Term A-2 Loan,
be in the form of Exhibit B-5 (a “Term A-2 Note”), (v) in the case of the Term
B- 2 Loan, be in the form of Exhibit B-6 (a “Term B-2 Note”), and (vi) in the
case of Swing Line Loans, be in the form of Exhibit B-7 (a “Swing Line Note”).
Each Lender may attach schedules to a Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.


(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans, as applicable. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12
Payments Generally; Administrative Agent’s Clawback.



(a)General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in





--------------------------------------------------------------------------------





Alternative Currencies, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in
Alternative Currencies shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in the applicable Alternative Currency
and in Same Day Funds not later than the Applicable Time on the dates specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Except as may otherwise
be provided in the definition of “Interest Period” or Section 2.07, if any
payment to be made by any Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any
Borrowing of Eurocurrency Rate Loans (or, in the case of any Borrowing of Base
Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans, in the case of Loans denominated in
Dollars or, in the case of Loans denominated in Alternative Currencies, in
accordance with such market practice, in each case, as applicable. If such
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.


(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to





--------------------------------------------------------------------------------





but excluding the date of payment to the Administrative Agent, at the Overnight
Rate.


A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).


(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:


(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of (including by means of a Dutch Auction)
or sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Company or any Subsidiary thereof (as to which the provisions
of this Section shall apply).


Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.


2.14Cash Collateral.







--------------------------------------------------------------------------------





(a)Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall be required to
provide Cash Collateral pursuant to Section 8.01 or (iv) there shall exist a
Defaulting Lender, the Company shall immediately (in the case of clause (iii)
above) or within one Business Day (in all other cases) following any request by
the Administrative Agent or the L/C Issuer provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.15(b) and any Cash Collateral provided by the Defaulting Lender).
Additionally, if the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Company shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.


(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at the Administrative Agent. The Company, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, and agrees
to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Company, or the relevant Defaulting Lender, will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. The Company
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.01 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.


(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 10.06(b)(v))) or (ii) the good
faith determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided, however, (x) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Loan
Documents and the other applicable provisions of the Loan Documents, and (y) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.


2.15Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:







--------------------------------------------------------------------------------





(i)Waivers and Amendment. The Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of “Required Lenders” and Section
10.01.


(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to that
Defaulting Lender in accordance with Section 2.14; fourth, as the Company may
request (so long as no Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy that Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to that Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, that Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(i)
Certain Fees.



(A)No Defaulting Lender shall be entitled to receive any Commitment Fee payable
under Section 2.09(a) for any period during which such Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Defaulting Lender).


(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.


(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Non-





--------------------------------------------------------------------------------





Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (b) below, (y) pay to the L/C Issuer the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.


(b)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Administrative Agent and the Lenders may assume that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate principal amount at such time of any Non- Defaulting Lender’s
outstanding Revolving Loans and such Lender’s participation in L/C Obligations
and Swing Line Loans at such time to exceed such Non-Defaulting Lender’s
Commitment. Subject to Section 10.20, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.


(c)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (b) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.14.


(d)Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
that Lender will cease to be a Defaulting Lender; provided, that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; provided,
further, that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.


2.16Designated Borrowers.


a.The Company may at any time, upon not less than ten (10) Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional wholly-owned Subsidiary of the Company (an “Applicant Borrower”) as a
Borrower to receive Revolving Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Revolving Lender) a duly executed notice and agreement in substantially the form
of Exhibit F (a “Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the Revolving Commitments provided for herein, the Administrative Agent
and the Revolving Lenders shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
as may be





--------------------------------------------------------------------------------





required by the Administrative Agent in its reasonable discretion, and Notes
signed by such new Borrowers to the extent any Revolving Lenders so request. If
the Administrative Agent and the Revolving Lenders agree that an Applicant
Borrower shall be entitled to receive Revolving Loans, then promptly following
receipt of (x) all documentation and other information required by bank
regulatory authorities under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Act and (y) all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit G (a “Borrower Notice”) to the Company and the Revolving Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Borrower for purposes hereof, whereupon each of the Revolving Lenders agrees
to permit such Borrower to receive Revolving Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Loan Notice or Letter of Credit Application may be submitted by or on behalf
of such Borrower until the date five (5) Business Days after such effective
date.


b.The Obligations of the Company and each Borrower that is a Domestic Subsidiary
shall be joint and several in nature regardless of which such Person actually
receives Credit Extensions hereunder or the amount of such Credit Extensions
received or the manner in which the Administrative Agent or any Revolving Lender
accounts for such Credit Extensions on its books and records. Each of the
obligations of the Company and each Borrower that is a Domestic Subsidiary with
respect to Credit Extensions made to it, and each such Borrower’s obligations
arising as a result of the joint and several liability of such Borrower
hereunder, with respect to Credit Extensions made to and other Obligations owing
by the Company and the other Borrowers that are Domestic Subsidiaries hereunder,
shall be separate and distinct obligations, but all such obligations shall be
primary obligations of each such Borrower.


c.The Obligations of the Borrowers that are Foreign Subsidiaries shall be
several in nature.


d.Each Subsidiary of the Company that is or becomes a “Borrower” pursuant to
this Section 2.16 and GPA PS 3 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Revolving Loans made by the Revolving Lenders, to any such Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the Company, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.


e.The Company may from time to time, upon not less than ten (10) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such or GPA PS 3’s status as a Borrower;
provided that there are no outstanding Revolving Loans payable by such
Designated Borrower or GPA PS 3, as applicable, or other amounts payable by such
Designated Borrower or GPA PS 3, as applicable, on account of any Revolving
Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Revolving Lenders of any such
termination of a Designated Borrower’s or GPA PS 3’s status.


f.Notwithstanding anything herein or in any Loan Document to the contrary, if
any Foreign Subsidiary is or becomes a Guarantor, such Foreign Subsidiary shall
not guarantee any obligation of (i) a U.S. Person or (ii) a disregarded entity
of a U.S. Person.


2.17Refinancing Facilities.









--------------------------------------------------------------------------------





a.The Company may from time to time add one or more tranches of term loans to
this Agreement (each a “Refinancing Facility”) pursuant to an agreement in
writing entered into by the Credit Parties, the Administrative Agent and each
Person (including any existing Lender) that agrees to provide a portion of such
Refinancing Facility (each a “Refinancing Facility Amendment”) pursuant to
procedures specified by the Administrative Agent to refinance all or any portion
of any outstanding Term Loan then in effect; provided that:


i.such Refinancing Facility shall not have a principal or commitment amount (or
accreted value) greater than the Loans being refinanced (excluding accrued
interest, fees, discounts, premiums or expenses);


ii.no existing Lender shall be under any obligation to provide a commitment to
such Refinancing Facility and any such decision whether to provide a commitment
to such Refinancing Facility shall be in such Lender’s sole and absolute
discretion;


iii.each Person providing a commitment to such Refinancing Facility shall
qualify as an Eligible Assignee;


iv.the Company shall deliver to the Administrative Agent (A) a certificate of
each Credit Party dated as of the date of the addition of such Refinancing
Facility signed by a Financial Officer of such Credit Party (1) certifying and
attaching resolutions adopted by such Credit Party approving or consenting to
such Refinancing Facility and (2) in the case of the Company, certifying that,
before and after giving effect to the addition of such Refinancing Facility, (I)
the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the date of
the addition of such Refinancing Facility, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (II) no Default exists; (B) such amendments to the Collateral Documents as
the Administrative Agent may deem necessary in connection with the addition of
such Refinancing Facility; and (C) customary opinions of legal counsel to the
Credit Parties, addressed to the Administrative Agent and each Lender (including
each Person providing a commitment to such Refinancing Facility), dated as of
the effective date of the addition of such Refinancing Facility;


v.the Administrative Agent shall have received documentation from each Person
providing a commitment to such Refinancing Facility evidencing such Person’s
commitment and such Person’s obligations under this Agreement in form and
substance reasonably acceptable to the Administrative Agent;


vi.such Refinancing Facility (A) shall rank pari passu in right of payment as
the other Loans and Commitments; (B) shall not be Guaranteed by any Person that
is not a Guarantor; and (C) shall be secured by the Collateral on an equal and
ratable basis with the Obligations;


vii.such Refinancing Facility shall share ratably in any prepayments of the Term
Loans pursuant to Section 2.05 and shall have ratable voting rights as the Term
Loans;


viii.the Applicable Rate with respect to such Refinancing Facility shall be as
agreed by the Credit Parties and the Lenders providing such Refinancing
Facility;


ix.the maturity date for such Refinancing Facility shall be as agreed by the
Credit Parties and the Lenders providing such Refinancing Facility; provided,
that such Refinancing Facility shall not have a maturity date that is prior to
the Maturity Date of the Term Loan being refinanced;


x.the scheduled principal amortization payments under such Refinancing Facility
shall be as agreed by the Credit Parties and the Lenders providing such
Refinancing Facility; provided,





--------------------------------------------------------------------------------





that the Weighted Average Life to Maturity of such Refinancing Facility shall
not be shorter than the then-remaining Weighted Average Life to Maturity of the
Term Loan being refinanced;


xi.subject to clauses (viii), (ix) and (x) above, such Refinancing Facility
shall have terms and conditions that are substantially identical to the terms
and conditions of the Term Loan being refinanced; provided, that such
Refinancing Facility may provide for any additional or different financial or
other covenants or other provisions that are agreed among the Credit Parties and
the Lenders providing such Refinancing Facility and applicable only during
periods after the then Latest Maturity Date in effect; and


xii.
substantially concurrent with the addition of such Refinancing Facility,

(A) the Company shall apply the Net Cash Proceeds of such Refinancing Facility
to the
prepayment of the outstanding Term Loan being refinanced by such Refinancing
Facility and (B) the Company shall pay any amount required pursuant to Section
3.05 as a result of any such prepayment of Loans of existing Lenders.


b.The Lenders hereby authorize the Administrative Agent to enter into, and the
Lenders agree that this Agreement and the other Loan Documents shall be amended
by, such Refinancing Facility Amendments to the extent (and only to the extent)
the Administrative Agent deems necessary in order to add such Refinancing
Facility on terms consistent with and/or to effect the provisions of this
Section 2.17. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Facility Amendment.



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.1Taxes.


(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.


(i)Any and all payments by or on account of any obligation of any Credit Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Credit Party, then the Administrative Agent or such Credit Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


(iii)If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Credit Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions





--------------------------------------------------------------------------------





as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Credit
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Credit Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(b)Payment of Other Taxes by the Credit Parties. Without limiting the provisions
of subsection (a) above, the Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)
Tax Indemnifications.



(i)Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or the L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error. Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten days after demand therefor, for any amount which a Lender of the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.


(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Credit Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (y) the
Administrative Agent and the Credit Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Credit Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Credit Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d)Evidence of Payments. Upon request by any Credit Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Credit Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Credit Party shall deliver to the Administrative





--------------------------------------------------------------------------------





Agent or the Administrative Agent shall deliver to such Credit Party, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to such Credit Party or the Administrative Agent, as the case may
be.


(e)
Status of Lenders; Tax Documentation.



(i)Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Recipient’s reasonable judgment such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.


(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,


(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:


(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty,


(II)
executed copies of IRS Form W-8ECI,



(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent





--------------------------------------------------------------------------------





shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN or W-8BEN-
E, as applicable; or


(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W- 8ECI, IRS Form W-8BEN, W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner,


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.


(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.


(iv)For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).


(v)A Borrower organized under the laws of the United Kingdom, the Administrative
Agent and any Lender claiming relief from United Kingdom withholding Tax under
an applicable United Kingdom income tax treaty shall cooperate and shall use
commercially reasonable efforts





--------------------------------------------------------------------------------





to complete any procedural formalities necessary for such Borrower to make
payments without deduction of United Kingdom Taxes.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Credit Party or with respect to which any Credit Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Credit
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Credit Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Credit Party, upon the request
of the Recipient, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Credit Party or any other Person.


(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.2Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Base Rate (whether denominated in
Dollars or Alternative Currencies), or to determine or charge interest rates
based upon the Eurocurrency Base Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans or, if such notice relates to the unlawfulness or
asserted unlawfulness of charging interest based on the Eurocurrency Base Rate,
to make Base Rate Loans as to which the interest rate is determined with
reference to the Eurocurrency Base Rate, shall be suspended, until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), either prepay or, if applicable and such Loans are denominated in
Dollars, convert all such Eurocurrency Rate Loans of such Lender and Base Rate
Loans as to which the interest rate is determined with reference to the
Eurocurrency Base Rate to Base Rate Loans as to which the rate of interest is
not determined with reference to the Eurocurrency Base Rate, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans or a
Base Rate Loan as to which the interest rate is determined with reference to the
Eurocurrency Base Rate. Notwithstanding the foregoing and despite the illegality
for such a Lender to make, maintain or fund Eurocurrency Rate Loans or Base Rate
Loans as to which the interest rate is determined with reference to the
Eurocurrency Base Rate, that Lender shall remain committed to make and maintain
Base Rate Loans as to which the rate of interest is not determined with
reference to the Eurocurrency Base Rate and shall be entitled to recover
interest at such Base Rate. Upon any





--------------------------------------------------------------------------------





such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.


Each Lender at its option may make any Credit Extension to any Designated
Borrower which is a Foreign Subsidiary or GPA PS 3 by causing any domestic or
foreign branch or Affiliate of such Lender (each a “Designated Lender”) to make
such Credit Extension (and in the case of an Affiliate, the provisions of
Sections 3.01 through 3.05 and 10.04 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Credit Extension in
accordance with the terms of this Agreement; provided, however, if any Lender or
any Designated Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Designated Lender to perform its obligations hereunder or to issue,
make, maintain, fund or charge interest with respect to any Credit Extension to
any Designated Borrower which is a Foreign Subsidiary or GPA PS 3 then, on
notice thereof by such Lender to the Company through the Administrative Agent,
and until such notice by such Lender is revoked, any obligation of such Lender
to issue, make, maintain, fund or charge interest with respect to any such
Credit Extension shall be suspended. Upon receipt of such notice, the Credit
Parties shall, take all reasonable actions requested by such Lender to mitigate
or avoid such illegality.


3.3Inability to Determine Rates.


(a)If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Base Rate component of the Base Rate,
the utilization of the Eurocurrency Base Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice and during such period
Base Rate Loans shall be made and continued based on the interest rate
determined by the greater of clauses (a) and (b) in the definition of Base Rate.
Upon receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of (or conversion to) Base
Rate Loans in Dollars in the amount specified therein.


(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the affected Lenders notify the Company that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice





--------------------------------------------------------------------------------





thereof.


3.4Increased Costs.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in Section 3.04(e) or the Eurocurrency
Rate) or the L/C Issuer;


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Base Rate (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company will pay (or cause the
applicable Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.


(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loan held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.


(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased





--------------------------------------------------------------------------------





costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


(e)Additional Reserve Requirements. To the extent not already reflected in the
calculation of any interest rate, the Company shall pay (or cause the applicable
Borrower to pay) to each Lender or the L/C Issuer, as the case may be, as long
as such Lender or the L/C Issuer shall be required to comply with any reserve
ratio requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender or
the L/C Issuer (as determined by such Lender or the L/C Issuer in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Loan; provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender or the L/C Issuer. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable 10 days from receipt of such notice.


3.5Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:


(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the applicable
Borrower;


(c)any failure by any Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or


(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;


including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Borrower to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.


For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate used
in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.


3.6Mitigation Obligations; Replacement of Lenders.







--------------------------------------------------------------------------------





(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender or the L/C Issuer gives a notice pursuant to
Section 3.02, then such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates (provided, in any event, that any
Loans extended to a Borrower governed by the laws of The Netherlands can only be
assigned to another legal entity if the assignee will acquire a Loan of at least
EUR 100,000 (or its equivalent in another currency) or otherwise qualifies as a
PMP), if, in the judgment of such Lender or the L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or the L/C Issuer to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the L/C Issuer. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 10.13.


3.7Survival. All of the Borrowers’ obligations under this Article III shall
survive the termination of the commitments and the repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.



ARTICLE IV
CONDITIONS PRECEDENT


4.1Conditions to Effectiveness and Initial Credit Extension. The occurrence of
the Closing Date and the obligation of the L/C Issuer each Lender to make its
initial Credit Extension hereunder on the Closing Date is subject to
satisfaction of the following conditions precedent:


(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.


(b)The Administrative Agent (or its counsel) shall have received (i) from each
Borrower, a Note for each Lender as has been requested by such Lender, (ii) from
the Guarantors, the Subsidiary Guaranty signed by all such parties and (iii)
from the Company, the Company Guaranty signed by the Company.


(c)The Administrative Agent shall have received the favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date), in a form reasonably satisfactory to the Administrative Agent, and
covering such other matters relating to the Credit Parties, this Agreement, the
Loan Documents or the Transactions as the Required Lenders shall reasonably
request. The Borrowers hereby request such counsel to deliver such opinions.


(d)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization of the Transactions to which such Credit Party is a party, and any
other legal matters relating to the Credit Parties, this Agreement, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.


(e)The Administrative Agent shall have received a certificate, dated the Closing
Date and signed





--------------------------------------------------------------------------------





by the Chief Executive Officer of the Company, the President of the Company or a
Financial Officer of the Company, confirming that:


(i)on the Closing Date, both before and after giving effect to the Credit
Extensions and the other Transactions occurring on such date, no Default or
Event of Default shall have occurred and be continuing; and


(ii)the representations and warranties contained in Article V of this Agreement
(including, without limitation, the representation and warranty set forth in
Section 5.04(b)) shall be true in all material respects on and as of the date of
such Borrowing except for changes expressly permitted herein and except to the
extent that such representations and warranties relate solely to an earlier date
(in which event such representations and warranties shall have been true in all
material respects on and as of such earlier date).


(f)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including (i) any fees payable
under this Agreement or the Fee Letter, and (ii) to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company hereunder.


(g)The Administrative Agent shall have received certified copies of all
consents, approvals, authorizations, registrations, filings and orders required
to be made or obtained by all Borrowers and all Guarantors in connection with
the financings evidenced by this Agreement and the other Transactions, and all
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired, and no investigation or inquiry by any Governmental Authority in
respect of such financings or other Transactions shall be ongoing.


(h)Since May 31, 2014, there shall have occurred no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, that have had, or
are reasonably expected to have, a Material Adverse Effect.


(i)No actions, suits or other legal proceedings shall be pending or, to the
knowledge of the Company, threatened, against or affecting the Borrowers or the
Guarantors and seeking to enjoin, restrain, or otherwise challenge or contest
the validity of the financings evidenced by this Agreement or the other
Transactions. The Company shall have delivered or otherwise made available to
the Administrative Agent and the Lenders the consolidated financial statements
for the Company and its Subsidiaries for the Fiscal Year ended May 31, 2014,
including balance sheet and income and cash flow statements, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, and the consolidated financial statements of the Company
and its Subsidiaries for the Fiscal Quarter and year-to-date period ended
February 28, 2015, and such other financial information as the Administrative
Agent or the Required Lenders may have reasonably requested.


(j)The Company shall have duly completed and submitted to the Administrative
Agent a Loan Notice for funding of its Loans, and the Administrative Agent shall
have received, not less than three Business Days prior to the Closing Date, a
fully-executed Funding Indemnity Letter.


(k)The Administrative Agent shall have received evidence that (i) the 2014
Credit Agreement shall have been amended and restated concurrently with the
Closing Date and all indebtedness thereunder shall have been repaid concurrently
with the Closing Date and (ii) the 2014 Term Loan Agreement shall have been
amended and restated concurrently with the Closing Date and all indebtedness
thereunder shall have been repaid concurrently with the Closing Date.


(l)Each Lender shall have obtained all applicable licenses, consents, permits
and approvals as deemed necessary by such Lender in order to execute and perform
the transactions contemplated by the Loan Documents (and each Lender that has
signed this Agreement shall be deemed to have represented that





--------------------------------------------------------------------------------





the requirements of this clause (l) have been met with respect to such Lender).


(m)The Administrative Agent shall have received all other documents,
certificates, and other information as the Administrative Agent may reasonably
request.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


4.2Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


(a)The representations and warranties of the Company and each other Credit Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith (or,
in the case of any incurrence of any Incremental Term Loan in connection with a
Limited Conditionality Acquisition, certain specified representations and
acquisition agreement representations to be agreed by the Company and the
Lenders providing such Incremental Term Loan), shall be true and correct on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.


(b)No Default (or, in the case of any incurrence of any Incremental Term Loan in
connection with a Limited Conditionality Acquisition, no Specified Event of
Default) shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds thereof.


(c)The Administrative Agent and, if applicable, the L/C Issuer and/or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


(d)In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Required Lenders (in
the case of any Loans to be denominated in an Alternative Currency) or the L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.


Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension. Notwithstanding the foregoing, prior to the termination of the
Revolving Commitments, any waiver of a Default in connection with a Request for
Credit Extension for a Revolving Loan must be signed by the Revolving Lenders
(other than Defaulting Lenders) holding at least a majority of the unfunded
Revolving Commitments, the outstanding Revolving Loans, Swing Line Loans, L/C
Obligations and participations therein.



ARTICLE V
REPRESENTATIONS AND WARRANTIES


Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:


5.1Organization; Powers. The Company and each of its Subsidiaries is duly
organized, validly existing and in good standing, where relevant, under the laws
of the jurisdiction of its organization, has all requisite power and





--------------------------------------------------------------------------------





authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.


5.2Authorization; Enforceability. The Transactions are within each Credit
Party’s organizational powers and have been duly authorized by all necessary
organizational action and, if required, the action by the holders of such Credit
Party’s Equity Interests. This Agreement and each other Loan Document has been
duly executed and delivered by each Credit Party thereto and constitutes a
legal, valid and binding obligation of each Credit Party, enforceable in
accordance with its terms, subject to applicable Debtor Relief Law and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.


5.3Governmental Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
Organization Documents of any of the Credit Parties or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon any of the Credit
Parties or its assets (including either of the Existing Credit Agreements), and
(d) will not result in the creation or imposition of any Lien on any asset of
any of the Credit Parties, other than as expressly permitted by the Loan
Documents.


5.4Financial Condition; No Material Adverse Change.


(a)The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the Fiscal Year ended May 31, 2014, reported on by Deloitte & Touche LLP,
independent public accountants, and
(ii) as of and for the Fiscal Quarter and the portion of the Fiscal Year ended
February 28, 2015, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.


(b)Since May 31, 2014, there have been no events, acts, conditions or
occurrences, singly or in the aggregate, that have had or could reasonably be
expected to have a Material Adverse Effect.


5.5Properties.


(a)Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property sufficient for the
conduct of its business, except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes, in each case free and clear of all
Liens except as expressly permitted by the Loan Documents.


(b)Each of the Company and its Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business, free and clear
of all Liens except as expressly permitted by the Loan Documents, and the use
thereof by the Company and its Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


5.6Litigation and Environmental Matters.


(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.





--------------------------------------------------------------------------------







(b)Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, or (ii) has
become subject to any Environmental Liability.


5.7Compliance with Laws and Agreements. Except where such compliance is being
contested in good faith by appropriate proceedings, each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.


5.8Investment Company Status. Neither the Company nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.


5.9Taxes. Each of the Company and its Subsidiaries has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Company or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.


5.10ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.


5.11Subsidiaries. Schedule 5.11 to this Agreement lists each Subsidiary of the
Company as of the First Amendment Effective Date and accurately sets forth for
such Subsidiary the type of entity, its jurisdiction of organization, the
holders of its Equity Interests, and whether as of such date such Subsidiary is
a Significant Subsidiary and/or a Material Subsidiary.


5.12Margin Securities. Neither the Company nor any of its Subsidiaries (i) is
engaged in the business of purchasing or carrying “margin stock” as defined in
Regulation U of the Board or (ii) has used any proceeds of any Loans or Letters
of Credit to purchase or carry any such “margin stock” contrary to the
provisions of Regulation U or Regulation X of the Board.


5.13Disclosure. None of the reports, financial statements, certificates and
other information furnished by or on behalf of any Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading at the time made
or delivered; provided that, with respect to projected financial information,
the Borrowers represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.


5.14Taxpayer Identification Number; Other Identifying Information. As of the
First Amendment Effective Date, the true and correct (a) U.S. taxpayer
identification number of the Company and (b) unique identification number of
each Credit Party that has been issued by its jurisdiction of organization, are
each set forth on Schedule 10.02.


5.15OFAC. None of Credit Parties, nor any of their Subsidiaries, nor, to the
knowledge of the Credit Parties and their Subsidiaries, any director, officer,
employee or Affiliate thereof, nor, to the knowledge of the Credit Parties, any
agent of the Borrowers or any Subsidiary that will act as agent on behalf of the
Borrowers or such Subsidiary in connection with the credit facility established
hereby, is (i) currently the subject of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals or HMT’s Consolidated List of Financial
Sanctions Targets and the





--------------------------------------------------------------------------------





Investment Ban List or (iii) located, organized or resident in a Designated
Jurisdiction.


5.16Anti-Corruption Laws. The Credit Parties and their Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions with
authority or jurisdiction over the Borrowers or their Subsidiaries and have
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with such laws.


5.17Perfection of Security Interests in the Collateral. The Collateral Documents
create valid security interests in, and Liens on, the Collateral purported to be
covered thereby, which security interests and Liens are currently perfected
security interests and Liens, prior to all other Liens other than Permitted
Encumbrances.


5.18Solvency. The Company and its Subsidiaries, on a consolidated basis, are
Solvent.


5.19EEA Financial Institution Status. Neither the Company nor any other Credit
Party is an EEA Financial Institution.



ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower covenants and agrees with the Lenders
and the Administrative Agent that:


6.1Financial Statements and Other Information. The Company will furnish to the
Administrative Agent and each Lender:


(a)within 90 days after the end of each Fiscal Year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Year, setting forth
in each case in comparative form the figures for the previous Fiscal Year, all
reported on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit (other than any qualification that results solely from a current maturity
of any Loans) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;


(b)within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Company, its consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such Fiscal
Quarter and the then elapsed portion of the Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous Fiscal
Year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;


(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate signed by a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 7.08 and 7.09,
(iii) an updated copy of the schedules to the Security Agreement or a
certification that no such updates are needed, (iv) describing in reasonable
detail any change in GAAP or in the application thereof that has occurred since
the date of the audited financial statements for the immediately preceding
Fiscal Year that is material with respect to the financial statements





--------------------------------------------------------------------------------





accompanying such certificate and (v) if the Leverage Ratio is greater than or
equal to 3.50 to 1.0 and the Term B-2 Loan is outstanding, in the case of a
Compliance Certificate delivered in connection with the financial statements
delivered under Section 6.01(a), setting forth reasonably detailed calculations
of Excess Cash Flow (which delivery may, unless the Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);


(d)promptly after the same become publicly available, copies of all annual and
quarterly reports filed by the Company or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of the Securities and Exchange Commission, or with any national
securities exchange, as the case may be;


(e)promptly upon the receipt thereof, a copy of any management letter or
management report prepared by the Company’s independent certified public
accountants in conjunction with the financial statements described in Section
6.01(a);


(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and


(g)not later than 75 days (or in the case of the first Fiscal Year beginning
after the consummation of the Heartland Acquisition, not later than 120 days)
after the beginning of each Fiscal Year of the Company, commencing with the
first Fiscal Year beginning after the consummation of the Heartland Acquisition,
an annual business plan and budget of the Company and its Subsidiaries
containing, among other things, pro forma financial statements for each quarter
of such Fiscal Year.


Notwithstanding the foregoing requirements for delivery of annual and quarterly
financial statements and reports and other filings in Section 6.01(a), (b) and
(d) above (to the extent such documents are included in material otherwise filed
with the SEC), and notices required to be given pursuant to Section 6.02, such
delivery and notice requirements may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent) including, to the extent the Lenders and the
Administrative Agent have access thereto and such documents are available
thereon, the EDGAR Database and sec.gov; provided that the Company shall notify
the Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


The Company hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to either of
the Company or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities. The Company hereby agrees
that so long as the Company is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the







--------------------------------------------------------------------------------





word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, MLPFS and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Company
or its securities for purposes of United States Federal and state securities
laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and MLPFS shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated as “Public Side Information.” Notwithstanding the
foregoing, the Company shall be under no obligation to mark any Borrower
Materials “PUBLIC.”


6.2Notices of Material Events. The Company will furnish to the Administrative
Agent and each Lender prompt (and in any event within five Business Days)
written notice of the following:


(a)the occurrence of any Default or Event of Default;


(b)the filing or commencement of any actions, suits or proceedings by or before
any arbitrators or Governmental Authorities against or affecting the Company or
any Subsidiaries or other Affiliates thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;


(c)if and when the Company or any member of the ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any Reportable Event with respect to any
Plan which might reasonably be expected to constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such Reportable Event, a
copy of the notice of such Reportable Event given or required to be given to the
PBGC, (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice, or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice, in each case where such Reportable
Event, withdrawal liability, termination or appointment could reasonably be
expected to have or cause a Material Adverse Effect; and


(d)the cancellation or termination of any material agreement or the receipt or
sending of written notice of default or intended termination or cancellation of
any material agreement, in any case that could reasonably be expected to have a
Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


6.3Maintenance of Existence. Each Borrower shall at all times maintain its legal
existence in the jurisdiction of its organization. The Company shall cause each
of the Credit Parties and each of the Material Subsidiaries to maintain its
legal existence; provided, that (i) the Company may merge or dissolve any
applicable Credit Party or Material Subsidiary from time to time if (x) the
Company has determined that such dissolution is desirable, and (y) such
dissolution could not reasonably be expected to have or cause a Material Adverse
Effect, or (ii) the Company or any Subsidiary may eliminate or discontinue a
business line pursuant to Section 7.03(d).


6.4Payment of Obligations. The Company will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could reasonably be expected to result in a


Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(b) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.







--------------------------------------------------------------------------------





6.5Maintenance of Properties; Insurance.


(a)The Company will, and will cause each of its Subsidiaries to, (i) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, (ii) maintain and keep in full force and effect all rights in respect of
Intellectual Property used in the business of the Company and its Subsidiaries,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect, and (iii) maintain, with financially sound and
reputable insurance companies or through adequate self-insurance programs,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations or consistent with past practices of the Company and such
Subsidiaries.


(b)Without limiting the foregoing, the Company will, and will cause each of its
Subsidiaries to, (i) maintain, if available, fully paid flood hazard insurance
on all real property that is located in a special flood hazard area and that
constitutes Collateral, on such terms and in such amounts as required by The
National Flood Insurance Reform Act of 1994 and all other applicable laws and
regulations or as otherwise reasonably required by the Administrative Agent,
(ii) furnish to the Administrative Agent evidence of the renewal (and payment of
renewal premiums therefor) of all such policies prior to the expiration or lapse
thereof, and (iii) furnish to the Administrative Agent prompt written notice of
any redesignation of any such improved real property into or out of a special
flood hazard area.


(c)The Company will, and will cause each of its Subsidiaries to cause the
Administrative Agent and its successors and assigns to be named as lender’s loss
payee or mortgagee, as its interest may appear, and/or additional insured with
respect to any such insurance providing liability coverage or coverage in
respect of any Collateral, and cause each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty days (or such lesser amount as the Administrative
Agent may agree) prior written notice before any such policy or policies shall
be altered or canceled.


6.6Books and Records; Inspection Rights. The Company will (i) keep, and cause
each of its Subsidiaries to keep, proper books of record and account in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities; and (ii)
permit, and cause each of its Subsidiaries to permit, representatives of any
Lender, after written notice to an officer of the Company or Subsidiary, at such
Lender’s expense during any period in which a Default or Event of Default is not
in existence and at the Company’s expense during any period in which a Default
or Event of Default is in existence, to visit (which date of visit shall be two
(2) Business Days after the date such request is made or any earlier date as may
be mutually agreed by the Company and such Lender) and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants. The Company agrees to cooperate and assist in such visits and
inspections, in each case at such reasonable times and as often as may
reasonably be desired. Notwithstanding the foregoing, during any period in which
no Event of Default is in existence,
neither the Administrative Agent nor any Lender may engage in (i) more than two
inspections per Fiscal Year or (ii) discussions with the Company’s independent
public accountants, unless the Company shall have otherwise consented to same.


6.7Compliance with Laws. The Company will, and will cause each of its
Subsidiaries and each of its ERISA Affiliates to, comply with applicable laws
(including but not limited to ERISA), regulations, executive orders, and similar
requirements of governmental authorities (including but not limited to PBGC),
except where the necessity of such compliance is being contested in good faith
through appropriate proceedings or except where the noncompliance with which
could not be reasonably expected to cause or result in a Material Adverse
Effect.


6.8Use of Proceeds. The proceeds of the Loans shall be used solely (a) to
refinance existing Indebtedness and pay fees, costs and expenses related thereto
(b) to finance Acquisitions and the fees and expenses related thereto,





--------------------------------------------------------------------------------





(c) to pay fees and expenses incurred in connection with this Agreement and/or
(a)
for other lawful corporate purposes (including, without limitation, share
repurchases).



6.9Additional Guarantors. (a) Not later than 30 days (or such longer period as
the Administrative Agent may agree) after the date required for delivery of any
quarterly or annual financial statements pursuant to Section 6.01, if any
Domestic Subsidiary (other than a Bank Subsidiary or an Excluded Domestic
Subsidiary) that is not a Guarantor as of the period end date of such financial
statements would qualify as of such period end date as a Material Subsidiary or
if such Subsidiary would be required to become a Guarantor to comply with the
aggregate limitations set forth in the definition of Material Subsidiary or (b)
with respect to any Domestic Subsidiary that is not required to become a
Guarantor pursuant to clause (a) of this Section 6.09, at the option of the
Company, the Company shall cause such Subsidiary to execute and deliver to the
Administrative Agent a Subsidiary Guaranty Supplement pursuant to which such
Subsidiary agrees to be bound by the terms and provisions of the Subsidiary
Guaranty, accompanied by (i) all other Loan Documents related thereto, (ii)
certified copies of the certificates or articles of incorporation, organization
or formation, by-laws, limited liability company agreements, partnership
agreements, and other applicable Organization Documents, appropriate authorizing
resolutions of the board of directors, board of managers, or comparable body,
and opinions of counsel for such Subsidiary comparable to those delivered
pursuant to Section 4.01, and (iii) such other documents as the Administrative
Agent may reasonably request.


6.10Anti-Corruption Laws. Maintain and enforce policies and procedures
reasonably designed to promote and achieve compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions with authority or
jurisdiction over the Borrowers or their Subsidiaries.


6.11Pledged Assets.


(a)Equity Interests. The Company shall, and shall cause its Domestic
Subsidiaries that are Credit Parties to, cause (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than Foreign
Subsidiary Holding Companies and Bank Subsidiaries) directly owned by such
Credit Party and (ii) (x) 65% (or such greater percentage that, due to a change
in an applicable Law after the Closing Date, (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any material adverse tax consequences in
each case as reasonably determined by the Company in consultation with the
Administrative Agent) of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)); provided that
for purposes of this Section 6.11, any convertible preferred equity certificate
shall be deemed to be Equity Interests entitled to vote and (y) 100% of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and each
Foreign Subsidiary Holding Company (in each case, other than any Bank
Subsidiary) directly owned by such Credit Party to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent pursuant to
the terms and conditions of the Collateral Documents, and, in connection with
the foregoing, deliver to the Administrative Agent such other documentation as
the Administrative Agent may request including, any filings and deliveries to
perfect such Liens and favorable opinions of counsel all in form and substance
reasonably satisfactory to the Administrative Agent; provided in each case that
the Company determines (in consultation with the Administrative Agent) that such
pledge would not result in adverse tax consequences.


(b)Other Property. The Company shall, and shall cause its Domestic Subsidiaries
that are Credit Parties to, cause all Collateral (other than, for the avoidance
of doubt, any Excluded Property) of each Credit Party (other than any Foreign
Subsidiary Borrower) to be subject at all times to first priority (subject to
any obligations secured by a Settlement Lien which are subject to any Customary
Settlement Lien Intercreditor Agreement), perfected and, in the case of owned
real property, title insured Liens in favor of the Administrative Agent to
secure the Obligations pursuant to the Collateral Documents (subject to
Permitted Encumbrances) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
request including filings and deliveries necessary to perfect such Liens,





--------------------------------------------------------------------------------





Organization Documents, resolutions, Real Property Security Documents and
favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to the Administrative Agent. Notwithstanding anything in
this Agreement to the contrary, in no event will any Mortgage be executed and
delivered, or required to be executed and delivered, in regard to any real
property until the date that is forty-five (45) days after the date on which the
Administrative Agent has made available to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is a Flood Hazard Property, the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Administrative Agent
(A) as to the fact that such real property is a Flood Hazard Property and (B) as
to whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program; and (iii) if such notice
is required to be provided to the applicable Loan Party and flood insurance is
available in the community in which such real property is located, evidence of
required flood insurance with respect to such real property.


(c)Limitations. Notwithstanding anything contained herein to the contrary, no
Credit Party shall be required to (i) grant to the Administrative Agent
perfection through control agreements or perfection by control with respect to
any Collateral (other than delivery of certificated pledged Equity Interests and
promissory notes constituting Collateral, in each case to the extent required by
the Security Agreement), including control agreements with respect to deposit
accounts, securities accounts, and commodities accounts or (ii) take any actions
under or execute any documents or instruments governed by the laws of any
jurisdiction other than the United States or any state thereof to grant, perfect
or provide for the enforcement of any security interest.


(d)
Collateral Release.



(i)Notwithstanding anything contained herein or any other Loan Document to the
contrary, all Liens in favor of the Administrative Agent on the Collateral
securing the Obligations shall be released upon the satisfaction of the
following conditions precedent (the date on which such Liens are released being
the “Release Date”): (i) receipt by the Administrative Agent of written notice
from the Company at least ten (10) Business Days prior to the Release Date,
specifying the proposed Release Date; (ii) as of the Release Date, the only
Loans outstanding shall be Revolving Loans, the Existing Term Loan, and any
Incremental Term Loan (other than any Incremental Term Loan structured as a term
loan B); (iii) as of the Release Date, no Default or Event of Default shall have
occurred and be continuing; (iv) as of the Release Date, there shall be no Lien
on all or substantially all of the Collateral that was pari passu to the Liens
on the Collateral securing the Obligations immediately prior to the Release
Date; (v) immediately after giving pro forma effect to the release of Collateral
and all other transactions consummated in connection therewith in contemplation
of the Release Date, the Credit Parties shall be in compliance with the
Pre-Collateral Financial Covenants computed as of the end of the period of
twelve months most recently ended for which the Company has delivered financial
statements pursuant to Section 6.01(a) or (b); (vi) receipt by the
Administrative Agent of a certificate, dated the Release Date and executed by a
Financial Officer of the Company, confirming the satisfaction of the conditions
set forth in clauses (iii), (iv) and (v) above; and (vii) this Agreement shall
have been amended in accordance with Section 6.11(d)(ii) below.


(ii)This Agreement and the other Loan Documents shall be amended prior to or as
of the Release Date to implement such changes to this Agreement and the other
Loan Documents as the Administrative Agent deems necessary to give effect to the
release of Liens contemplated by this Section 6.11(d) (including amendments to
this Agreement to replace Sections 7.08 and 7.09 with sections implementing the
Pre-Collateral Financial Covenants), and the Lenders hereby authorize the
Administrative Agent to enter into such amendments.


6.12Maintenance of Ratings. At all times while the Term B-2 Loan is outstanding,
the Company shall use commercially reasonable efforts (which shall include the
payment by the Company of customary rating agency





--------------------------------------------------------------------------------





fees and cooperation with information and data requests by Moody’s and S&P in
connection with their ratings process) to obtain and maintain the Ratings (but
not a specific Rating).



ARTICLE VII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower covenants and agrees with the Lenders
and the Administrative Agent that:


7.1Indebtedness. No Credit Party will, and no Credit Party will permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, other than:


(a)Indebtedness of the Company and its Subsidiaries (determined before giving
effect to the Heartland Acquisition) existing on the Heartland Acquisition
Closing Date, which Indebtedness was not created or incurred in contemplation of
such event;


(b)purchase money Indebtedness (including obligations in respect of capital
leases) hereafter incurred to finance the purchase of fixed assets, and
renewals, refinancings and extensions thereof; provided that (i) the aggregate
outstanding principal amount of all such Indebtedness shall not exceed
$50,000,000 at any one time outstanding; and (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed;
(c)intercompany Indebtedness permitted under Section 7.12; provided that in the
case of Indebtedness owing by a Credit Party to a Foreign Subsidiary such
Indebtedness shall be subordinated prior to the Obligations in a manner and to
an extent reasonably acceptable to the Administrative Agent;


(d)
Indebtedness under the Loan Documents;



(e)Indebtedness arising from the renewal or extension of any Indebtedness
described in clauses (a) or (f); provided that the amount of such Indebtedness
is not increased and any Liens securing such Indebtedness attached only to the
assets previously serving as collateral for such Indebtedness prior to such
renewal or extension;


(f)Indebtedness owing by any Subsidiary that was in existence at the time such
Person first became a Subsidiary, or at the time such Person was merged into or
consolidated with a Subsidiary, which Indebtedness was not created or incurred
in contemplation of such event; provided that such Indebtedness is at the time
permitted pursuant to the terms of Section 7.02 (in the case of any Indebtedness
secured by any Liens on assets of such Subsidiary); provided that the aggregate
amount of Indebtedness under this clause (f) shall not exceed $50,000,000 at any
one time outstanding;


(g)Indebtedness resulting from Surety Indemnification Obligations of such
Subsidiary;


(h)Indebtedness, if any, which may be deemed to exist with respect to Swap
Agreements;


(i)Indebtedness, if any, that may exist in respect of deposits or payments made
by customers or clients of such Subsidiaries;


(j)Indebtedness owed in respect of any netting services, overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds or in respect of
letters of credit or bankers’ acceptances supporting trade payables;


(k)to the extent constituting Indebtedness, contingent liabilities in respect of
any indemnification, adjustment of purchase price, non-compete, consulting,
deferred compensation and similar obligations;





--------------------------------------------------------------------------------







(l)Indebtedness representing deferred compensation to directors, officers,
employees, members of management, managers and consultants of a Subsidiary
incurred in the ordinary course of business;


(m)Guarantees in respect of Indebtedness permitted to be incurred pursuant to
this Section 7.01;


(n)Indebtedness incurred to finance workers’ compensation, health, disability or
life insurance or which finances other employee benefits or property, casualty
or liability insurance, or self-insurance, in each case, in the ordinary course
of business;


(o)unsecured Indebtedness of the Company and its Subsidiaries; provided that (i)
at the time of incurrence of such Indebtedness, no Default exists or would
result therefrom; (ii) after giving pro forma effect to the incurrence of such
Indebtedness, the Credit Parties shall be in compliance with the financial
covenants set forth in Section 7.08 and 7.09 recomputed as of the end of the
period of twelve months most recently ended for which the Company has delivered
financial statements pursuant to Section 6.01(a) or (b);


(p)Indebtedness of Subsidiaries that are not Credit Parties in an aggregate
amount not to exceed $75,000,000 at any one time outstanding;


(q)Indebtedness in an aggregate principal amount of up to $50,000,000 consisting
of letters of credit or bank guaranties issued to support the obligations of the
Company or any Subsidiary incurred in the ordinary course of business;


(r)
Indebtedness in connection with any Permitted Sale-Leaseback;



(s)Permitted Incremental Equivalent Debt in an aggregate principal amount not to
exceed the then applicable Incremental Amount;


(t)
Indebtedness under Secured Cash Management Agreements;



(u)other Indebtedness not described in clauses (a) through (t) so long as on the
date of such incurrence or creation of such Indebtedness, the aggregate
principal amount of such Indebtedness does not exceed the greater of (i)
$150,000,000 and (ii) an amount equal to 15% of EBITDA as at the end of the
Company’s most recently ended Fiscal Quarter (for the twelve month period then
ended) for which financial statements have been made available, or are required
to have been made available, to the Administrative Agent prior to such date;


(v)Indebtedness pursuant to any Permitted Refinancing of any obligations
described in clauses (a) through (u) not otherwise permitted hereunder; and


(w)all premiums (if any), interest, fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (v).


7.2Liens. No Credit Party will, nor will any Credit Party permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:


(a)(i) Liens on the assets of the Company and its Subsidiaries (determined after
giving effect to the Heartland Acquisition) existing on the Heartland
Acquisition Closing Date, securing Indebtedness outstanding on the Heartland
Acquisition Closing Date, which Indebtedness and Liens were not created or
incurred in contemplation of such event;


(i)Liens securing Indebtedness permitted under Section 7.01(f);







--------------------------------------------------------------------------------





(ii)Liens securing Indebtedness permitted under Section 7.01(b); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) such Liens attach to such property
concurrently with or within eighteen months after the acquisition thereof;


(b)Liens securing Indebtedness owing by the Company or any Subsidiary to any
Credit Party;


(c)Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by either of the foregoing clauses
(a) or (b) of this Section; provided that (i) such Indebtedness is not secured
by any additional assets, and (ii) the amount of such Indebtedness secured by
any such Lien is not increased;


(d)
Permitted Encumbrances;



(e)Liens on cash and cash equivalents deposited or pledged in the ordinary
course of business to secure Surety Indemnification Obligations;


(f)Liens arising due to any cash pooling, netting or composite accounting
arrangements;


(g)other Liens securing Indebtedness so long as on the date of such creation,
incurrence or assumption of such Lien the aggregate amount of Indebtedness
secured by such Liens shall not exceed in the aggregate at any one time
outstanding the greater of (i) $100,000,000 and
(ii) an amount equal to ten percent (10%) of EBITDA as at the end of the
Company’s most recently ended Fiscal Quarter (for the twelve month period then
ended) for which financial statements have been made available, or are required
to have been made available, to the Administrative Agent prior to such date;


(h)
Liens on any asset of a Person that is not a Credit Party; and



(i)
Liens in connection with any Permitted Sale-Leaseback.



7.3Consolidations, Mergers and Sales of Assets. No Credit Party will, nor will
any Credit Party permit any of its Material Subsidiaries to, consolidate or
merge with or into, or effect any Asset Sale to, any other Person, or
discontinue or eliminate any Material Subsidiary or business segment, provided
that:


(a)the Company may merge with another Person if (i) the Company is the
corporation surviving such merger and (ii) immediately after giving effect to
such merger, no Default or Event of Default shall have occurred and be
continuing;


(b)any Borrower (other than the Company) may merge with another Person if (i)
such Borrower is the Person surviving such merger, and (ii) immediately after
giving effect to such merger, no Default or Event of Default shall have occurred
and be continuing;


(c)Subsidiaries other than the Borrowers (i) may merge with another Subsidiary;
provided that if one of the Persons involved in such merger is a Credit Party,
the surviving Person or transferee in any such transaction is, by virtue of such
merger, or becomes within the period of time set forth in Section 6.09, a Credit
Party, (ii) may merge with the Company, so long as the surviving Person or
transferee in any such transaction is the Company, and (iii) may merge with
another Person (other than the Company or another Subsidiary) if (x) such
Subsidiary is the Person surviving such merger or such Person becomes a
Subsidiary by virtue thereof, and (y) no Default or Event of Default shall have
occurred and be continuing;


(d)the Company and its Subsidiaries may eliminate or discontinue business lines
and segments from time to time if such elimination or discontinuance could not
reasonably be expected to have a Material Adverse Effect;





--------------------------------------------------------------------------------







(e)so long as no Event of Default shall then have occurred and be continuing or
would result therefrom, the Company and its Subsidiaries may effect any Asset
Sale so long as the assets to be sold pursuant to all such Asset Sales during
any Fiscal Year have not contributed, in the aggregate, more than fifteen
percent (15%) of the EBITDA of the Company as of the end of the Company’s most
recently ended Fiscal Quarter (for the twelve month period then ended) for which
financial statements are available (with the determination of such contribution
to EBITDA to be made by the Company in a manner reasonably acceptable to the
Administrative Agent); provided that the aggregate amount of all assets sold
pursuant to this clause (e), calculated at the time of any such Asset Sale,
shall not have contributed, in the aggregate, more than twenty-five percent
(25%) of EBITDA of the Company as of the end of the Company’s most recently
ended Fiscal Quarter (for the twelve month period then ended) for which
financial statements are available (with the determination of such contribution
to EBITDA to be made in good faith by the Company);


(f)Subsidiaries which are formed for the sole purpose of (i) merging into
Persons that will become Subsidiaries or (ii) acquiring the assets or Equity
Interests of Persons and thereafter becoming Subsidiaries, may merge with such
Persons or consolidate those Persons’ assets with the assets of those
Subsidiaries so long as such acquisitions and related transactions are otherwise
permitted by this Agreement;


(g)the Company and its Subsidiaries may consummate the Heartland Acquisition and
may make any Asset Sales required by any Governmental Authority as a condition
to the Heartland Acquisition; provided that (i) at the time of such Asset Sale,
no Default exists or would result therefrom, (ii) immediately after giving
effect thereto, the Leverage Ratio determined on a pro forma basis as if the
Heartland Acquisition had occurred (x) is not more than 0.25x greater than the
Leverage Ratio immediately prior thereto and (y) is at least 0.25x less than the
Leverage Ratio then permitted under Section 7.08, (iii) the Ratings shall not
have been decreased (and neither Moody’s nor S&P shall have announced any such
Ratings are under review), in each case as a result of such Asset Sale and (iv)
the Net Cash Proceeds of each such Asset Sale shall be applied in accordance
with Section 2.05(b)(ii);


(h)to the extent constituting an Asset Sale, the Company and its Subsidiaries
may (i) incur Indebtedness pursuant to Section 7.01, (ii) make Restricted
Payments pursuant to Section 7.6 and (iii) may make Investments pursuant to
Section 7.12;


(i)the Company and its Subsidiaries may make any Asset Sales occurring (i) by
reason of theft, loss, physical destruction, taking or similar event with
respect to any of its property or (ii) in connection with the termination of any
lease (including any transfer or disposition of leasehold improvements or leased
assets in connection therewith);


(j)the Company and its Subsidiaries may consummate any Corporate Restructuring;
and


(k)the Company and its Subsidiaries may consummate sales, transfers or other
dispositions of assets (including Equity Interests of a Subsidiary) to the
Company or any Subsidiary; provided, that if the transferor of such assets is a
Credit Party, (i) the transferee thereof must be a Credit Party (other than a
Foreign Subsidiary Borrower) or (ii) after the consummation of the Heartland
Acquisition, to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 7.12.


7.4Lines of Business. No Borrower, nor any Significant Subsidiary (other than
any Bank Subsidiary) shall conduct or enter into any business, either directly
or through any other Subsidiary, except
for any business that is the same or substantially similar as that of the
Company or its existing Subsidiaries or such other businesses arising therefrom
or reasonably related to the payment services, financial services, transaction
processing or money transfer businesses or any business that is conducted as of
the First Amendment Effective Date. No Bank Subsidiary shall conduct or enter
into any business except for banking or similarly regulated businesses.


7.5Transactions with Affiliates. No Credit Party will, nor will any Credit Party
permit any Subsidiary





--------------------------------------------------------------------------------





to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, in any case where such
transactions, singly or in the aggregate, are material to the Company and its
Subsidiaries, taken as a whole, except (a) at prices and on terms and conditions
not less favorable to the Company or such Subsidiary in any material respect
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and any Guarantors not involving
any other Affiliate and (c) intercompany transactions permitted by Section 7.12.


7.6Restricted Payments . No Credit Party will, nor will any Credit Party permit
any Subsidiary to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:


(a)each Subsidiary may make Restricted Payments to Persons that own Equity
Interests in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;


(b)each Credit Party and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;


(c)so long as no Default exists immediately prior and after giving effect
thereto, the Company may make share repurchases in an aggregate amount not to
exceed $250,000,000 during any Fiscal Year of the Company (the “RP Basket”);


(d)the Company may make quarterly dividends with respect to its Equity Interests
at a rate of $0.01 per share per Fiscal Quarter;


(e)so long as no Default exists immediately prior and after giving effect
thereto, the Company may make other Restricted Payments; provided that after
giving effect to any such Restricted Payment on a pro forma basis, the Leverage
Ratio shall be less than or equal to 3.50 to 1.00;


(f)the Company may make repurchases of Equity Interests in the Company or any
Subsidiary of the Company deemed to occur upon the exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants;


(g)the Company and its Subsidiaries may make repurchases of capital stock of the
Company deemed to occur upon the payment by the Company of employee or director
tax liabilities arising from stock issued pursuant to stock option, restricted
stock or other equity-based incentive plans or other benefit plans approved by
the Company’s board of directors (or substantially equivalent governing body)
for employees, management or directors of the Company and its Subsidiaries;


(h)the Company and its Subsidiaries may make cash payments in lieu of the
issuance of fractional shares in connection with the exercise of warrants,
options, or other securities convertible into or exchangeable for Equity
Interests of the Company;


(i)the Company and its Subsidiaries may make Restricted Payments in connection
with the Heartland Acquisition to the extent such Restricted Payments constitute
all or any portion of the Merger Consideration (as defined in the Heartland
Merger Agreement) to be paid by the Company and its Subsidiaries by the terms of
the Heartland Merger Agreement;


(j)the Company and its Subsidiaries may make redemptions of (i) any Equity
Interests or (ii) any obligations relating to any Equity Interests having
debt-like features (such as mandatory cash dividends, mandatory redemption
provisions, or other provisions which create monetary obligations on the Company
and its Subsidiaries payable in cash during a period when Loans may be
outstanding), in the case of each of subclauses (i) and (ii), of
non-wholly-owned Subsidiaries acquired pursuant to any Permitted Acquisition or
Investment permitted by Section 7.12; provided, that after giving effect to any
such Restricted Payment





--------------------------------------------------------------------------------





on a pro forma basis, the Credit Parties shall be in compliance with the
financial covenants set forth in Section 7.08 and 7.09 recomputed as of the end
of the period of twelve months most recently ended for which the Company has
delivered financial statements pursuant to Section 6.01(a) or (b);


(k)so long as no Default exists immediately prior and after giving effect
thereto, the Company may make other Restricted Payments in an aggregate amount
not to exceed the Available ECF Amount; provided that after giving effect to any
such Restricted Payment on a pro forma basis, the Company shall be in compliance
with Section 7.08; and


(l)the payment of dividends and distributions within sixty (60) days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of this Section 7.06.


7.7Accounting Changes. No Credit Party will, nor will any Credit Party permit
any Subsidiary to, make any significant change in accounting practices, except
as required or permitted by GAAP.


7.8Leverage Ratio. The Leverage Ratio at the end of each Fiscal Quarter shall
not be greater than (i) 4.75 to 1.0 as of the end of any Fiscal Quarter ending
during the period from the Fourth Amendment Effective Date to and including June
30, 2017, (ii) 4.50 to 1.0 as of the end of any Fiscal Quarter ending during the
period from July 1, 2017 to and including June 30, 2018, (iii) 4.25 to 1.0 as of
the end of any Fiscal Quarter ending during the period from July 1, 2018 to and
including June 30, 2019, and (iv) 4.00 to 1.0 as of the end of any Fiscal
Quarter ending thereafter; provided, that for each of the four (4) Fiscal
Quarters immediately following a Qualified Acquisition, commencing with the
Fiscal Quarter in which such Qualified Acquisition was consummated (such period
of increase, the “Leverage Increase Period”), the required ratio set forth above
shall be increased by up to 0.50; provided, further that (A) there shall only be
one (1) Leverage Increase Period during the term of this Agreement, (B) in no
event shall the maximum Leverage Ratio permitted by this Agreement exceed 5.00
to 1.0, and (C) the maximum Leverage Ratio shall revert to the then-permitted
ratio (without giving effect to such increase) at the end of such four (4)
Fiscal Quarter period.


7.9Fixed Charge Coverage Ratio. The ratio of (i) EBITR to (ii) Fixed Charges as
at the end of each Fiscal Quarter shall not be less than 2.25 to 1.00 for the
twelve month period ending on the last day of such Fiscal Quarter.


7.10Sanctions. No Credit Party shall, nor shall any Credit Party permit any
Subsidiary to directly or knowingly indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or, to the knowledge of any
Credit Party, in any other manner that will result in a violation by the Company
or any of its Subsidiaries or any Lender, Arranger, Administrative Agent, L/C
Issuer, Swing Line Lender or Swap Provider of Sanctions.


7.11Anti-Corruption Laws. No Credit Party shall, nor will any Credit Party
permit any Subsidiary to directly or, to the knowledge of any Credit Party,
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 or other similar anti-corruption legislation in other jurisdictions
with authority or jurisdiction over the Borrowers or their Subsidiaries.


7.12Investments. No Credit Party will, nor will any Credit Party permit any
Subsidiary to make any Investments, except:


(a)Investments held in the form of cash or Cash Equivalents;


(b)Investments of the Company and its Subsidiaries (determined before giving
effect to the Heartland Acquisition) existing as of the Heartland Acquisition
Closing Date, which Investments were not created or incurred in contemplation of
such event;





--------------------------------------------------------------------------------







(c)Investments, directly or indirectly, in any Person that is a Credit Party
prior to giving effect to such Investment; provided, that in the case of any
such indirect Investment, such indirect Investment is ultimately received by a
Credit Party as a direct Investment substantially contemporaneously with the
making of the initial Investment;


(d)Investments by any Subsidiary that is not a Credit Party in any other
Subsidiary that is not a Credit Party;


(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(f)
Guarantees permitted by Section 7.01;



(g)
Permitted Acquisitions;



(h)loans and advances to officers, employees, consultants and independent
contractors in an aggregate amount outstanding not to exceed $5,000,000;


(i)Investments consisting of non-cash consideration received in the form of
securities, notes or similar obligations in connection with Asset Sales not
prohibited by this Agreement;


(j)Investments to the extent that payment for such Investments is made solely
with the Equity Interests of the Company;


(k)Investments in connection with the Heartland Acquisition and Investments held
by Heartland and its Subsidiaries on the Heartland Acquisition Closing Date; and


(l)
Investments in any Subsidiary in connection with the Corporate Restructuring;
and



(m)to the extent constituting Investments, transactions permitted by Section
7.03 (other than Sections 7.03(h)(iii) and 7.03(k)(ii)) and Restricted Payments
permitted by Section 7.06;


(n)Investments consisting of prepaid expenses, pledges or deposits made in the
ordinary course of business;


(o)Investments of a nature not contemplated in the foregoing clauses in an
aggregate amount outstanding not to exceed $150,000,000 during any Fiscal Year
of the Company, as such amount may be increased by the unused portion of the RP
Basket during such Fiscal Year;


(p)Investments of a nature not contemplated in the foregoing clauses; provided
that after giving effect to any such Investment on a pro forma basis, the
Leverage Ratio shall be less than 3.50 to 1.00; and


(q)Investments in an aggregate amount not to exceed at any time the Available
ECF Amount; provided, that after giving effect to any such Investment on a pro
forma basis, the Company shall be in compliance with Section 7.08.


7.13Burdensome Agreements. No Credit Party shall, nor will any Credit Party
permit any Subsidiary to enter into, or permit to exist, any Contractual
Obligation that encumbers or restricts the ability of any such Person to (a)
make Restricted Payments to any Credit Party, (b) pay any Indebtedness or other
obligation owed to any Credit Party, (c) make loans or advances to any Credit
Party, (d) transfer any of its property to any Credit Party, (e) pledge its
property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof





--------------------------------------------------------------------------------





or (f) in the case of a Person required by the Loan Documents to be a Credit
Party, act as a Credit Party pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (a) through (e) above) for (i) this
Agreement and the other Loan Documents, (ii) any document, instrument or
restriction relating to Indebtedness incurred pursuant to Section 7.01(b);
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (iii) any document,
instrument or restriction relating to Settlement Obligations or Indebtedness
incurred pursuant to Section 7.01(a), 7.01(e), 7.01(f), 7.01(m), 7.01(o),
7.01(p), 7.01(s), 7.01(u) or 7.01(v), (iv) any Permitted Encumbrance or any
document or instrument governing any Permitted Encumbrance; provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Encumbrance or (v) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 7.03 pending the consummation of such sale.



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.1Events of Default. Any of the following shall constitute an Event of Default:


(a)The Company or the applicable Borrower shall fail to pay when and as required
to be paid herein, and in the currency required herein, any principal of any
Loan or any L/C Obligation;


(b)the Company or the applicable Borrower shall fail to pay any interest on any
Loan or on any L/C Obligation or any fee or any other amount (other than an
amount referred to in clause (a) of this Article) payable under this Agreement,
when and as the same shall become due and payable, and such failure shall
continue unremedied thereafter for a period of five Business Days;


(c)any representation or warranty made or deemed made in writing by or on behalf
of any Borrower or any Subsidiary in or in connection with this Agreement, in
any other Loan Document, or any amendment or modification hereof or waiver
hereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been untrue or
incorrect in any material respect when made or deemed made;


(d)the Company or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02(a), Section 6.03 (with respect
to the Company’s existence) or Section 6.08, or in Article VII; provided, that
the failure to observe or perform the covenants set forth in Sections 7.08 and
7.09 shall not in and of itself constitute an Event of Default with respect to
the Term B-2 Loan unless the Required Financial Covenant Lenders have
accelerated the Existing Term Loan, any Incremental Term Loan, the Term A-2 Loan
and any Revolving Loans then outstanding as a result of such breach and such
declaration has not been rescinded on or before the date on which the Term B-2
Lenders declare an Event of Default in connection therewith;


(e)any Credit Party or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a), (b), (c) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after (i) any officer
of any Borrower becomes aware thereof, or (ii) notice thereof from the
Administrative Agent to the Company (which notice will be given at the request
of any Lender);


(f)the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or within any
applicable grace period for such payment;


(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or





--------------------------------------------------------------------------------





both) the holders of any Material Indebtedness or any trustees or agents on its
or their behalf to cause any Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness or Indebtedness of a Subsidiary that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or of all the Equity Interests of such Subsidiary, as the case may be, in a
transaction otherwise expressly permitted under this Agreement, and such
Indebtedness is paid at or prior to the time it becomes due as a result of such
transaction;


(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Borrower or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any Debtor Relief Law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law, (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or cease to pay its debts
generally as such debts become due, (vi) take any action for the purpose of
effecting any of the foregoing;


(j)one or more final judgments for the payment of money in an aggregate amount
in excess of $75,000,000 (exclusive of amounts covered by insurance) shall be
rendered against the Company, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed or deferred, or the judgment or
judgments shall not have been paid in full or otherwise released or discharged;


(k)the Company or any of its ERISA Affiliates shall fail to pay when due any
material amount which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
shall be filed under Title IV of ERISA by the Company, any of its ERISA
Affiliates, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans or a
proceeding shall be instituted by a fiduciary of any such Plan or Plans to
enforce Section 515 or 4219(c) (5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or federal tax liens and/or liens of
the PBGC under Section 4068 of ERISA shall be rendered or filed against the
Company or any of its ERISA Affiliates which shall continue unsatisfied,
unreleased and unstayed for a period of 60 days; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or the Company or any of its ERISA
Affiliates shall be obligated to contribute to, terminate its participation in,
or incur any withdrawal liability with respect to, a Multiemployer Plan;
provided, that no Default or Event of Default shall arise under this paragraph
(k) unless, in the reasonable opinion of the Required Lenders, when taken
together with all other events described in this clause (k) that have occurred,
the foregoing matters could reasonably be expected to result in liability of the
Company and its Subsidiaries in an aggregate amount exceeding $75,000,000;


(l)
a Change in Control shall occur; or



(m)any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than in accordance with the terms of such Loan
Document or satisfaction in full of all the Obligations, ceases to be in full
force and effect or ceases to give the Administrative Agent any material part of
the Liens purported to be created thereby; or any Credit Party contests in any
manner the validity or





--------------------------------------------------------------------------------





enforceability of any provision of any Loan Document; or any Credit Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any Loan Document;


then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or
(i) of this Section), and at any time thereafter during the continuance of such
event, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, by notice to the Company, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare all Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each of the Borrowers, (iii) require
that the Company Cash Collateralize the L/C Obligations (in an amount equal to
the Minimum Collateral Amount) and (iv) exercise on behalf of itself, the
Lenders all rights and remedies available to it, the Lenders under the Loan
Documents; and in case of any event with respect to any Borrower described in
clause (h) or (i) of this Section, the Commitments shall automatically terminate
and the principal of all Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each of the
Borrowers, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall become effective, in each case without further
act of the Administrative Agent or any Lender.


8.2Application of Funds. After the exercise of remedies provided for in Section
8.01 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically be required to be Cash Collateralized
as set forth in the last paragraph of Section 8.01), any amounts received on
account of the Obligations shall, subject to the provisions of Section 2.14 and
2.15, be applied by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent payable under
Section 10.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer to the extent payable under Section 10.04
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Related
Swap Agreements and (b) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Lenders, the Swap Providers and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit





--------------------------------------------------------------------------------





as they occur. If any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Credit Party shall not be paid
with amounts received from such Credit Party or such Credit Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Credit
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.


Notwithstanding the foregoing, Obligations arising under Related Swap Agreements
shall be excluded from the application described above if the Administrative
Agent has not received a Secured Party Designation Notice, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Swap Provider. Each Swap Provider not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.



ARTICLE IX
ADMINISTRATIVE AGENT


9.1Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof (including entering into any Customary Settlement Lien Intercreditor
Agreement and the Secured Cash Management Intercreditor Agreement), together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and the Company shall not have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Provider and potential Cash Management
Banks) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto
(including entering into any Customary Settlement Lien Intercreditor Agreement
and the Secured Cash Management Intercreditor Agreement). In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
9.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.04(c), as though such co-agents, sub- agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.


9.2Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.







--------------------------------------------------------------------------------





9.3Exculpatory Provisions. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.4Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel





--------------------------------------------------------------------------------





(who may be counsel for the Credit Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.


9.5Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.6Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with, so long as no
Event of Default exists, the consent of the Company (such consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, with, so long as no Event of
Default exists, the consent of the Company (such consent not to be unreasonably
withheld or delayed), appoint a successor. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided





--------------------------------------------------------------------------------





above in this Section). The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including (A)
acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (B) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.


(d)Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender) and
acceptance by such Lender of such appointment, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as applicable, (ii) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.


9.7Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


9.8No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, syndication agents, documentation agents, or senior managing
agents shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.


9.9Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer





--------------------------------------------------------------------------------





and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Credit Party is subject, or (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 10.01, and (iii) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Lender or any acquisition vehicle to take any further
action.


9.10Collateral and Guaranty Matters. Without limiting the provisions of Section
9.09, each of the Lenders (including in its capacity as a potential Swap
Provider and a potential Cash Management Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,


(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) if the Obligations have been paid-in-full
(other than any Obligations pursuant to





--------------------------------------------------------------------------------





any Related Swap Agreement) and the Commitments have terminated, (ii) that is
transferred, sold or otherwise disposed of as part of or in connection with any
transfer, sale or other disposition permitted hereunder or under any other Loan
Document or any Recovery Event, (iii) as permitted by Section 6.11(d) or (iv) as
otherwise approved in accordance with Section 10.01;


(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02;


(c)to release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents; and


(d)    to enter into and perform its obligations under any Customary Settlement
Lien Intercreditor Agreement and the Secured Cash Management Intercreditor
Agreement.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
9.10. The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence,
priority or perfection of the Administrative Agent’s Lien thereon, or any
certificate prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.


9.11Related Swap Agreements . No Swap Provider that obtains the benefit of
Section 8.02, the Guaranty or any Collateral by virtue of the provisions hereof
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of any Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Related
Swap Agreements except to the extent expressly provided herein and unless the
Administrative Agent has received a Secured Party Designation Notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Swap Provider. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Related
Swap Agreements in the case of the Maturity Date or if the Obligations (other
than Obligations under Related Swap Agreements) have been paid-in-full (other
than contingent and other obligations not then due and owing).



ARTICLE X
MISCELLANEOUS


10.1Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Credit Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Credit Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.01) without the written consent of such Lender;


(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding any mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or





--------------------------------------------------------------------------------





any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;


(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (B) to amend
any financial covenant hereunder (or any defined term used therein) if the
effect of such amendment is to reduce the rate of interest on any Loan or L/C
Borrowing or to reduce any fee payable hereunder;


(d)change Section 2.13 or Section 8.02 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;


(e)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;


(f)release the Company from its obligations under the Loan Documents (including
the Company Guaranty) or all or substantially all of the value of the Subsidiary
Guaranty, without the written consent of each Lender, except, with respect to
the Subsidiary Guaranty, to the extent the release of any Subsidiary Guarantor
is permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone); or


(g)amend Section 1.06 or the definition of “Alternative Currency”, “LIBOR Quoted
Currency” or “Non-LIBOR Quoted Currency” without the written consent of each
Lender and L/C Issuer obligated to make Credit Extensions in Alternative
Currencies;


provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) unless also signed by the L/C
Issuer, no amendment, waiver or consent shall affect the rights or duties of the
L/C Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (iii) unless also signed by the Swing Line
Lender, no amendment, waiver or consent shall affect the rights or duties of the
Swing Line Lender under this Agreement; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (v) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (vi) only the consent of the Company and
the Lenders and L/C Issuer that have agreed to issue such Credit Extensions in
the applicable Alternative Currency shall be necessary to amend the definition
of “Eurocurrency Base Rate” to provide for the addition of a replacement
interest rate with respect to such Alternative Currency; (vii) in order to
implement any additional Commitments and/or any Incremental Term Loan, in each
case, in accordance with Section 2.02(f), this Agreement and the other Loan
Documents may be amended for such purpose (but solely to the extent necessary to
implement such additional Commitments and/or such Incremental Term Loan and
otherwise in accordance with Section 2.02(f)) by the Credit Parties, the
Administrative Agent and each Lender providing a such additional Commitments
and/or such Incremental Term Loan; (viii) in order to implement any Refinancing
Facility, this Agreement and the other Loan Documents may be amended pursuant to
a Refinancing Amendment in accordance with Section 2.17 with only the consent of
the Credit Parties, the Administrative Agent and the Lenders providing such
Refinancing Facility; and (ix) in order to implement any release of Liens as





--------------------------------------------------------------------------------





contemplated by Section 6.11(d), this Agreement and the other Loan Documents may
be amended in accordance with Section 6.11(d) with only the consent of the
Credit Parties and the Administrative Agent.


If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Company may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).


Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuer,
the Company and the Lenders obligated to make Credit Extensions in Alternative
Currencies to amend the definition of “Alternative Currency”, “LIBOR Quoted
Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Base Rate” solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.06.


Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (ii) the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.


10.2Notices; Effectiveness; Electronic Communication.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)if to the Company or any Foreign Subsidiary Borrower or the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and


(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML





--------------------------------------------------------------------------------





messaging and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
to any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Swing Line Lender, the L/C Issuer or
the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.


(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of such Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


(d)Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.





--------------------------------------------------------------------------------







(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of a
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Credit Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


10.3No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document (including the imposition of the Default Rate) preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.01 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.


10.4Expenses; Indemnity; Damage Waiver.


(a)Costs and Expenses. The Company shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of any one outside counsel (in
addition to any reasonably necessary special counsel and up to one local counsel
in each applicable jurisdiction) for the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, the L/C Issuer or any Lender (or any Affiliate of such
Lender for expenses incurred in connection with duties performed under Section
2.02) related (including the fees, charges and disbursements of any one outside
counsel (in addition to any reasonably necessary special counsel and up to one
local counsel in each applicable jurisdiction) for the





--------------------------------------------------------------------------------





Administrative Agent or any Lender, and any additional counsel reasonably
necessary in the case of any actual or potential conflict of interest identified
by the Administrative Agent or by one or more Lenders), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)Indemnification. The Company shall indemnify the Administrative Agent (and
any sub-agent thereof), each Arranger, each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any
Credit Party) other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any Subsidiary, or any Environmental Liability related in any way to any
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrower or any other Credit Party against an Indemnitee for a material breach
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
a Borrower or such other Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Notwithstanding anything to the contrary in this Section 10.04(b),
with respect to any individual claim (or series of related claims), in no event
shall the Borrowers be required to reimburse the legal fees and expenses of more
than one outside counsel (in addition to any reasonably necessary special
counsel and up to one local counsel in each applicable jurisdiction, but
excluding any in-house counsel) for all Indemnitees collectively, as well as any
additional counsel reasonably necessary in the case of any actual or potential
conflict of interest identified by the Administrative Agent or by one or more
Indemnitees. Without limiting the provisions of Section 3.01(c), this Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


(a)Reimbursement by Lenders. To the extent that the Company for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the unused Commitments, Revolving Exposure,
Outstanding Amount of the Existing Term Loan, Outstanding Amount of all
Incremental Term Loans, Outstanding Amount of the Term A-2 Loan and Outstanding
Amount of the Term B-2 Loan of such Lender at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as





--------------------------------------------------------------------------------





of the time that the applicable unreimbursed expense or indemnity payment is
sought); provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).


(b)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each of them hereby waives on
behalf of itself and the other Credit Parties, and acknowledges that no Person
shall have, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby,
other than for direct or actual damages resulting from either (i) the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction, or (ii) the
material breach of such Indemnitee’s confidentiality obligations under this
Agreement or any other Loan Document as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(c)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(d)Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e), shall survive the resignation of the Administrative Agent, the
Swing Line Lender and the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


10.5Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.


10.6Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations





--------------------------------------------------------------------------------





hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time after the Closing Date
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; provided that, any Loans extended to a
Borrower governed by the laws of The Netherlands can only be assigned if the
assignee will acquire a Loan of at least EUR 100,000 (or its equivalent in
another currency) or such Affiliate or Lender otherwise qualifies as a PMP; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments and the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed).


(ii)Required Consents. No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required in respect of (1) any unfunded Term Loan
Commitment or any Revolving Commitment if such assignment is to a Person that is
not a Lender with a Commitment in respect of the applicable facility subject to
such assignment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, or (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund; and


(C)the consent of the L/C Issuer and the Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of





--------------------------------------------------------------------------------





the Revolving Commitment if such assignment is to a Person that is not a Lender
with a Revolving Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.


(iii)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(iv)No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or
(A)to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of a natural person); provided,
however, that notwithstanding the foregoing, any Term B-2 Lender may assign all
or any of its portion of the Term B-2 Loan hereunder to the Company or any of
its Subsidiaries, but only if:


(A)such assignment is made pursuant to a Dutch Auction open to all Term B-2
Lenders on a pro rata basis;


(B)no Event of Default has occurred and is continuing or would result therefrom;


(C)any such portion of the Term B-2 Loan shall be automatically and permanently
cancelled immediately upon acquisition thereof by the Company or any of its
Subsidiaries;


(D)the Company or its Subsidiaries, as applicable, shall at the time of such
assignment affirm the No Undisclosed Information Representation; and


(E)the Company and its Subsidiaries do not use the proceeds of the Revolving
Commitments to acquire any such portion of the Term B-2 Loan.


(v)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a





--------------------------------------------------------------------------------





party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by any Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural person), a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent, the other
Lenders and the L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a)
that affects such Participant. The Company agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under Section
3.01(e)) (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section





--------------------------------------------------------------------------------





3.06 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.13as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Company, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Company and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Company, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.


10.7Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties and to any Swap Provider (or such
Swap Provider’s professional advisor) (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating





--------------------------------------------------------------------------------





to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
Swap Provider (or its advisors), (g) on a confidential basis to (A) rating
agencies with respect to ratings of a Lender or (B) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Company or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, the
L/C Issuer, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the L/C Issuer and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.


For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary in connection with the Transactions relating to
the Company or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Company
or any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.


10.8Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower (other than, for the avoidance of doubt, any Settlement Assets
except to effect Settlement Payments such Lender is obligated to make to a third
party in respect of such Settlement Assets or as otherwise agreed in writing
between the Company and such Lender) against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of such Borrower may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender or the L/C Issuer different from the branch or office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.


10.9Interest Rate Limitation. As used in this Agreement the term “interest” does
not include any fees





--------------------------------------------------------------------------------





(including, but not limited to, any loan fee, periodic fee, unused commitment
fee or waiver fee) or other charges imposed on the Borrowers in connection with
the indebtedness evidenced by this Agreement, other than the interest described
herein. Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder. It is the express intent hereof no Borrower shall pay,
and no Lender receive, directly or indirectly, interest in excess of that which
may be lawfully paid under applicable Law, including the usury laws in force in
the State of Georgia.


10.10Counterparts; Integration; Effectiveness; Amendment and Restatement.


(a)This Agreement and each of the Loan Documents may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.


(b)The parties to the 2014 Credit Agreement each hereby agree that, at such time
as this Agreement shall have become effective pursuant to the terms of Section
4.01, (i) the 2014 Credit Agreement automatically shall be deemed amended and
restated in its entirety by this Agreement, (ii) the Revolving Commitments under
the 2014 Credit Agreement and as defined therein automatically shall be replaced
with the Revolving Commitments hereunder and (iii) all promissory notes issued
to the Lenders under the 2014 Credit Agreement and outstanding on the Closing
Date shall be null and void and shall be deemed to have been replaced by the
Notes issued to the Lenders under this Agreement on the Closing Date. This
Agreement is not a novation of the 2014 Credit Agreement.


(c)The parties to the 2014 Term Loan Agreement each hereby agree that, as of
July 31, 2015, (i) the 2014 Term Loan Agreement automatically shall be deemed
amended and restated in its entirety by this Agreement, (ii) the Term Loan
Commitments under the 2014 Term Loan Agreement and as defined therein
automatically shall be replaced with the Existing Term Loan Commitments
hereunder and (iii) all promissory notes issued to the Lenders under the 2014
Term Loan Agreement and outstanding on the Closing Date shall be null and void
and shall be deemed to have been replaced by the Notes issued to the Lenders
under this Agreement on the Closing Date. This Agreement is not a novation of
the 2014 Term Loan Agreement.


10.11Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the





--------------------------------------------------------------------------------





Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.


10.12Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


10.13Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:


(a)the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);


(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);


(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d)
such assignment does not violate applicable Laws;



(e)any Loans extended to a Borrower governed by the laws of The Netherlands can
only be assigned if the assignee will acquire a Loan of at least EUR 100,000 (or
its equivalent in another currency) or such assignee otherwise qualifies as a
PMP; and


(f)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.


10.14Governing Law; Jurisdiction; Etc.


(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT





--------------------------------------------------------------------------------





OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY
SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE
APPLICATION OF LAWS OF ANY OTHER JURISDICTION.


(b)SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)WAIVER OF VENUE. THE COMPANY AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. Each Foreign Subsidiary Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in Section
10.14(b). The Company hereby represents, warrants and confirms that the Company
has agreed to accept such appointment. Said designation and appointment shall be
irrevocable by each Foreign Subsidiary Borrower until all Obligations payable by
such Foreign Subsidiary Borrower shall have been paid in full in accordance with
the provisions hereof and such Foreign Subsidiary Borrower shall have been
terminated as a Borrower hereunder. Each Foreign Subsidiary Borrower hereby
consents to process being served in any suit, action or proceeding of the nature
referred to in Section 10.14(b) by service of





--------------------------------------------------------------------------------





process upon the Company as provided in this Section 10.14(d); provided that, to
the extent lawful and possible, notice of said service upon such agent shall be
mailed by certified or registered mail or sent by facsimile to the Company and
(if applicable to) such Foreign Subsidiary Borrower at its address set forth on
Section 10.02. Each Foreign Subsidiary Borrower irrevocably waives, to the
fullest extent permitted by law, all claim of error by reason of any such
service in such manner and agrees that such service shall be deemed in every
respect effective service of process upon such Foreign Subsidiary Borrower in
any suit, action or proceeding and shall, to the fullest extent permitted by
law, be taken and held to be valid and personal service upon personal delivery
to such Foreign Subsidiary Borrower.


10.15Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, have not been, are not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Arrangers nor the Lenders have any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor the Arrangers nor the Lenders have any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


10.17Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement, any
other document executed in connection herewith and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Loan Notices, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery or the use of
a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the





--------------------------------------------------------------------------------





contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, that without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.


10.18USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of each Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Act. Each Borrower shall (and the Company shall cause each Subsidiary
Guarantor to), promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


10.19Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).


10.20Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and


(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:



(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or







--------------------------------------------------------------------------------





(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


10.21Flood Matters. Each of the parties hereto acknowledges and agrees that any
increase, extension or renewal of any of the Loans shall be subject to (and
conditioned upon) the prior delivery of all flood hazard determination
certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect to all real property Collateral, as
required by Law and as reasonably required by the Administrative Agent.


[Signature pages redacted.]







--------------------------------------------------------------------------------






SCHEDULE I


NON-CONSENTING LENDERS


Lenders of Revolving Loans, Existing Term Loans, and/or Term A-2 Loans:


American Money Management Corporation
Aozora Bank Ltd.
CIFC Asset Management LLC
Credit Suisse AG
Credit Suisse Alternative Capital LLC
Erste Group Bank AG
ING Capital LLC
Neuberger Berman Fixed Income LLC
CVC Credit Partners Limited (f/k/a Apidos)
Apollo Capital Management LP
Octagon Credit Investor LLC


Term B Lenders:


Bawag PSK Bank Fur Arbeit Und Wirtschraft Und Osterreischische Post SPA Rkeasse
Aktiengesellschaft
PNC Bank, National Association
PPM America Inc.
Tall Tree Investment Management LLC
TIAA CREF Investment Services
CIFC Asset Management LLC
MJX Asset Management, LLC
California First National Bank







--------------------------------------------------------------------------------






SCHEDULE 2.01


AMENDMENTS TO COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
Revolving Commitment
Applicable Percentage of Revolving Commitment
Existing Term Loan Commitment
Applicable Percentage of Existing Term Loan Commitment
Term A-2 Loan Commitment
Applicable Percentage of Term A-2 Loan Commitment
Bank of America, N.A.
$100,000,000.00
8.000000000%
$189,695,466.68
12.329200689%
$180,180,116.77
13.917772234%
PNC Bank, National Association
$100,000,000.00
8.000000000%
$153,700,000.00
9.989685990%
$71,300,000.00
5.507473178%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$100,000,000.00
8.000000000%
$150,000,000.00
9.749205586%
$0.00
0.000000000%
TD Bank, N.A.
$100,000,000.00
8.000000000%
$150,000,000.00
9.749205586%
$0.00
0.000000000%
Citibank, N.A.
$71,116,666.67
5.689333334%
$95,000,000.00
6.174496871%
$33,883,333.33
2.617272784%
Fifth Third Bank
$93,750,000.00
7.500000000%
$106,250,000.00
6.905687290%
$0.00
0.000000000%
JPMorgan Chase Bank, N.A.
$81,250,000.00
6.500000000%
$95,000,000.00
6.174496871%
$23,750,000.00
1.834536998%
SunTrust Bank
$100,000,000.00
8.000000000%
$75,000,000.00
4.874602793%
$25,000,000.00
1.931091577%
Canadian Imperial Bank of Commerce, New York Branch
$62,500,000.00
5.000000000%
$112,500,000.00
7.311904189%
$0.00
0.000000000%
Capital One, N.A.
$51,800,000.00
4.144000000%
$72,700,000.00
4.725114974%
$50,500,000.00
3.900804986%
Mizuho Bank, Ltd.
$50,000,000.00
4.000000000%
$0.00
0.000000000%
$99,769,093.98
7.706530281%
Sumitomo Mitsui Banking Corporation
$50,000,000.00
4.000000000%
$0.00
0.000000000%
$99,769,093.98
7.706530281%
Bank of Montreal
$62,500,000.00
5.000000000%
$83,179,687.50
5.406239160%
$0.00
0.000000000%
Wells Fargo Bank, N.A.
$20,833,333.33
1.666666666%
$27,726,562.50
1.802079720%
$49,884,547.00
3.853265141%
U.S. Bank National Association
$41,666,666.67
3.333333334%
$55,453,125.00
3.604159440%
$0.00
0.000000000%
Regions Bank
$31,250,000.00
2.500000000%
$43,750,000.00
2.843518296%
$0.00
0.000000000%
Citizens Bank N.A.
$0.00
0.000000000%
$0.00
0.000000000%
$67,152,000.00
5.187066463%
Barclays Bank PLC
$62,500,000.00
5.000000000%
$0.00
0.000000000%
$0.00
0.000000000%
HSBC Bank USA, N.A.
$50,000,000.00
4.000000000%
$0.00
0.000000000%
$0.00
0.000000000%
Bank of the Philippine Islands
$0.00
0.000000000%
$0.00
0.000000000%
$49,768,319.40
3.844287296%
CAIXABANK, S.A.
$0.00
0.000000000%
$0.00
0.000000000%
$49,768,319.40
3.844287296%
Raymond James Bank, N.A.
$0.00
0.000000000%
$35,648,437.50
2.316959640%
$5,986,145.64
0.462391817%
The Bank Of East Asia Limited, New York Branch
$0.00
0.000000000%
$35,000,000.00
2.274814637%
$0.00
0.000000000%
Stifel Bank & Trust
$0.00
0.000000000%
$0.00
0.000000000%
$35,000,000.00
2.703528208%
First Commercial Bank, Ltd. New York Branch
$0.00
0.000000000%
$0.00
0.000000000%
$30,000,000.00
2.317309892%
Capital Bank Corporation
$0.00
0.000000000%
$0.00
0.000000000%
$29,930,728.20
2.311959085%
WoodForest National Bank
$0.00
0.000000000%
$25,000,000.00
1.624867598%
$0.00
0.000000000%








--------------------------------------------------------------------------------





Banco Popular de Puerto Rico, New York Branch
$0.00
0.000000000%
$0.00
0.000000000%
$24,884,159.70
1.922143648%
Banco De Sabadell, S.A., Miami Branch
$0.00
0.000000000%
$13,300,000.00
0.864429562%
$11,500,000.00
0.888302125%
Crédit Industriel et Commercial, New York Branch
$0.00
0.000000000%
$0.00
0.000000000%
$21,919,269.94
1.693124702%
Goldman Sachs Bank USA
$20,833,333.33
1.666666666%
$0.00
0.000000000%
$0.00
0.000000000%
Bank of Taiwan
$0.00
0.000000000%
$0.00
0.000000000%
$19,907,327.76
1.537714918%
Hua Nan Commercial Bank, Ltd. New York Agency
$0.00
0.000000000%
$0.00
0.000000000%
$19,907,327.76
1.537714918%
Land Bank of Taiwan, New York Branch
$0.00
0.000000000%
$0.00
0.000000000%
$19,907,327.76
1.537714918%
Taiwan Business Bank, Los Angeles Branch
$0.00
0.000000000%
$0.00
0.000000000%
$19,907,327.76
1.537714918%
Taiwan Cooperative Bank, Ltd., acting through its New York Branch
$0.00
0.000000000%
$0.00
0.000000000%
$19,907,327.76
1.537714918%
Trustmark National Bank
$0.00
0.000000000%
$0.00
0.000000000%
$19,907,327.76
1.537714918%
American Savings Bank, F.S.B.
$0.00
0.000000000%
$14,930,495.82
0.970403155%
$0.00
0.000000000%
Atlantic Capital Bank, N.A.
$0.00
0.000000000%
$0.00
0.000000000%
$14,930,495.82
1.153286189%
City National Bank of Florida
$0.00
0.000000000%
$0.00
0.000000000%
$14,930,495.82
1.153286189%
First Hawaiian Bank
$0.00
0.000000000%
$0.00
0.000000000%
$14,930,495.82
1.153286189%
Cathay Bank
$0.00
0.000000000%
$0.00
0.000000000%
$9,976,909.40
0.770653028%
FirstBank Puerto Rico (d/b/a FirstBank Florida)
$0.00
0.000000000%
$0.00
0.000000000%
$9,976,909.40
0.770653028%
ParkSterling Bank
$0.00
0.000000000%
$0.00
0.000000000%
$4,990,763.76
0.385504874%
Liberty Bank
$0.00
0.000000000%
$4,753,125.00
0.308927952%
$0.00
0.000000000%
CTBC Bank Co., Ltd., New York Branch
$0.00
0.000000000%
$0.00
0.000000000%
$2,986,099.16
0.230657237%
Institutional Investors
$0.00
0.000000000%
$0.00
0.000000000%
$142,493,316.92
11.006705763%
Total:
$1,250,000,000.00
100.000000000%
$1,538,586,900.00
100.000000000%
$1,294,604,580.00
100.000000000%











Lender
Term B-2 Loan Commitment
Applicable Percentage of Term B-2 Loan Commitment
Bank of America, N.A.
$667,186,176.86
58.016189292%








--------------------------------------------------------------------------------






EXHIBIT A-1


FORM OF LOAN NOTICE


Date:    _,     


To:    Bank of America, N.A., as Administrative Agent Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of July 31, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Global
Payments Inc., a Georgia corporation, certain other borrowers from time to time
party thereto (each a “Borrower” and together the “Borrowers”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.


The undersigned hereby requests:


o A Borrowing of [Revolving Loans][the Existing Term Loan][the Term A-2 Loan][an
Incremental Term Loan][the Term B-2 Loan]


o A conversion or continuation of [Revolving Loans][the Existing Term Loan][the
Term A-2 Loan][an Incremental Term Loan][the Term B-2 Loan]


1.
On _____________ (a Business Day).



2.
In the amount of_________________.



3.
Comprised of    ___________________.



4.
For Eurocurrency Rate Loans: with an Interest Period of
____________[week][month[s]].



5.
Currency:________________________.



The undersigned hereby represents and warrants that (i) such request complies
with the requirements of Section 2.01 of the Credit Agreement and (ii) each of
the conditions set forth in Sections 4.02(a) and (b) of the Credit Agreement has
been satisfied on and as of the date of such Borrowing.


[APPLICABLE BORROWER]


By: __________________________________________
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT B-3


FORM OF EXISTING TERM NOTE


______________________, _____________


FOR VALUE RECEIVED, the undersigned hereby promises to pay to____ or its
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of the portion
of the Existing Term Loan made by the Lender to the Company under that certain
Second Amended and Restated Credit Agreement, dated as of July 31, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Global Payments Inc., a Georgia corporation,
certain other Borrowers from time to time party thereto, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.


The undersigned promises to pay interest on the unpaid principal amount of such
portion of the Existing Term Loan from the date of the Existing Term Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.


This Existing Term Note is one of the Existing Term Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Existing Term Note is also entitled to the benefits of the Subsidiary Guaranty.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Existing Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. The portion of the Existing
Term Loan made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Existing Term Note and endorse thereon the
date, amount and maturity of the Existing Term Loan and payments with respect
thereto.


The undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Existing Term Note.





--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


GLOBAL PAYMENTS INC.,
a Georgia corporation


By: _________________________________
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT B-5


TERM A-2 NOTE


______________________, _____________


FOR VALUE RECEIVED, the undersigned hereby promises to pay to ____ or its
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of the Term A-2
Loan from time to time made by the Lender to the undersigned under that certain
Second Amended and Restated Credit Agreement, dated as of July 31, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Global Payments Inc., a Georgia corporation,
certain other Borrowers from time to time party thereto, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.


The undersigned promises to pay interest on the unpaid principal amount of the
Term A-2 Loan from the date of the Term A-2 Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.


This Term A-2 Note is one of the Term A-2 Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Term A-2 Note is
also entitled to the benefits of the Subsidiary Guaranty. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term A-2 Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement. The portion of the Term A-2 Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term A-2 Note and endorse thereon the date, amount and maturity of the Term A-2
Loan and payments with respect thereto.


Each of the undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term A-2 Note.




[signature page follows]







--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


GLOBAL PAYMENTS INC.,
a Georgia corporation


By: ______________________________
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT B-6


FORM OF TERM B-2 NOTE


______________________,___________    


FOR VALUE RECEIVED, the undersigned hereby promises to pay to ____ or its
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of the portion
of the Term B-2 Loan from time to time made by the Lender to the Company under
that certain Second Amended and Restated Credit Agreement, dated as of July 31,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among Global Payments Inc., a Georgia
corporation, certain other Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.


The undersigned promises to pay interest on the unpaid principal amount of such
portion of the Term B-2 Loan from the date of the Term B-2 Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.


This Term B-2 Note is one of the Term B-2 Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Term B-2 Note is
also entitled to the benefits of the Subsidiary Guaranty. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term B-2 Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement. The portion of the Term B-2 Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term B-2 Note and endorse thereon the date, amount and maturity of the Term B-2
Loan and payments with respect thereto.


The undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term B-2 Note.





--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


GLOBAL PAYMENTS INC.,
a Georgia corporation


By: _______________________________
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE


To:    The Lenders party to the Credit Agreement described below


This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Second Amended and Restated Credit Agreement dated as of July 31, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”) among Global Payments Inc., a Georgia
corporation (the “Company”), certain other Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.
as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms
used herein and not otherwise defined herein shall have the meanings attributed
to such terms in the Credit Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.I am the duly elected _____________________________ of the Company.


2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its consolidated Subsidiaries during the
accounting period covered by the attached financial statements.


3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.


4.Schedule I attached hereto sets forth financial data and computations
evidencing compliance with Sections 7.08 and 7.09 of the Credit Agreement, all
of which data and computations are true, complete and correct.


[5. Schedule II attached hereto describes in reasonable detail any change in
GAAP or in the application thereof that has occurred since the date of the
audited financial statements for the immediately preceding Fiscal Year that is
material with respect to the financial statements accompanying this
Certificate.]1


6. [Schedule III attached hereto contains an updated copy of the schedules to
the Security Agreement][There are no updates necessary to be made to the
schedules to the Security Agreement].


[7. Schedule IV attached hereto sets forth detailed analysis and calculation of
Excess Cash Flow for the fiscal year of the Company ended as of the above
date.]2


8. [The company-prepared financial statements which accompany this Certificate
fairly present in all material respects the financial condition and results of
operations of the









--------------------------------------------------------------------------------



1 Include only if applicable.
2 To be included for the Fiscal Year end financial statements.







--------------------------------------------------------------------------------





Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end adjustments and the
absence of footnotes.]3


[signature page follows]









































































































--------------------------------------------------------------------------------

3 Include paragraph 7 for Compliance Certificates delivered pursuant to Section
6.01(b) of the Credit Agreement.





--------------------------------------------------------------------------------





The foregoing certifications, together with the computations set forth in
Schedule I hereto [and the description provided in Schedule II hereto]4 [and the
schedules provided in Schedule III hereto]5, and the financial statements
delivered with this Certificate in support hereof, are made and delivered this
day of ____________, .






_________________________


________________ of Global Payments Inc.





























































































--------------------------------------------------------------------------------

4 Include only if applicable.
5 Include only if applicable.





--------------------------------------------------------------------------------






SCHEDULE I TO COMPLIANCE CERTIFICATE


For the Fiscal [Year][Quarter] ending ______,__ (“Statement
Date”) Global Payments Inc.


Confidential
Compliance as of the Statement Date with Sections 7.08 and 7.09 of the Credit
Agreement


 
FQ-1
FQ-2
FQ-3
FQ-4
I. Section 7.08 - Leverage Ratio
 
 
 
 
A. Total Debt of the Company and its Subsidiaries
 
 
 
 
+ 0. Obligations for borrowed money
 
 
 
 
+ 1. Obligations evidenced by bonds, debentures, notes or other similar
instruments
 
 
 
 
+ 2. Obligations in respect of the deferred purchase price of property or
services (other than (i) trade payables incurred in the ordinary course of
business on terms customary in the trade and (ii) the current and long-term
portions of accrued buyout obligations)
 
 
 
 
+ 3. Obligations under any conditional sale or other title retention
agreement(s) relating to property acquired
 
 
 
 
+ 4. Capital Lease Obligations
 
 
 
 
+ 5. Obligations, contingent or otherwise, in respect of letters of credit,
acceptances or similar extensions of credit
 
 
 
 
+ 6. Guarantees of the type of indebtedness described in Lines 0 through 5 above
 
 
 
 
+ 7. Indebtedness of a third party secured by any lien on property owned by the
Company or its Subsidiaries, whether or not such indebtedness has been assumed
by the Company or its Subsidiaries
 
 
 
 
+ 8. Obligations, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any Equity Interests
 
 
 
 
+ 9. Off-balance sheet liability retained in connection with asset
securitization programs, synthetic leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of the Company and its
Subsidiaries
 
 
 
 
- 10. Guarantees of Indebtedness of the Company or its Subsidiaries by the
Company or its Subsidiaries
 
 
 
 
- 11. Obligations in respect of Swap Agreements
 
 
 
 
- 12. Up to $50,000,000 in obligations incurred by the Company and its
Subsidiaries in respect of the Permitted Sale-Leaseback with respect to the
Heartland Service Center
 
 
 
 
- 13. up to $25,000,000 in obligations arising under letters of credit issued in
support of Settlement Obligations
 
 
 
 








--------------------------------------------------------------------------------





= 14. Total Debt6
 
 
 
 
B. EBITDA of the Company and its Subsidiaries
 
 
 
 
+ 1. Net Income
 
 
 
 
+ 2. Federal, state, local and foreign income, value added and similar taxes
 
 
 
 
+ 3. Depreciation
 
 
 
 
+ 4. Amortization
 
 
 
 
+ 5. Interest Expense
 
 
 
 
+ 6. Extraordinary or unusual losses incurred other than in the ordinary course
of business
 
 
 
 
+ 7. Non-Cash Items to the extent such Non-Cash Items do not represent an
accrual or reserve for a future cash expenditure, charge or loss
 
 
 
 
+ 8. Non-Recurring Items7
 
 
 
 
- 9. Extraordinary gains realized other than in the ordinary course of business
 
 
 
 
- 10. Non-cash income or gains
 
 
 
 
+ 11. With respect to each Acquisition not prohibited under the Credit Agreement
(other than the Heartland Acquisition), cost synergies (net of continued
associated expenses) and integration, business optimization and operating
improvement expenses that are anticipated by the Company in good faith to be
realized within 12 months following such Acquisition8
 
 
 
 
+ 12. With respect to the Heartland Acquisition, cost synergies (net of
continued associated expenses) and integration, business optimization and
operating improvement expenses that are anticipated by the Company in good faith
to be realized within 24 months following the Heartland Acquisition9
 
 
 
 
+ 13. EBITDA of any Persons or assets that became Acquired Entities at any time
during such period, calculated on a pro forma basis for such Acquired Entities
for the entire period in a manner otherwise consistent with the definition of
EBITDA and the definitions referred to therein
 
 
 
 
= 14. EBITDA10
 
 
 
 
C. Leverage Ratio (Line I.A.14 ÷ Line I.B.14)
 
 
 
 






--------------------------------------------------------------------------------



6 Shall not include (i) Settlement Obligations or any contingent obligations
under surety bonds or similar obligations incurred in the ordinary course of
business or (ii) any liabilities of a Bank Subsidiary for, or in respect of,
deposits received by such Bank Subsidiary.
7 May not exceed Non-Recurring Cash Items Charge Limit for any period of
determination
8 Provided that (A) such cost synergies are factually supportable and (B) the
aggregate amount of such adjustments under this clause taken into account in
determining EBITDA for any period of determination shall not exceed an aggregate
amount equal to 10% of the EBITDA attributable to the property acquired (or the
property of the Person acquired) in such Acquisition
9 Provided that (A) such cost synergies are factually supportable and (B) the
aggregate amount of such adjustments under this clause taken into account in
determining EBITDA for any period of determination shall not exceed $135,000,000
10 Notwithstanding the foregoing, “EBITDA” for Heartland and its Subsidiaries
(1) for the Fiscal Quarter ended March 31, 2015 shall be deemed to be
$45,563,000.00, (2) for the Fiscal Quarter ended June 30, 2015 shall be deemed
to be $60,149,000.00, (3) for the Fiscal Quarter ended September 30, 2015 shall
be deemed to be $62,983,000.00 and (4) for any other Fiscal Quarter ending prior
to the Heartland Acquisition Closing Date, such amounts as agreed by the
Administrative Agent and the Company, in each case, as may be adjusted on a pro
forma basis in accordance with the terms of the Credit Agreement.







--------------------------------------------------------------------------------





D. Maximum Leverage Ratio Permitted11
 
 
 
 
 
 
 
 
 
II. Section 7.09 - Fixed Charge Coverage Ratio
 
 
 
 
A. EBITR
 
 
 
 
+ 1. EBITDA
 
 
 
 
+ 2. Lease Expense
 
 
 
 
- 3. Depreciation and amortization
 
 
 
 
= 4. EBITR
 
 
 
 
B. Fixed Charges
 
 
 
 
+ 1. Interest Expense
 
 
 
 
+ 2. Lease Expense
 
 
 
 
= 3. Fixed Charges
 
 
 
 
C. Fixed Charge Coverage Ratio (Line II.A.4 ÷ Line II.B.3)
 
 
 
 
D. Minimum Fixed Charge Cover Ratio Permitted
 
 
 
2.25 to 1.0





























































11 The Leverage Ratio at the end of each Fiscal Quarter shall not be greater
than (i) 4.75 to 1.0 as of the end of any Fiscal Quarter ending during the
period from the Fourth Amendment Effective Date to and including June 30, 2017,
(ii) 4.50 to 1.0 as of the end of any Fiscal Quarter ending during the period
from July 1, 2017 to and including June 30, 2018, (iii) 4.25 to 1.0 as of the
end of any Fiscal Quarter ending during the period from July 1, 2018 to and
including June 30, 2019, and (iv) 4.00 to 1.0 as of the end of any Fiscal
Quarter ending thereafter; provided, that for each of the four (4) Fiscal
Quarters immediately following a Qualified Acquisition (such period of increase,
the “Leverage Increase Period”), the required ratio set forth above shall be
increased by up to 0.50; provided, further that (A) there shall only be one (1)
Leverage Increase Period during the term of this Agreement, (B) in no event
shall the maximum Leverage Ratio permitted by this Agreement exceed 5.00 to 1.0,
and (C) the maximum Leverage Ratio shall revert to the then-permitted ratio
(without giving effect to such increase) at the end of such four (4) Fiscal
Quarter period.





--------------------------------------------------------------------------------






SCHEDULE IV TO COMPLIANCE
CERTIFICATE


For the Fiscal Year ending_______,___
Global Payments Inc.


Confidential


Capitalized terms used but not otherwise defined herein have the meanings set
forth in the Credit Agreement. In the event of conflict between the provisions
and formulas set forth in this Schedule IV and the provisions and formulas set
forth in the Credit Agreement, the provisions and formulas of the Credit
Agreement shall prevail.


With respect to the Company and its Subsidiaries, an amount equal to the sum of:
A.
EBITDA for such Fiscal Year:
$
B.
to the extent received in cash and deducted from the calculation of EBITDA for
such Fiscal Year, all gains or other income identified in clause (a)(2) of the
definition thereof for such Fiscal Year:
$
C.
the amount of any taxes paid in cash by the Company and its Subsidiaries with
respect to such Fiscal Year or with respect to any applicable payment required
by Section 2.05(b)(iv) of the Credit Agreement;
$
D.
Interest Expenses for such Fiscal Year paid in cash:
$
E.
capital expenditures made in cash during such Fiscal Year, except to the extent
financed with the proceeds of Indebtedness (other than Revolving Loans to the
extent such Revolving Loans are repaid during such Fiscal Year), equity
issuances, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in EBITDA:
$
F.
cash consideration in an aggregate amount not to exceed $250,000,000 paid during
such period to make (and (x) transaction expenses incurred in connection with
and (y) amounts paid in cash during such Fiscal Year in respect of earn-out
arrangements in connection with) any Permitted Acquisitions and Investments in
joint ventures, except to the extent financed with the proceeds of Indebtedness
(other than Revolving Loans to the extent such Revolving Loans are repaid during
such Fiscal Year), equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in EBITDA:
$
G.
permanent repayments of Indebtedness (other than prepayments of Revolving Loans
unless accompanied by a corresponding permanent reduction in the Revolving
Commitments) made in cash by the Company or any of its Subsidiaries during such
Fiscal Year, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness:
$
H.
the net increase in Working Capital for such Fiscal Year:
$
I.
the net decrease in Working Capital for such Fiscal Year
$
J.
Excess Cash Flow (A + B - C - D - E - F - G - H - I):
$
















--------------------------------------------------------------------------------






EXHIBIT L


[RESERVED]





